Exhibit 10.1

Execution Copy

FIRST LIEN CREDIT AGREEMENT

dated as of

October 4, 2011

among

BULLDOG ACQUISITION SUB, INC.

(to be merged with and into BLACKBOARD INC.),

as the Borrower,

The LENDERS party hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

 

BANK OF AMERICA, N.A.,

DEUTSCHE BANK SECURITIES INC.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Bookrunners,

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01.    Defined Terms

     2   

Section 1.02.    Terms Generally

     57   

Section 1.03.    Classification of Loans and Borrowings

     58   

Section 1.04.    Rounding

     58   

Section 1.05.    References to Agreements and Laws

     58   

Section 1.06.    Times of Day

     58   

Section 1.07.    Letter of Credit Amounts

     58   

Section 1.08.    Timing of Payment or Performance

     58   

Section 1.09.    Pro Forma Calculations

     59    ARTICLE 2    THE CREDITS   

Section 2.01.    Commitments

     60   

Section 2.02.    Loans

     60   

Section 2.03.    Borrowing Procedure

     62   

Section 2.04.    Evidence of Debt; Repayment of Loans

     62   

Section 2.05.    Fees

     63   

Section 2.06.    Interest on Loans

     64   

Section 2.07.    Default Interest

     65   

Section 2.08.    Alternate Rate of Interest

     65   

Section 2.09.    Termination and Reduction of Commitments

     65   

Section 2.10.    Conversion and Continuation of Borrowings

     66   

Section 2.11.    Repayment of Borrowings

     67   

Section 2.12.    Optional Prepayment

     67   

Section 2.13.    Mandatory Prepayments

     69   

Section 2.14.    Reserve Requirements; Change in Circumstances

     71   

Section 2.15.    Change in Legality

     72   

Section 2.16.    Indemnity

     73   

Section 2.17.    Pro Rata Treatment

     73   

Section 2.18.    Sharing of Setoffs

     74   

Section 2.19.    Payments

     74   

Section 2.20.    Taxes

     76   

Section 2.21.    Assignment of Commitments under Certain Circumstances; Duty to
Mitigate

     79   

Section 2.22.    Swingline Loans

     81   

Section 2.23.    Letters of Credit

     82   

Section 2.24.    Incremental Credit Extensions

     87   

Section 2.25.    Defaulting Lenders

     91   

Section 2.26.    Application of Proceeds

     93   

 

i



--------------------------------------------------------------------------------

Section 2.27.    Extension of Revolving Credit Maturity Date

     93   

Section 2.28.    Extension of Term Loan Maturity Date

     94   

Section 2.29.    Refinancing Amendments

     96    ARTICLE 3    REPRESENTATIONS AND WARRANTIES   

Section 3.01.    Organization; Powers

     97   

Section 3.02.    Authorization

     97   

Section 3.03.    Enforceability

     98   

Section 3.04.    Governmental Approvals

     98   

Section 3.05.    Financial Statements

     98   

Section 3.06.    No Material Adverse Change

     99   

Section 3.07.    Title to Properties

     99   

Section 3.08.    Subsidiaries

     99   

Section 3.09.    Litigation; Compliance with Laws

     99   

Section 3.10.    Federal Reserve Regulations

     99   

Section 3.11.    Investment Company Act

     100   

Section 3.12.    Taxes

     100   

Section 3.13.    No Material Misstatements

     100   

Section 3.14.    Employee Benefit Plans

     100   

Section 3.15.    Environmental Matters

     101   

Section 3.16.    Security Documents

     101   

Section 3.17.    Solvency

     101   

Section 3.18.    Intellectual Property

     101   

Section 3.19.    Subordination of Junior Financing

     102   

Section 3.20.    Insurance

     102   

Section 3.21.    Labor Matters

     102   

Section 3.22.    Use of Proceeds

     102   

Section 3.23.    OFAC

     103    ARTICLE 4    CONDITIONS OF LENDING   

Section 4.01.    All Credit Events

     103   

Section 4.02.    Conditions to Initial Credit Extension

     104    ARTICLE 5    AFFIRMATIVE COVENANTS   

Section 5.01.    Existence; Compliance with Laws; Businesses and Properties

     107   

Section 5.02.    Insurance

     108   

Section 5.03.    Taxes

     108   

Section 5.04.    Financial Statements, Reports, Etc

     108   

Section 5.05.    Notices

     111   

Section 5.06.    Information Regarding Collateral

     111   

Section 5.07.    Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings

     111   

Section 5.08.    Use of Proceeds

     112   

 

ii



--------------------------------------------------------------------------------

Section 5.09.    Further Assurances

     112   

Section 5.10.    Designation of Subsidiaries

     114   

Section 5.11.    Interest Rate Protection

     115   

Section 5.12.    Post-Closing Obligations

     115    ARTICLE 6    NEGATIVE COVENANTS   

Section 6.01.    Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock

     116   

Section 6.02.    Liens

     122   

Section 6.03.    Restricted Payments

     126   

Section 6.04.    Fundamental Changes

     131   

Section 6.05.    Asset Sales

     133   

Section 6.06.    Transactions with Affiliates

     134   

Section 6.07.    Restrictive Agreements

     136   

Section 6.08.    Business of the Borrower and its Restricted Subsidiaries

     137   

Section 6.09.    Certain Amendments

     138   

Section 6.10.    Financial Covenant

     138    ARTICLE 7    EVENTS OF DEFAULT    ARTICLE 8    THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, THE ARRANGERS AND THE AGENTS   

Section 8.01.    Appointment And Authority

     143   

Section 8.02.    Rights as a Lender

     143   

Section 8.03.    Exculpatory Provisions

     143   

Section 8.04.    Reliance by Administrative Agent

     144   

Section 8.05.    Delegation of Duties

     145   

Section 8.06.    Resignation of Administrative Agent

     145   

Section 8.07.    Non-Reliance on Administrative Agent and Other Lenders

     147   

Section 8.08.    No Other Duties, etc

     147   

Section 8.09.    Administrative Agent May File Proofs of Claim

     147   

Section 8.10.    Collateral and Guaranty Matters

     148   

Section 8.11.    Secured Bank Products Obligations And Secured Hedging
Obligations

     148    ARTICLE 9    MISCELLANEOUS   

Section 9.01.    Notices

     148   

Section 9.02.    Survival of Agreement

     151   

Section 9.03.    Binding Effect

     151   

Section 9.04.    Successors And Assigns

     151   

Section 9.05.    Expenses; Indemnity

     161   

Section 9.06.    Right of Setoff; Payments Set Aside

     163   

 

iii



--------------------------------------------------------------------------------

Section 9.07.    Applicable Law

     164   

Section 9.08.    Waivers; Amendment

     164   

Section 9.09.    Interest Rate Limitation

     167   

Section 9.10.    Entire Agreement

     167   

Section 9.11.    Waiver of Jury Trial

     167   

Section 9.12.    Severability

     167   

Section 9.13.    Counterparts

     168   

Section 9.14.    Headings

     168   

Section 9.15.    Jurisdiction; Consent to Service of Process

     168   

Section 9.16.    Confidentiality

     169   

Section 9.17.    Release of Collateral

     169   

Section 9.18.    USA PATRIOT Act Notice

     170   

Section 9.19.    Terms of Intercreditor Agreement; Etc

     170   

Section 9.20.    Lender Action

     171   

Section 9.21.    No Fiduciary Duty

     171   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

       

Schedule 1.01(a)

   –      Guarantors

Schedule 1.01(b)

   –      Immaterial Subsidiaries

Schedule 2.01

   –      Lenders and Commitments

Schedule 3.08

   –      Subsidiaries

Schedule 3.14

   –      Employee Benefit Plans

Schedule 5.12

   –      Post-Closing Matters

Schedule 6.01

   –      Existing Indebtedness

Schedule 6.02

   –      Existing Liens

Schedule 6.06

   –      Certain Transactions with Affiliates

EXHIBITS

       

Exhibit A

   –      Form of Administrative Questionnaire

Exhibit B

   –      Form of Assignment and Acceptance

Exhibit C

   –      Form of Borrowing Request

Exhibit D

   –      Form of Guarantee and Collateral Agreement

Exhibit E

   –      [Reserved]

Exhibit F-1

   –      Form of Trademark Security Agreement

Exhibit F-2

   –      Form of Patent Security Agreement

Exhibit F-3

   –      Form of Copyright Security Agreement

Exhibit G

   –      Form of Intercreditor Agreement

Exhibit H

   –      Form of Affiliated Lender/Purchasing Borrower Party Assignment
Agreement

Exhibit I

   –      Form of Conversion/Continuation Notice

Exhibit J

   –      Form of Solvency Certificate

Exhibit K

   –      Form of Legal Opinion of Weil, Gotshal & Manges LLP, special counsel
for the Loan Parties

 

v



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT, dated as of October 4, 2011 (this “Agreement”),
among BULLDOG ACQUISITION SUB, INC., a Delaware corporation (to be merged with
and into BLACKBOARD INC., a Delaware corporation (the “Company”)), the Lenders
(as defined herein) and BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent (in each case, as defined herein).

RECITALS

A. The Sponsor intends to acquire (the “Acquisition”) all of the equity
interests of the Company pursuant to the Acquisition Agreement, pursuant to
which (i) Acquisition Corp. will merge with and into the Company, with the
Company the surviving Person and (ii) the Company will become a direct
wholly-owned subsidiary of Holdings.

B. In connection with the Acquisition, the Borrower desires that all Existing
Debt will be repaid, redeemed, defeased or otherwise discharged (or irrevocable
notice for the redemption thereof will be given), except for certain Acquired
Indebtedness.

C. In order to finance the Transactions, and to provide for the working capital
needs and general corporate requirements of the Borrower and its subsidiaries
after giving effect to the Acquisition, the Borrower has requested that (i) the
Lenders extend credit in the form of (a) Term Loans in an aggregate principal
amount of $780,000,000 and (b) Revolving Loans at any time from time to time
prior to the Revolving Credit Maturity Date in an aggregate principal amount at
any time outstanding not in excess of $100,000,000, of which no more than
$10,000,000 plus the amount (if any) necessary to fund OID or upfront or similar
fees in connection with any of the Credit Facilities and the Second Lien
Facility may be drawn on the Closing Date, and (ii) the Issuing Banks issue
stand-by letters of credit in an aggregate face amount at any time outstanding
not in excess of $20,000,000. Under the Second Lien Credit Agreement, the
Borrower has further asked certain entities to lend term loans in an aggregate
principal amount of $350,000,000.

D. In connection with the Acquisition but exclusive of the Edline Acquisition
and any funding under the Edline Commitment, one or more Affiliates of, or funds
managed or advised by, the Sponsor and/or any of its Affiliates and one or more
other coinvestors (collectively, the “Equity Investors”) will contribute to
Holdings on the Closing Date an aggregate amount equal to, when combined with
the equity of management and existing shareholders of the Company (which
management and shareholder contribution may not exceed more than 4% of the pro
forma total capitalization of the Borrower) rolled over or invested in
connection with the Transactions (as defined below), at least 40% of the pro
forma total capitalization of the Borrower after giving effect to the
Transactions (collectively, the “Equity Contribution”).

E. The Lenders are willing to extend credit to the Borrower and the Issuing
Banks are willing to issue letters of credit for the account of the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“Acquired Indebtedness” shall mean, with respect to any specified Person,

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition” shall have the meaning assigned to such term in the recitals.

“Acquisition Agreement” shall mean the Plan of Merger (together with all
exhibits, schedules and other disclosure letters thereto) dated as of June 30,
2011 among Holdings, Acquisition Corp. and the Borrower.

“Acquisition Corp.” shall mean Bulldog Acquisition Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Holdings.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Credit Increase in accordance with
Section 2.24 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.29;

“Additional Pari Passu Notes” shall have the meaning assigned to such term in
Section 2.24(c).

“Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for
any Interest Period, an interest rate per annum equal to the product of (i) the
Eurodollar Rate in effect for such Interest Period and such Loan and
(ii) Statutory Reserves; provided, however that the Adjusted Eurodollar Rate
applicable for Term Loans shall not be less than 1.50%.

“Administration Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as
administrative agent for the Lenders, and shall include any successor
administrative agent appointed pursuant to Article 8.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender or any Agent (nor any of their respective
Affiliates) shall be deemed to be an Affiliate of the Borrower or any of its
subsidiaries by virtue of its capacity as a Lender or Agent hereunder.

“Affiliated Lender” shall mean a Lender that is a Sponsor or an Affiliate of a
Sponsor (excluding, Holdings and any Loan Party, but including any Investment
Fund).

“Affiliated Lender Assignment Agreement” shall have the meaning assigned to such
term in Section 9.04(l).

“Agent Parties” shall have the meaning assigned to such term in Section 9.01.

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.

“Aggregate Revolving Credit Exposure” shall mean, at any time, the aggregate
amount of the Lenders’ Revolving Credit Exposures at such time.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Applicable Percentage” shall mean, for any day, (a) with respect to Term Loans,
(i) for Eurodollar Term Loans, 6.00% per annum and (ii) for Base Rate Term
Loans, 5.00% per annum, (b) with respect to any Swingline Loan, the applicable
percentage per annum set forth below under the caption “Base Rate Revolving
Spread” (based upon the Consolidated Secured Debt Ratio as of the relevant date
of determination), (c) with respect to any Eurodollar Revolving Loan or Base
Rate Revolving Loan, the applicable percentage per annum set forth below under
the caption “Eurodollar Revolving Spread” or “Base Rate Revolving Spread” (based
upon the Consolidated Secured Debt Ratio as of the relevant date of
determination) and (d) with respect to the Commitment Fee, 0.50% per annum:

 

Consolidated Secured Debt Leverage Ratio

   Eurodollar
Revolving Spread     Base Rate
Revolving Spread  

Category 1

Greater than 5.00:1.00

     5.75 %      4.75 % 

Category 2

Less than or equal to 5.00:1.00 but greater than 4.00:1.00

     5.50 %      4.50 % 

Category 3

Less than or equal to 4.00:1.00

     5.25 %      4.25 % 

 

3



--------------------------------------------------------------------------------

In respect of clauses (b) and (c) of this definition, each change in the
Applicable Percentage resulting from a change in the Consolidated Secured Debt
Ratio shall be effective on and after the date of delivery to the Administrative
Agent of the Section 5.04 Financials and a Pricing Certificate indicating such
change until and including the date immediately preceding the next date of
delivery of such financial statements and the related Pricing Certificate
indicating another such change. Notwithstanding the foregoing, from the Closing
Date until the date on which the Borrower shall have delivered the Section 5.04
Financials and the related Pricing Certificate covering a period that includes
the first fiscal quarter of the Borrower ended after the Closing Date, the
Consolidated Secured Debt Ratio shall be deemed to be in Category 1 for purposes
of determining the Applicable Percentage. In addition, at the option of the
Administrative Agent and the Required Revolving Lenders, at any time during
which the Borrower has failed to deliver the Section 5.04 Financials or the
related Pricing Certificate by the date required thereunder, then the
Consolidated Secured Debt Ratio shall be deemed to be in the then-existing
Category for the purposes of determining the Applicable Percentage (but only for
so long as such failure continues, after which the Category shall be otherwise
as determined as set forth above).

“Arrangers” shall mean Bank of America, N.A., Deutsche Bank Securities Inc. and
Morgan Stanley Senior Funding, Inc., in their capacity as joint lead arrangers
and joint bookrunners for the Credit Facilities.

“Asset Sale” shall mean:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions;

in each case, other than:

(i) any disposition of cash or Cash Equivalents;

(ii) any disposition of obsolete or worn out property or property no longer used
or useful in the business of the Borrower and its Restricted Subsidiaries taken
as a whole, whether now owned or hereafter acquired, in the ordinary course of
business;

(iii) any disposition of inventory or goods held for sale in the ordinary course
of business;

(iv) the disposition of all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries in a manner permitted pursuant to the provisions
described under Section 6.04 or any disposition that constitutes a Change of
Control;

 

4



--------------------------------------------------------------------------------

(v) the making of any Permitted Investment or Restricted Payment that is
permitted to be made under Section 6.03;

(vi) any disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value not to exceed $35,000,000 for all such transactions
after the date hereof;

(vii) any disposition of property or assets or issuance of securities (A) by a
Restricted Subsidiary of the Borrower to the Borrower or (B) by the Borrower or
a Restricted Subsidiary of the Borrower to another Restricted Subsidiary of the
Borrower; provided that in the case of any event described in clause (B) where
the transferee or purchaser is not a Guarantor, then at the option of the
Borrower, either (1) such disposition shall constitute an Asset Sale for
purposes of this Agreement or (2) the Net Cash Proceeds thereof, when aggregated
with the amount of Permitted Investments made pursuant to clauses (a), (c) and
(l) of the definition thereof, shall not exceed the dollar amount set forth in
the final proviso of such definition;

(viii) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;

(ix) the sale, lease, assignment or sub-lease of any real or personal property
in the ordinary course of business;

(x) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(xi) foreclosures on assets;

(xii) any financing transaction with respect to property built or acquired by
the Borrower or any Restricted Subsidiary after the Closing Date, including Sale
and Lease-Back Transactions and asset securitizations permitted under this
Agreement;

(xiii) sales of accounts receivable in connection with the collection or
compromise thereof;

(xiv) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the net cash proceeds therefor;
provided such transfer shall constitute a Property Loss Event;

(xv) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower or a
Restricted Subsidiary are not material to the conduct of the business of the
Borrower and its Restricted Subsidiaries taken as a whole; and

(xvi) voluntary terminations of Hedging Obligations.

 

5



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the Borrower,
substantially in the form of Exhibit B or such other form as shall be reasonably
approved by the Administrative Agent.

“Auto Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.23(c).

“Bank Products Creditor” shall mean “Bank Products Creditor” as defined in the
Guarantee and Collateral Agreement.

“Bank Products Obligations” shall mean all “Bank Products Obligations” as
defined in the Guarantee and Collateral Agreement.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) the Adjusted Eurodollar Rate for an
Interest Period of one month determined on such day in accordance with the terms
hereof (including, if the Base Rate is being determined for a Term Loan,
pursuant to the final proviso to the definition of “Adjusted Eurodollar Rate”)
plus 1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means, prior to the Acquisition, Acquisition Corp., and from and
after the Acquisition, the Company.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of

 

6



--------------------------------------------------------------------------------

principal, interest or other amounts thereon), the term “Business Day” shall
also exclude any day on which banks are generally not open for dealings in
dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the such Person.

“Capital Stock” shall mean:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet of such Person in accordance with
GAAP; provided that, notwithstanding the foregoing, in no event will any lease
that would have been categorized as an operating lease as determined in
accordance with GAAP in effect as of the Closing Date be considered a capital
lease. For the avoidance of doubt, the classification of future lease
arrangements will be made based on GAAP as of the date of Closing Date and not
GAAP in effect at any future date subsequent to Closing Date.

“Capitalized Software Expenditures” shall mean, as to any Person, for any
period, the aggregate of all expenditures (whether paid in cash or accrued as
liabilities) by a Person and its subsidiaries that are Restricted Subsidiaries
during such period in respect of purchased software or internally developed
software and software enhancements that, in conformity with GAAP, are or are
required to be reflected as capitalized costs on the consolidated balance sheet
of such Person and such subsidiaries.

“Cash Equivalents” shall mean:

(a) dollars;

(b) euro, any national currency of any participating member state of the EMU or,
in the case of the Borrower or a Restricted Subsidiary, such local currencies
held by them from time to time in the ordinary course of business;

 

7



--------------------------------------------------------------------------------

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any U.S. commercial bank having capital and surplus of not
less than $250,000,000 or any foreign commercial bank which is organized and
existing under the laws of a country which is a member of the Organization for
Economic Cooperation and Development having capital and surplus of not less than
$100,000,000 (or the U.S. dollar equivalent as of the date of determination);

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof;

(h) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (g) above;

(i) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(j) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition;

(k) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(l) institutional money market funds registered under the Investment Company Act
of 1940; and

(m) in the case of any Foreign Subsidiaries, investments equivalent to those
referred to in clauses (c) through (l) above denominated in foreign currencies
customarily used by persons for cash management purposes in any jurisdiction
outside of the United States.

 

8



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement or, in the case of an assignee, an adoption after the
date such Person became a party to this Agreement, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or, in the case of an
assignee, a change after the date such Person became a party to this Agreement,
or (c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
of any Governmental Authority made or issued after the date the relevant Lender
or Issuing Bank becomes a party to this Agreement; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

A “Change of Control” shall be deemed to have occurred if:

(a) the Permitted Investors cease to have the power, directly or indirectly, to
vote or direct the voting of Equity Interests of the Borrower representing a
majority of the ordinary voting power for the election of directors (or
equivalent governing body) of the Borrower; provided that the occurrence of the
foregoing event shall not be deemed a Change of Control if,

(i) at any time prior to the consummation of a Qualified Public Offering, and
for any reason whatsoever, (A) the Permitted Investors otherwise have the right,
directly or indirectly, to designate (and do so designate) a majority of the
board of directors of the Borrower or (B) the Permitted Investors own, directly
or indirectly, of record and beneficially an amount of Equity Interests of the
Borrower having ordinary voting power that is equal to or more than 50% of the
amount of Equity Interests of the Borrower having ordinary voting power owned,
directly or indirectly, by the Permitted Investors of record and beneficially as
of the Closing Date (determined by taking into account any stock splits, stock
dividends or other events subsequent to the Closing Date that changed the amount
of Equity Interests, but not the percentage of Equity Interests, held by the
Permitted Investors) and such ownership by the Permitted Investors represents
the largest single block of Equity Interests of the Borrower having ordinary
voting power held by any “person” or “group” of related persons (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 as
in effect on the date hereof, or

(ii) at any time after the consummation of a Qualified Public Offering, and for
any reason whatsoever, no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 as in

 

9



--------------------------------------------------------------------------------

effect on the date hereof, but excluding any employee benefit plan of such
Person and its subsidiaries, and any Person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), excluding
the Permitted Investors, shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more than
the greater of (A) 35% of outstanding Equity Interests of the Borrower having
ordinary voting power and (B) the percentage of the then outstanding Equity
Interests of the Borrower having ordinary voting power owned, directly or
indirectly, beneficially and of record by the Permitted Investors; or

(b) at any time, Holdings shall directly own, beneficially and of record, less
than 100% of the issued and outstanding Equity Interests of the Borrower.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Swingline Loans, Incremental Term Loans, Other Term Loans or Other Revolving
Loans, and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Term Loan Commitment, Swingline
Commitment, Revolving Commitment Increase, Other Term Commitment or Other
Revolving Credit Commitment.

“Closing Date” shall mean October 4, 2011.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any legislation successor thereto.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

“Collateral Agent” shall mean Bank of America, N.A., in its capacity as
collateral agent for the Secured Parties, and shall include any successor
collateral agent appointed pursuant to Article 8.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commitments” shall mean the Revolving Credit Commitments, Term Loan
Commitments, Swingline Commitment, Other Revolving Credit Commitments, Other
Term Commitments and any commitments in respect of any Credit Increases.

“Company” shall have the meaning assigned to such term in the preamble.

“Company Material Adverse Effect” shall mean any change, effect, event or
occurrence that (i) is, or would reasonably be expected to be, materially
adverse to the business, operations or financial condition of the Company (as
defined in the Acquisition Agreement) and its Subsidiaries (as defined in the
Acquisition Agreement), taken as a

 

10



--------------------------------------------------------------------------------

whole, or (ii) would reasonably be expected to prevent or materially impair or
delay the consummation of the transactions contemplated by the Acquisition
Agreement; provided, however, that none of the following shall be deemed either
alone or in combination to constitute, and none of the following shall be taken
into account in determining whether there has been, is or would reasonably be
expected to be a Company Material Adverse Effect: (a) any adverse effect
(including any loss of employees, any cancellation of or delay in customer
orders and any litigation) arising directly or indirectly from or otherwise
relating directly or indirectly to (i) general economic, business, political,
financial or market conditions, (ii) any facts, circumstances or conditions
generally affecting any of the principal industries or industry sectors in which
the Company or any Subsidiary of the Company operates, (iii) fluctuations in the
value of any currency, (iv) any act of terrorism, war, calamity, act of God or
other similar event, occurrence or circumstance, (v) the announcement of the
Acquisition Agreement, the Merger (as defined in the Acquisition Agreement) or
any of the other transactions contemplated by the Acquisition Agreement,
(vi) any action or inaction by the Company or any Subsidiary of the Company
taken or omitted to be taken at Parent’s (as defined in the Acquisition
Agreement) request, (vii) compliance by the Company with the terms of the
Acquisition Agreement, (viii) any change in, or any compliance with or action
taken for the purpose of complying with, any Legal Requirement (as defined in
the Acquisition Agreement), (ix) any change in, or any compliance with or action
taken for the purpose of complying with any change in, GAAP (as defined in the
Acquisition Agreement) or the interpretation or application thereof, or
(x) Parent’s actions or inactions with respect to any agreement, contract or
course of dealing with the Company, except in the cases of clauses “(i),”
“(ii),” and “(iv)” to the extent that the Company and its Subsidiaries, taken as
a whole, are disproportionately affected thereby as compared with all other
participants in the principal industries in which the Company and its
Subsidiaries operate (in which case the incremental disproportionate impact or
impacts may be taken into account in determining whether there has been, is or
is reasonably expected to be a Company Material Adverse Effect); provided, that
with respect to clause “(vi)”, any such action or inaction shall be taken or not
taken (as applicable) with the consent of the Arrangers; (b) any failure of the
Company to meet internal or analysts’ expectations or projections (it being
understood that the underlying causes of any such failure may be taken into
account in determining whether a Company Material Adverse Effect has occurred);
or (c) any decline in the Company’s stock price (it being understood that the
underlying causes of any such decline may be taken into account in determining
whether a Company Material Adverse Effect has occurred).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated September 2011, relating to the syndication of the Credit
Facilities.

“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, refers to such Person consolidated with the Borrower and
its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and Capitalized
Software

 

11



--------------------------------------------------------------------------------

Expenditures and amortization of unrecognized prior service costs and actuarial
gains and losses related to pensions and other post-employment benefits, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated First Lien Debt” shall mean, at any time, the aggregate
outstanding principal amount on such date of (x) Loans (including any Loans in
connection with any Credit Increase) and L/C Disbursements that have not yet
been reimbursed, (y) Additional Pari Passu Notes (whether secured or unsecured)
and (z) without duplication, any Credit Agreement Refinancing Indebtedness and
any other Indebtedness, in each case, secured by a Lien pari passu with the
Loans.

“Consolidated First Lien Leverage Ratio” shall mean, as of the date of
determination, the ratio of (a) (i) the Consolidated First Lien Debt of the
Borrower and its Restricted Subsidiaries on such date minus (ii) the lesser of
(A) the amount of unrestricted cash and Cash Equivalents (and cash and Cash
Equivalents restricted in favor of the Administrative Agent and the Second Lien
Administrative Agent), excluding cash in the form of any Excluded Contribution,
held by the Borrower and its Restricted Subsidiaries on such date and (B) the
greater of (x) $150,000,000 and (y) an amount equal to 50% of EBITDA of the
Borrower and its Restricted Subsidiaries for the four fiscal quarter period
described in clause (b) hereof to (b) EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended four fiscal quarters ending immediately
prior to such date for which financial statements have been delivered (or
required to have been delivered) pursuant to Section 5.04 or, prior to the
delivery or required delivery of the first such financial statements, referred
to in Section 3.05(b).

“Consolidated Indebtedness” shall mean, at any time with respect to any Person
and its Restricted Subsidiaries, the total Indebtedness of such Person and its
Restricted Subsidiaries in respect of borrowed money, Capitalized Lease
Obligations and purchase money Indebtedness determined on a consolidated basis,
plus the greater of the aggregate liquidation value and maximum fixed repurchase
price without regard to any change of control or redemption premiums of all
Disqualified Stock of such Person and its Restricted Subsidiaries and all
Preferred Stock of its Restricted Subsidiaries that are not Guarantors, in each
case, determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest expense (but excluding
any non-cash interest expense attributable to the movement in the mark-to-market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (iv) the interest component of Capitalized Lease Obligations, and (v) any
net expense pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (x) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses and (y) any expensing of bridge,
commitment and other financing fees; plus

 

12



--------------------------------------------------------------------------------

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Leverage Ratio” shall mean, as of the date of determination, the
ratio of (a) (i) the Consolidated Indebtedness of the Borrower and its
Restricted Subsidiaries on such date minus (ii) the lesser of (A) the amount of
unrestricted cash and Cash Equivalents (and cash and Cash Equivalents restricted
in favor of the Administrative Agent and the Second Lien Administrative Agent),
excluding cash in the form of any Excluded Contribution, held by the Borrower
and its Restricted Subsidiaries on such date and (B) the greater of
(x) $150,000,000 and (y) an amount equal to 50% of EBITDA of the Borrower and
its Restricted Subsidiaries for the four fiscal quarter period described in
clause (b) hereof to (b) EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended four fiscal quarters ending immediately prior to
such date for which financial statements have been delivered (or required to
have been delivered) pursuant to Section 5.04 or, prior to the delivery or
required delivery of the first such financial statements, referred to in
Section 3.05(b).

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that (without duplication),

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions), severance expense, relocation costs and
curtailments or modifications to pension and post-retirement employee benefit
plans shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period,

(c) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

(d) any after-tax effect of gains or losses (including all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Borrower,

 

13



--------------------------------------------------------------------------------

(e) the Net Income for such period of any Person that is (i) not a Subsidiary,
(ii) an Unrestricted Subsidiary or (iii) accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a Subsidiary thereof that is the Borrower or a Restricted
Subsidiary in respect of such period,

(f) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded,

(g) any impairment charge or asset write-off, in each case, pursuant to GAAP and
the amortization of intangibles arising pursuant to GAAP shall be excluded,

(h) any non-cash compensation expense recorded in respect of stock appreciation
or similar rights, stock options, restricted stock, profits interest or other
rights shall be excluded (but any cash payments related to any such non-cash
compensation expense that was excluded in such period or any prior period shall
be deducted in determining Consolidated Net Income in the period in which such
payments are made);

(i) any fees, commissions and expenses incurred during such period, or any
amortization thereof for such period, in connection with the Transactions and
any acquisition, Investment, Restricted Payment, Asset Sale, disposition
referred to in clauses (b) (iv), (vi), (viii), or (xii) of the definition of
“Asset Sale”, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction shall be excluded; and

(j) any Restricted Payments made pursuant to Section 6.03(b)(xii) shall be
deducted to the extent not otherwise deducted in determining Consolidated Net
Income.

Notwithstanding the foregoing, for the purpose of Section 6.03 only (other than
paragraph (d) of the definition of Restricted Payment Available Amount), there
shall be excluded from Consolidated Net Income any income arising from any sale
or other disposition of Restricted Investments made by the Borrower and its
Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments from the Borrower and its Restricted Subsidiaries, any repayments of
loans and advances which constitute Restricted Investments by the Borrower or
any of its Restricted Subsidiaries, any sale of the stock of an Unrestricted
Subsidiary or any distribution or dividend from an Unrestricted Subsidiary, in
each case only to the extent such amounts increase the amount of Restricted
Payments permitted under paragraph (d) of the definition of Restricted Payment
Available Amount.

“Consolidated Secured Debt Ratio” shall mean, as of the date of determination,
the ratio of (a) (i) the sum of Consolidated First Lien Debt and all other
Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries on
such date that is secured by a Lien (including without limitation the Second
Lien Loans and any Second Lien

 

14



--------------------------------------------------------------------------------

Additional Pari Passu Notes) minus (ii) the lesser of (A) the amount of
unrestricted cash and Cash Equivalents (and cash and Cash Equivalents restricted
in favor of the Administrative Agent and the Second Lien Administrative Agent),
excluding cash in the form of any Excluded Contribution, held by the Borrower
and its Restricted Subsidiaries at such time and (B) the greater of
(x) $150,000,000 and (y) an amount equal to 50% of EBITDA of the Borrower and
its Restricted Subsidiaries for the four fiscal quarter period described in
clause (b) hereof to (b) EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended four fiscal quarters ending immediately prior to
such date for which financial statements have been delivered (or required to
have been delivered) pursuant to Section 5.04 or, prior to the delivery or
required delivery of the first such financial statements, referred to in
Section 3.05(b).

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing or having the economic effect of guaranteeing any
leases, dividends or other obligations that, in each case, do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(b) to advance or supply funds (i) for the purchase of payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the
primarily obligor to make payment of such primary obligation against loss in
respect thereof.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Conversion/Continuation Notice” shall mean a notice substantially in the form
of Exhibit I, or such other form as shall be approved by the Administrative
Agent.

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted Secured
Refinancing Debt, (b) Permitted Unsecured Refinancing Debt or (c) Indebtedness
incurred pursuant to a Refinancing Amendment, Other Revolving Credit Commitments
or Other Term Commitments, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, refund, renew, replace or refinance, in whole or
part, existing Term Loans, existing Revolving Loans or existing Revolving Credit
Commitments, (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such extending, renewing or
refinancing Indebtedness (including, if such Indebtedness includes any Other
Revolving Credit Commitments or any revolving credit commitments incurred
outside the Loan Documents (“Non-Loan

 

15



--------------------------------------------------------------------------------

Document Revolving Credit Commitments”), the unused portion of such Other
Revolving Credit Commitments or Non-Loan Document Revolving Credit Commitments)
is in an original aggregate principal amount (or accreted value, if applicable)
not greater than the aggregate principal amount (or accreted value, if
applicable) of the Refinanced Debt (and, in the case of Refinanced Debt
consisting in whole or in part of unused Revolving Credit Commitments (including
unused Other Revolving Credit Commitments), the amount thereof) except by an
amount equal to unpaid accrued interest and premium thereon and fees and
expenses (including upfront fees and OID) in connection with such exchange,
modification, refinancing, refunding, renewal or replacement, (ii) such
Indebtedness has a maturity that is not prior to, and, except in the case of
Refinanced Debt that consists of Revolving Credit Commitments (including Other
Revolving Credit Commitments), a Weighted Average Life to Maturity equal to or
greater than, the remaining Weighted Average Life to Maturity of the Refinanced
Debt, (iii) such Indebtedness shall have pricing, fees (including upfront fees
and OID), optional prepayment, redemption premiums and subordination terms as
determined by the Borrower and the investors providing such Indebtedness,
(iv) the terms and conditions of such Indebtedness (except as otherwise provided
in clauses (ii) and (iii) above) are (taken as a whole) no more favorable to the
lenders or holders providing such Indebtedness, than those applicable to the
Refinanced Debt (except for covenants or other provisions applicable only to
periods after the then Latest Maturity Date) and (v) such Refinanced Debt shall
be repaid, defeased or satisfied and discharged, and all accrued interest, fees
and premiums (if any) in connection therewith shall be paid, with 100% of the
Net Cash Proceeds of the applicable Credit Agreement Refinancing Indebtedness,
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained; provided, that to the extent that such Refinanced Debt consists, in
whole or in part, of Revolving Credit Commitments (including Other Revolving
Credit Commitments) or Revolving Loans or Swingline Loans incurred pursuant to
any Revolving Credit Commitments (including Other Revolving Credit Commitments),
such Revolving Credit Commitments being refinanced by the applicable Credit
Agreement Refinancing Indebtedness shall be terminated, and all accrued fees in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline and letter of
credit facilities provided hereunder, and the term loan facilities contemplated
by Section 2.01(a) and Section 2.24, if any.

“Credit Increase” shall have the meaning assigned to such term in
Section 2.24(a).

“Current Assets” shall mean, at any time, the consolidated current assets (other
than unrestricted cash and Cash Equivalents) of the Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits, assets held for sale,
loans (permitted) to third parties, pension assets, deferred bank fees and
derivative financial instruments.

 

16



--------------------------------------------------------------------------------

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness, (b) outstanding Revolving Loans, L/C Exposure and Swingline Loans,
(c) accruals of consolidated interest expense (excluding consolidated interest
expense that is due and unpaid), (d) accruals for current or deferred Taxes
based on income or profits, (e) accruals of any costs or expenses related to
restructuring reserves to the extent permitted to be included in the calculation
of EBITDA pursuant to clause (a)(vi) thereof, (f) pension liabilities and
(g) derivative financial instruments.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Defaulting Lender” shall mean, subject to Section 2.25(b), any Lender that
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or
Swingline Loans, within three (3) Business Days of the date required to be
funded by it hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified the Borrower, the Administrative Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three (3) Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Deferred Revenue Adjustment” shall mean, for any period, the amount (which may
be a negative number) by which the current and long-term portions of deferred
revenue of the Borrower and its Restricted Subsidiaries as of the end of such
period exceeds (or is less than) such deferred revenue of the Borrower and its
Restricted Subsidiaries as of the beginning of such period, in each case as
reflected on the consolidated cash flow statement of the Borrower; provided that
the Deferred Revenue Adjustment for the fiscal quarter ended September 30, 2011
shall be such amount as reflected on the consolidated cash flow statement of the
Borrower increased by $33,000,000.

 

17



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by a Responsible Officer of the Borrower, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of or collection
on such Designated Non-Cash Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower, a
Restricted Subsidiary or any direct or indirect parent corporation thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the Borrower or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or its subsidiaries) and is so designated as
Designated Preferred Stock, pursuant to an Officer’s Certificate executed by a
Responsible Officer of the Borrower, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in the definition
of Restricted Payment Available Amount.

“Disqualified Institutions” shall mean (i) those institutions set forth on the
list from the Borrower dated September 19, 2011 and delivered to each of the
Arrangers (as modified by a subsequent list so delivered and dated October 3,
2011 deleting certain institutions therefrom) and (ii) any Person who is a
competitor of the Borrower and its subsidiaries identified in writing by the
Borrower from time to time and posted to all Lenders.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock which is not Disqualified Stock) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(in each case, other than solely as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale shall be subject to the occurrence of the
Termination Date or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)), in whole
or in part, in each case prior to the date 91 days after the Term Loan Maturity
Date; provided, however, that if such Capital Stock is issued to any plan for
the benefit of employees of the Borrower or its subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased in order to satisfy
applicable statutory or regulatory obligations.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period,

 

18



--------------------------------------------------------------------------------

(a) increased (without duplication and only to the extent deducted (and not
added back) in computing Consolidated Net Income or Net Income (other than
sub-clauses (vi), (xii), (xv) and (xvii) hereof) by:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, local, foreign, provincial, franchise, excise and
similar taxes, foreign withholding taxes and foreign unreimbursed value added
taxes of such Person and such Restricted Subsidiaries paid or accrued during
such period including any penalties and interest relating to any tax
examinations; plus

(ii) Fixed Charges of such Person and such Restricted Subsidiaries for such
period (including (x) net losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, (y) fees
payable in respect of letters of credit and (z) costs of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges); plus

(iii) Consolidated Depreciation and Amortization Expense of such Person and such
Restricted Subsidiaries for such period; plus

(iv) any expenses or charges related to any (x) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses and (y) any
expensing of bridge, commitment and other financing fees; plus

(v) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, Restricted Payment,
acquisition, disposition, recapitalization or the incurrence or repayment of
Indebtedness permitted under this Agreement (including a refinancing thereof),
or collection from insurers with respect to liability or casualty events or
business interruption (whether or not successful), including (x) such fees,
expenses or charges related to the Credit Facilities and the Second Lien
Facility and (y) any amendment or other modification of the Credit Facilities or
the Second Lien Facility; plus

(vi) the amount of any transition or integration expense and restructuring
charge or reserve, including any restructuring costs, severance costs, costs
related to the opening, closure, relocation, and/or consolidation of facilities,
retention charges, systems establishment costs, conversion costs, excess pension
charges, curtailments and modifications to pension and post-retirement employee
benefit plan costs or charges, contract termination costs and future lease
commitments, expenses attributable to the implementation of cost savings
initiatives and professional and consulting fees incurred in connection with any
of the foregoing; provided that the aggregate amount included in EBITDA pursuant
to this clause (vi) shall not exceed, (x) for any period of four consecutive
fiscal quarters ending prior to the third anniversary of the Closing Date, 15%
of aggregate EBITDA for such four consecutive fiscal quarter period and (y) for
any period of four consecutive fiscal quarters ending on or after the third
anniversary of the Closing Date, 10% of aggregate EBITDA for such four fiscal
quarter period (in any case, such percentage calculated before giving effect to
any adjustment pursuant to this clause (vi) or clause (b) below); plus

 

19



--------------------------------------------------------------------------------

(vii) any other non-cash charges, including any write offs or write downs, for
such period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA in such
future period to the extent paid, and excluding amortization of a prepaid cash
item that was paid in a prior period); plus

(viii) the amount of any minority interest expense consisting of subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary; plus

(ix) the amount of Management Fees and transaction and advisory fees and
expenses relating to such period and payable to the Sponsor to the extent
otherwise permitted under Section 6.06; plus

(x) any costs or expense by such Person or any such subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such cost or expenses are funded with cash proceeds contributed
to the capital of the Borrower or net cash proceeds of an issuance of Equity
Interest of the Borrower (other than Disqualified Stock) solely to the extent
that such net cash proceeds are excluded from the calculation set forth in the
definition of Restricted Payment Available Amount; plus

(xi) cash fees and expenses incurred in connection with the Transactions; plus

(xii) any Deferred Revenue Adjustment for any such period (but without
duplication of any acquisition accounting adjustment or the effect thereof
pursuant to clause (xvii) below); plus

(xiii) to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
event or business interruption; plus

(xiv) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with any
acquisition, Investment, Restricted Payment, Asset Sale or disposition referred
to in clauses (b) (iv), (vi), (viii) or (xii) of the definition of “Asset Sale”
(in each case, including any such transaction consummated prior to the Closing
Date); plus

 

20



--------------------------------------------------------------------------------

(xv) any cost savings related to operating as a public company in an amount
under this clause (xv) not to exceed $2,300,000; plus

(xvi) the amount of any payments made pursuant to Section 6.03(b)(iv) and
Section 6.03(b)(xv); plus

(xvii) effects of adjustments arising from the application of the acquisition
method of accounting (Accounting Standards Codification 805 – Business
Combinations) (including the effects of such adjustments pushed down to such
Person and such Subsidiaries) required or permitted by GAAP, resulting from the
application of acquisition accounting in relation to any consummated
acquisition, inclusive of the Acquisition, including, but not limited to, the
effects of any adjustments to inventory, property, plant and equipment,
intangible assets, fair value of leased property, deferred revenue, deferred
rent, and any other non-cash charges, or the amortization or write-off of any
amounts thereof, shall be excluded; plus

(b) increased (without duplication) by the amount of “run rate” cost savings
projected by the Borrower in good faith to be realized as a result of
(i) specified actions in connection with the Transactions or any other
acquisition, which specified actions have been taken or are committed to be
taken or reasonably expected to be taken within 12 months after the Closing Date
(in the case of the Transactions) or within 12 months after the date of closing
of such other acquisition or (ii) other specified operational changes that the
Borrower or any of its Restricted Subsidiaries has actually taken prior to the
last day of the period of four fiscal quarters for which EBITDA is being
determined (all of which cost savings under this clause (b) shall be added to
EBITDA until fully realized and calculated on a Pro Forma Basis as though such
cost savings had been realized on the first day of the relevant period), net of
the amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings are reasonably identifiable and quantifiable
in the good faith judgment of the Borrower, (B) no cost savings shall be added
pursuant to this clause (b) to the extent duplicative of any expenses or charges
relating to such cost savings that are included in clause (a) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken) and (C) the aggregate amount included in
EBITDA pursuant to this clause (b) shall not exceed, (I) for any period of four
consecutive fiscal quarters ending prior to the third anniversary of the Closing
Date, 15% of aggregate EBITDA for such four consecutive fiscal quarter period
plus, solely in connection with the Transactions, $10,000,000 and (II) for any
period of four consecutive fiscal quarters ending on or after the third
anniversary of the Closing Date, 10% of aggregate EBITDA for such four fiscal
quarter period (in any case, such percentage calculated before giving effect to
any adjustment pursuant to this clause (b) and clause (a)(vi) above);

(c) decreased by (without duplication) (i) non-cash gains increasing
Consolidated Net Income of such Person and such subsidiaries for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period and (ii) the minority interest income consisting of subsidiary losses
attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary to the extent such minority interest income is
included in Consolidated Net Income; and

 

21



--------------------------------------------------------------------------------

(d) increased or decreased by (without duplication):

(i) any net gain or loss (including any amounts constituting non-cash interest
expense) resulting in such period from Hedging Obligations and the application
of FASB Accounting Standards Codification 815 – Derivatives and Hedging,

(ii) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements (including any net loss or
gain resulting from hedge agreements for currency exchange risk).

Notwithstanding anything to the contrary contained herein, EBITDA (prior to
giving effect to any adjustments pursuant to clauses (a)(vi) and (b) above
pursuant to Section 1.09 in connection with any acquisition occurring after the
Closing Date) shall be deemed to equal (i) $131,989,522 for the fiscal quarter
ended September 30, 2010, (ii) $6,618,268 for the fiscal quarter ended
December 31, 2010, (iii) negative $12,544,682 for the fiscal quarter ended
March 31, 2011 and (iv) $28,815,033 for the fiscal quarter ended June 30, 2011.

“ECF Percentage” shall mean, with respect to any fiscal year, 75%; provided,
however, if the Consolidated Secured Debt Ratio as of the end of a fiscal year,
calculated on a pro forma basis to give effect to the aggregate principal amount
of Term Loans and Revolving Loans (to the extent accompanied by a permanent
reduction of the Revolving Credit Commitments) prepaid pursuant to Section 2.12
and Section 2.13(b) plus the aggregate principal amount of Second Lien Loans
prepaid pursuant to Section 2.12 and Section 2.13(b) of the Second Lien Credit
Agreement, as applicable, on or prior to the date the applicable Excess Cash
Flow payment is required to be made (without duplication), is (a) less than or
equal to 4.75 to 1.00 but greater than 3.50 to 1.00, then the ECF Percentage
with respect to such fiscal year shall mean 50%, (b) less than or equal to 3.50
to 1.00 but greater than 2.50 to 1.00, then the ECF Percentage with respect to
such fiscal year shall mean 25% and (c) less than or equal to 2.50 to 1.00, then
the ECF Percentage with respect to such fiscal year shall mean 0%.

“Edline Acquisition” means the contribution of 100% of the outstanding equity
interests of Edline Holdings, Inc. to the Borrower.

“Edline Commitment” means the $80,000,000 of Term Loan Commitments, the proceeds
of which are to be used in connection with the Edline Acquisition solely for the
purposes set forth in Section 3.22.

“Eligible Assignee” shall mean (a) any commercial bank, savings and loan
association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act) which extends
credit or buys loans as one of its businesses including insurance companies,
mutual funds and lease financing companies and any investment fund that invests
in commercial loans; (b) any Lender Affiliate Assignee; (c) any Purchasing
Borrowing Party or Affiliated Lender, in each case solely to the extent
permitted by Section 9.04(l); and (d) any other Person acceptable to the
Borrower and the Administrative Agent; provided that the term “Eligible
Assignee” shall not include any Disqualified Institutions.

 

22



--------------------------------------------------------------------------------

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case. relating to protection of the
environment, natural resources, or to human health and safety as it relates to
environmental protection.

“Equity Contribution” shall have the meaning assigned to such term in the
recitals.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Investors” shall have the meaning assigned to such term in the recitals.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or of a direct or indirect parent of the
Borrower (excluding Disqualified Stock), other than:

(a) public offerings with respect to any such Person’s common stock registered
on Form S-8;

(b) issuances to the Borrower or any subsidiary of the Borrower; and

(c) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party is treated as a single employer under
Section 414 of the Code or for purposes of the provisions relating to
Section 412 or 430 of the Code or Section 302 or 303 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) any
failure to meet minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA), whether or not waived, or the failure to satisfy any
statutory funding requirement that results in a Lien, with respect to a Pension
Plan, or a determination that a Pension Plan is in “at risk” status, within the
meaning of Section 430 of the Code or Section 303 of ERISA, (c) the incurrence
by any Loan Party, any Restricted Subsidiary or any of their ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan or the withdrawal or partial withdrawal of any Loan Party, any
Restricted Subsidiary or any of their ERISA Affiliates from any Pension Plan or
Multiemployer Plan, (d) the filing or a notice of intent to terminate, the
treatment of a

 

23



--------------------------------------------------------------------------------

Pension Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
or the receipt by any Loan Party, any Restricted Subsidiary or any of their
ERISA Affiliates from the PBGC or a plan administrator of any notice of intent
to terminate any Pension Plan or Multiemployer Plan or to appoint a trustee to
administer any Pension Plan, (e) the adoption of any amendment to a Pension Plan
that would require the provision of security pursuant to the Code, ERISA or
other applicable law, (f) the receipt by any Loan Party, any Restricted
Subsidiary or any of their ERISA Affiliates of any notice concerning statutory
liability arising from the withdrawal or partial withdrawal of any Loan Party,
any Restricted Subsidiary or any of their ERISA Affiliates from a Multiemployer
Plan or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA, (g) the occurrence of a “prohibited transaction”
(within the meaning of Section 4975 of the Code) with respect to which the
Borrower or any Restricted Subsidiary is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any Restricted Subsidiary could reasonably be expected to have any liability,
(h) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of any Pension Plan or Multiemployer Plan or the appointment
of a trustee to administer any Pension Plan, (i) the filing pursuant to
Section 431 of the Code or Section 304 of ERISA of an application for the
extension of any amortization period or (j) any other extraordinary event or
condition with respect to a Pension Plan or Multiemployer Plan which could
reasonably be expected to result in a Lien or any acceleration of any statutory
requirement to fund all or a substantial portion of the unfunded accrued benefit
liabilities of such plan.

“euro” shall mean the single currency of participating member states of the EMU.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two (2) Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by Reuters or any successor thereto or any other service selected by the
Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “Eurodollar Rate” shall be the interest rate
per annum determined by the Administrative Agent to be the average of the rates
per annum at which deposits in dollars are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the beginning of such Interest Period.

“Event of Default” shall have the meaning assigned to such term in Article 7.

 

24



--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of:

(a) the sum, without duplication, of

(i) EBITDA;

(ii) reductions to working capital of the Borrower and its Restricted
Subsidiaries (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from (x) the acquisition of any
Person by the Borrower and/or the Restricted Subsidiaries or (y) the Deferred
Revenue Adjustment;

(iii) foreign currency translation gains received in cash related to currency
remeasurements (including any net cash gain resulting from hedge agreements for
currency exchange risk), to the extent not otherwise included in calculating
EBITDA;

(iv) net cash gains resulting in such period from Hedging Obligations and the
application of FASB Accounting Standards Codification 815 – Derivatives and
Hedging;

(v) extraordinary, unusual or nonrecurring cash gains (other than gains on Asset
Sales (or the exceptions in the definition thereof)), to the extent not
otherwise included in calculating EBITDA; and

(vi) to the extent not otherwise included in calculating EBITDA, cash gains from
any sale or disposition outside the ordinary course of business;

minus

(b) the sum, without duplication, of

(i) the amount of any Taxes, including Taxes based on income, profits or
capital, state, local, foreign, franchise and similar Taxes, foreign withholding
Taxes and foreign unreimbursed value added Taxes, and including penalties and
interest on any of the foregoing, in each case, payable in cash by the Borrower
and its Restricted Subsidiaries (to the extent not otherwise deducted in
calculating EBITDA), including amounts payable pursuant to any tax sharing
agreements or arrangements among the Borrower and its Restricted Subsidiaries on
the one hand and any direct or indirect parent company of the Borrower on the
other (so long as such tax sharing payments are attributable to the operations
of the Borrower and its Restricted Subsidiaries);

(ii) Consolidated Interest Expense, including costs of surety bonds in
connection with financing activities (to the extent included in Consolidated
Interest Expense), and only to the extent payable in cash and not otherwise
deducted in calculating EBITDA;

 

25



--------------------------------------------------------------------------------

(iii) foreign currency translation losses payable in cash related to currency
remeasurements (including any net cash loss resulting from hedge agreements for
currency risk), to the extent not otherwise deducted in calculating EBITDA;

(iv) without duplication of amounts deducted pursuant to clause (xvii) below in
a prior fiscal year, Capital Expenditures of the Borrower and its subsidiaries
made in cash, to the extent financed with Internally Generated Cash;

(v) repayments of long-term Indebtedness (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayment of Loans
pursuant to Section 2.11, but excluding prepayments of the Loans and the Second
Lien Loans deducted pursuant to clause (ii) of Section 2.13(c)), made by the
Borrower and its Restricted Subsidiaries, but only to the extent that such
repayments (x) by their terms cannot be reborrowed or redrawn and (y) were
financed with Internally Generated Cash;

(vi) additions to working capital (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
but excluding any such additions to working capital arising from (x) the
acquisition of any Person by the Borrower and/or the Restricted Subsidiaries or
(y) the Deferred Revenue Adjustment;

(vii) without duplication of amounts deducted pursuant to clause (xviii) below
in a prior fiscal year, the amount of Permitted Investments made under clauses
(c) or (l) of the definition thereof (but excluding any such Permitted
Investments in the Borrower or any of its Restricted Subsidiaries) and
Investments permitted under Section 6.03(a) made by the Borrower and its
Restricted Subsidiaries, in cash, to the extent such Permitted Investments and
Investments were financed with Internally Generated Cash;

(viii) letter of credit fees paid in cash, to the extent not otherwise deducted
in calculating EBITDA;

(ix) extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating EBITDA;

(x) cash fees and expenses incurred in connection with the Transactions, any
Permitted Investment, any Investment permitted under Section 6.03, any
disposition not prohibited under Section 6.05, any recapitalization, any Equity
Offering, the issuance of any Indebtedness or any exchange, refinancing or other
early extinguishment of Indebtedness permitted by this Agreement (in each case,
whether or not consummated), to the extent not otherwise deducted in calculating
EBITDA;

(xi) cash charges added to EBITDA pursuant to clauses (a)(x) and (xvi) and
(d)(ii) thereof and other amounts added to EBITDA pursuant to clauses (a)(vi),
(a)(xii), (a)(xv) and (b) thereof;

 

26



--------------------------------------------------------------------------------

(xii) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor permitted by Section 6.06, to the extent
not otherwise deducted in calculating EBITDA;

(xiii) the amount of Restricted Payments made by the Borrower to the extent
permitted by clauses (iv), (xii) and (xv) of Section 6.03(b) to the extent that
such Restricted Payments were financed with Internally Generated Cash;

(xiv) cash expenditures in respect of Hedging Obligations (including net cash
losses resulting in such period from Hedging Obligations and the application of
FASB Accounting Standards Codification 815 – Derivatives and Hedging), to the
extent not otherwise deducted in calculating EBITDA;

(xv) to the extent added to Consolidated Net Income, cash losses from any sale
or disposition outside the ordinary course of business;

(xvi) cash payments by the Borrower and its Restricted Subsidiaries in respect
of long-term liabilities (other than Indebtedness) of the Borrower and its
Restricted Subsidiaries made with Internally Generated Cash;

(xvii) the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed;

(xviii) without duplication of amounts deducted from Excess Cash Flow in a prior
fiscal year, the aggregate consideration required to be paid in cash by the
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such fiscal year
relating to Permitted Investments (other than Permitted Investments in (x) Cash
Equivalents and (y) the Borrower or any of its Restricted Subsidiaries),
Investments permitted under Section 6.03 or Capital Expenditures to be
consummated or made during the period of 4 consecutive fiscal quarters of the
Borrower following the end of such fiscal year; provided that to the extent the
aggregate amount of Internally Generated Cash actually utilized to finance such
Permitted Investments, Investments or Capital Expenditures during such period of
4 consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of 4 consecutive fiscal quarters;

(xix) the net amount of any cash generated by any Foreign Subsidiary during such
period to the extent that the declaration or payment of dividends or similar
distributions by such subsidiary of that income would have material adverse tax
consequences if so distributed, under any agreement, instrument, law or
regulation applicable to such subsidiary during such period; and

(xx) charges added to EBITDA pursuant to clause (xvii) thereof in connection
with any acquisition.

 

27



--------------------------------------------------------------------------------

“Excluded Contributions” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Borrower from:

(a) contributions to its common equity capital, and

(b) the sale (other than to the Borrower or a Subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or a Subsidiary of the
Borrower) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation of the Restricted Payment Available Amount. For the avoidance of
doubt, in no case shall the Edline Acquisition or any portion thereof constitute
an Excluded Contribution.

“Excluded Subsidiary” shall mean (a) any Foreign Subsidiary or any subsidiary
that is not a Wholly-Owned Subsidiary, (b) any Immaterial Subsidiary, (c) any
subsidiary that is prohibited by applicable law, regulation or contract with a
Person that is not an Affiliate from guaranteeing the Obligations, or would
require governmental (including regulatory) consent, approval, license or
authorization to provide such guarantee, unless such consent, approval, license
or authorization has been received, (d) any Domestic Subsidiary that has no
material assets (directly or through one or more entities that are disregarded
as separate from their owner for U.S. federal income tax purposes) other than
Equity Interests of Foreign Subsidiaries (each, a “Foreign Subsidiary Holding
Company”), (e) any direct or indirect Domestic Subsidiary of a direct or
indirect Foreign Subsidiary and (f) any other subsidiary with respect to which,
in the reasonable judgment of the Administrative Agent and the Borrower, the
burden or cost or of providing a guarantee of the Obligations shall outweigh the
benefits to be afforded thereby.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document,
(a) income Taxes imposed on (or measured by) its net income and franchise (and
similar) Taxes imposed on it in lieu of income Taxes by a jurisdiction as a
result of such recipient being organized in, having its principal office in or
having its applicable lending office in such jurisdiction (or any political
subdivision thereof), (b) any branch profits Taxes imposed by the United States
of America, or any similar Tax, imposed by any jurisdiction described in clause
(a) above, (c) any United States federal withholding taxes imposed by FATCA and
(d) in the case of a recipient (other than an assignee pursuant to a request by
the Borrower under Section 2.21(a)), any United States federal withholding Tax
that (i) is imposed on amounts payable to such recipient pursuant to a law in
effect at the time such recipient becomes a party to this Agreement (or
designates a new lending office) or (ii) is attributable to such recipient’s
failure to comply with Section 2.20(f) or (g), as applicable.

“Existing Debt” shall mean Indebtedness for borrowed money of the Company and
its subsidiaries that is outstanding on the Closing Date.

 

28



--------------------------------------------------------------------------------

“Extending Lender” shall have the meaning assigned to such term in
Section 2.27(b).

“FATCA” shall mean current Sections 1471 through 1474 of the Internal Revenue
Code, as of the date of this Agreement (and any amended or successor version
that is substantively comparable and not materially more onerous to comply with)
and any regulations promulgated thereunder or published administrative guidance
implementing such sections.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter, dated June 30, 2011, by and between the
Borrower and the Administrative Agent.

“Fees” shall mean the Commitment Fee, the Administration Fee, the L/C
Participation Fee and the Issuing Bank Fee.

“Financial Covenant Level” shall mean at any date and any applicable
determination of the Consolidated Secured Debt Ratio, the ratio set forth below
for the most recently ended fiscal quarter ending on or immediately prior to
such date:

 

Fiscal Quarter Ended

   Consolidated Secured Debt Ratio

September 30, 2011

   8.50:1.00

December 31, 2011

   8.50:1.00

March 30, 2012

   8.50:1.00

June 30, 2012

   8.50:1.00

September 30, 2012

   8.00:1.00

December 31, 2012

   7.75:1.00

March 30, 2013

   7.75:1.00

June 30, 2013

   7.75:1.00

September 30, 2013

   7.25:1.00

December 31, 2013

   6.75:1.00

March 30, 2014

   6.25:1.00

June 30, 2014

   6.25:1.00

September 30, 2014

   6.25:1.00

December 31, 2014

   6.25:1.00

March 30, 2015

   5.75:1.00

June 30, 2015

   5.75:1.00

September 30, 2015

   5.75:1.00

December 31, 2015

   5.75:1.00

March 30, 2016

   5.25:1.00

June 30, 2016

   5.25:1.00

September 30, 2016

   5.25:1.00

December 31, 2016

   5.25:1.00

 

29



--------------------------------------------------------------------------------

“Financial Officer” of any Person shall mean the chief executive officer, chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller of such Person or any vice president customarily associated with
the foregoing offices.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum,
without duplication, of:

(a) Consolidated Interest Expense of such Person and Restricted Subsidiaries for
such period; plus

(b) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Preferred Stock of the Borrower or a Restricted Subsidiary during
such period; plus

(c) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Disqualified Stock of the Borrower or a Restricted Subsidiary
during such period.

“Foreign Benefit Event” shall mean (a) the whole or partial withdrawal of a Loan
Party or any Restricted Subsidiary from a Foreign Plan, (b) the filing or a
notice of interest to terminate in whole or in part a Foreign Plan or the
treatment of a Foreign Plan

 

30



--------------------------------------------------------------------------------

amendment as a termination or partial termination, (c) the institution of
proceedings by any Governmental Authority to terminate in whole or in part or
have a trustee appointed to administer a Foreign Plan, (d) any other event or
condition which might constitute grounds for the termination of, winding up or
partial termination or winding up or the appointment of a trustee to administer,
any Foreign Plan, (e) the failure to satisfy any statutory funding requirement,
(f) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from applicable Governmental Authority, (g) the adoption of any
amendment to a Foreign Plan that would require the provision of security
pursuant to applicable law or (h) any other extraordinary event or condition
with respect to a Foreign Plan which, with respect to each of the foregoing
clauses, could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

“Foreign Lender” shall mean any Lender or Issuing Bank that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government-sponsored plan) that (a) primarily covers employees of any
Loan Party and/or any of its Restricted Subsidiaries who are employed outside of
the United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any Governmental Authority to accelerate the obligation of the
Borrower or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.

“Foreign Subsidiary” shall mean any subsidiary that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holding Company” has the meaning assigned to such term in
clause (d) of the definition of “Excluded Subsidiary”.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Exposure other than L/C Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

31



--------------------------------------------------------------------------------

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee and Collateral Agreement” shall mean the First Lien Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the Loan
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties.

“Guarantor” shall mean Holdings, each subsidiary listed on Schedule 1.01(a), and
each other subsidiary that is, becomes or is required to become a party to the
Guarantee and Collateral Agreement pursuant to Section 5.09 or otherwise,
excluding any Excluded Subsidiary.

“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“Hedge Creditor” shall mean “Hedge Creditor” as defined in the Guarantee and
Collateral Agreement.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer of mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Holdings” shall mean Bulldog Holdings, Inc., a Delaware corporation, and shall
include any successors to such Person or assigns.

“Immaterial Subsidiary” shall mean all Restricted Subsidiaries of the Borrower
set forth on Schedule 1.01(b) and those designated as such in writing by the
Borrower from time to time for which (a) the assets of such Restricted
Subsidiary (together with its Subsidiaries that are Restricted Subsidiaries)
constitute less than 1.0% of the Total Assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis and (b) the EBITDA of such Restricted
Subsidiary accounts for less than 1.0% of the EBITDA of the Borrower and its
Restricted Subsidiaries on a consolidated basis; provided that (i) the assets of
all Immaterial Subsidiaries constitute less than 2.0% of the Total Assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis and (ii) the
EBITDA of all Immaterial Subsidiaries accounts for less than 2.0% of the EBITDA
of the Borrower and its Restricted Subsidiaries on a consolidated basis.

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.24(b).

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.24(b).

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

 

32



--------------------------------------------------------------------------------

“Indebtedness” shall mean, with respect to any Person, without duplication:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(i) in respect of borrowed money;

(ii) letters of credit or bankers’ acceptances;

(iii) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (A) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business and (B) liabilities accrued
in the ordinary course of business; or

(iv) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include Contingent Obligations incurred in the ordinary course of
business. The amount of Indebtedness of any person under clause (c) above shall
be deemed to equal the lesser of (x) the aggregate unpaid amount of such
Indebtedness secured by such Lien and (y) the fair market value of the property
encumbered thereby as determined by such person in good faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Intellectual Property Security Agreement” shall mean any of the following
agreements executed on or after the Closing Date (a) a Trademark Security
Agreement substantially in the form of Exhibit F-1, (b) a Patent Security
Agreement substantially in the form of Exhibit F-2 or (c) a Copyright Security
Agreement substantially in the form of Exhibit F-3.

 

33



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall mean the Intercreditor Agreement, substantially
in the form of Exhibit G, between the Collateral Agent and the Second Lien
Collateral Agent.

“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan
(including any Swingline Loan), the last day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to such Loan and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, except as otherwise provided in Section 2.10, with
respect to any Eurodollar Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months (or 9 or 12 months or a shorter period, if agreed to by all of
the relevant Lenders) thereafter, as the Borrower may elect; provided, however,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Internally Generated Cash” shall mean any amount expended by the Borrower and
its Restricted Subsidiaries and not representing (a) a reinvestment by the
Borrower or any Restricted Subsidiaries of the proceeds of any Asset Sale or
Property Loss Event, (b) the proceeds of any issuance of long-term Indebtedness
of the Borrower or any Restricted Subsidiary (other than Indebtedness under any
revolving credit facility) or (c) any credit received by the Borrower or any
Restricted Subsidiary with respect to any trade in of property for substantially
similar property or any “like kind exchange” of assets.

“Investment Fund” shall mean any Affiliate of the Sponsor (other than a natural
person) that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course and whose managers have fiduciary duties to the third-party investors in
such fund or investment vehicle independent of their duties to the Sponsor.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, issuances of letters of credit or similar financial
accommodations or capital

 

34



--------------------------------------------------------------------------------

contributions (excluding accounts receivable, trade credit, advances to
customers, and commission, travel, entertainment, relocation, payroll and
similar advances to directors, officers, employees, members of management or
consultants, in each case made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the balance sheet (excluding the footnotes) of such Person
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. The
amount of any Investment shall be deemed to be the amount actually invested,
without adjustment for subsequent increases or decreases in value but giving
effect to any dividends, distributions, return of capital, interest, fees,
premium, income, profits and other amounts realized by such Person with respect
thereto. For purposes of the definition of “Unrestricted Subsidiary” and
Section 6.03:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such subsidiary) of the fair market value
of the net assets of a subsidiary of the Borrower at the time that such
subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such subsidiary as a Restricted Subsidiary, the Borrower
or applicable Restricted Subsidiary shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (i) the Borrower’s direct or indirect “Investment” in such subsidiary
at the time of such redesignation, less (ii) the portion (proportionate to the
Borrower’s direct or indirect equity interest in such subsidiary) of the fair
market value of the net assets of such Subsidiary at the time of such
redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Borrower.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” shall mean, as the context may require, (a) Bank of America,
N.A., acting through any of its Affiliates or branches, in its capacity as the
issuer of Letters of Credit hereunder and (b) any other Person that may become
an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect to Letters
of Credit issued at the time such Person was a Lender. The Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates or branches of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Junior Financing” shall mean any (i) Subordinated Indebtedness (including any
Permitted Senior Subordinated Debt) and (ii) any Second Lien Obligations and
Second Lien Additional Pari Passu Notes and any Permitted Senior Debt which
refinances any of the foregoing, in each case, which is Material Indebtedness.

 

35



--------------------------------------------------------------------------------

“Junior Financing Documentation” shall mean any indenture, credit agreement
and/or other agreement pertaining to Junior Financing and all documentation
delivered pursuant thereto.

“Latest Maturity Date” means, at any date of determination, the last to occur of
(i) the Term Loan Maturity Date and (ii) the stated final maturity date for any
Other Term Loan, in each case as extended for any Lender in accordance with this
Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Backstop” shall mean, in respect of any Letter of Credit, (a) a letter of
credit delivered to the Issuing Bank which may be drawn by the Issuing Bank to
satisfy any obligations of the Borrower in respect of such Letter of Credit or
(b) cash deposited with the Issuing Bank to satisfy any obligation of the
Borrower in respect of such Letter of Credit, in each case, in an amount not to
exceed 103% of the L/C Exposure with respect to such Letter of Credit and on
terms and pursuant to arrangements (including, in the case of clause (a) above,
the issuer thereof and, if applicable, any appropriate reimbursement agreement)
reasonably satisfactory to the respective Issuing Bank.

“L/C Commitment” shall mean the commitment of an Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time. The L/C Exposure of any Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate L/C Exposure at such time. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lender Affiliate Assignee” shall have the meaning assigned to such term in
Section 9.04(b).

 

36



--------------------------------------------------------------------------------

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 under the heading
“Credit Facilities” (other than any such Person that has ceased to be a party
hereto pursuant to an Assignment and Acceptance or pursuant to Section 2.21(a))
and (b) any Person that has become a party hereto pursuant to an Assignment and
Acceptance in respect of the Credit Facilities. Unless the context indicates
otherwise, the term “Lenders” shall include the Swingline Lender and the Issuing
Bank.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Expiration Date” shall have the meaning assigned to such term
in Section 2.23(c).

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset in the nature of
security, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, and any
Capitalized Lease Obligations having substantially the same economic effect as
any of the foregoing; provided that in no event shall an operating lease be
deemed to constitute a Lien.

“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(f).

“Loan Documents” shall mean this Agreement, the Security Documents, the
Intercreditor Agreement and the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

“Management Agreement” shall mean the Management Agreement dated as of
October 4, 2011 among Holdings, the Borrower the Sponsor and the other parties
thereto, as in effect on the Closing Date, and as the same may be amended from
time to time in accordance with the terms of this Agreement and to the extent
such amendment is not adverse to the Lenders in any material respect.

“Management Fees” shall mean the amounts payable to the Sponsor and any of its
Affiliates pursuant to Section 2 of the Management Agreement as in effect on the
Closing Date.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

37



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, assets, financial condition or results of operations of
the Borrower and its Restricted Subsidiaries, taken as a whole or (ii) a
material adverse effect on the rights and remedies of the Agents and the Lenders
under the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or Hedging Obligations, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount greater than or
equal to $10,000,000. For purposes of determining “Material Indebtedness”, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedging Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if the relevant hedging
agreement were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean each parcel of fee owned real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.09 to secure the Obligations.

“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any fee owned real property or interest therein to
secure the Obligations, each in a form reasonably satisfactory to the Collateral
Agent and the Borrower.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, subject to the provisions of Title IV of ERISA,
under which any Loan Party, any Restricted Subsidiary or any of their ERISA
Affiliates currently makes, or is obligated to make, contributions or within the
preceding six years has made, or was obligated to make, contributions.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, Property Loss
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds subsequently received (as and when received) in respect of
deferred payments or noncash consideration initially received, net of any costs
relating to the disposition thereof), net of (i) out-of-pocket expenses incurred
(including reasonable and customary broker’s fees or commissions, investment
banking, consultant, legal, accounting or similar fees, survey costs, title
insurance premiums, and related search and recording charges, transfer, deed,
recording and similar taxes incurred by the Borrower and its Restricted
Subsidiaries in connection therewith), and the Borrower’s good faith estimate of
Taxes paid or payable (including payments under any tax sharing agreement or
arrangement of the type described in clause (b)(i) of the definition of Excess
Cash Flow), in connection with such Asset Sale or Property Loss Event
(including, in the case of any Asset Sale or Property Loss Event in respect of
property of any Foreign Subsidiary, Taxes payable upon the repatriation of any
such proceeds), (ii) amounts provided as a reserve, in accordance with GAAP,
against any (x) liabilities under any indemnification obligations or purchase
price adjustment associated with such Asset Sale and (y) other

 

38



--------------------------------------------------------------------------------

liabilities associated with the asset disposed of and retained by the Borrower
or any of its Restricted Subsidiaries after such disposition, including pension
and other post-employment benefit liabilities and liabilities related to
environmental matters (provided that to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness or other obligation which is secured by a Lien
on the asset sold and which is repaid (other than Indebtedness hereunder and, to
the extent such payment is not permitted hereunder, Additional Pari Passu Notes
(if secured), Permitted Secured Refinancing Debt, the Second Lien Loans, Second
Lien Additional Indebtedness (if secured), Second Lien Credit Agreement
Refinancing Indebtedness and Permitted Secured Refinancing Debt (as defined
under the Second Lien Credit Agreement)), (iv) in the case of any Asset Sale or
Property Loss Event by a non-Wholly-Owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof and (v) in the case of any Asset Sale or Property
Loss Event by a Foreign Subsidiary, amounts if the declaration or payment of
dividends or similar distributions by such Foreign Subsidiary of such amount
(x) is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
such Foreign Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived or (y) would have material adverse tax consequences if so declared, paid
or distributed and (b) with respect to any incurrence of Indebtedness, the cash
proceeds thereof, net of all Taxes (including, in the case of such Indebtedness
incurred by a Foreign Subsidiary, Taxes payable upon the repatriation of any
such proceeds) and customary fees, commissions, costs and other expenses
incurred by the Borrower and its Restricted Subsidiaries in connection
therewith.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person and its Restricted Subsidiaries, determined in accordance with GAAP
and before any reduction in respect of Preferred Stock dividends.

“Non-Consenting Lenders” shall have the meaning assigned to such term in
Section 2.21.

“Non-Extending Lender” shall have the meaning assigned to such term in
Section 2.27(b).

“Obligations” shall mean the unpaid principal of and interest on the Loans and
all other obligations and liabilities of the Borrower or any other Loan Party to
the Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document and the Letters of Credit and whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or any Lender that are required to be paid pursuant hereto or any other
Loan Document and including interest accruing after the maturity of the Loans

 

39



--------------------------------------------------------------------------------

and L/C Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) or otherwise.

“OFAC” shall have the meaning assigned to such term in Section 3.23.

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by a Responsible Officer of the Borrower that meets the requirements
set forth in this Agreement.

“Other Revolving Credit Commitments” means each Class of revolving credit
commitments hereunder that results from a Refinancing Amendment.

“Other Revolving Credit Facility” means, at any time, each revolving credit
facility available to the Borrower at such time pursuant to a Class of Other
Revolving Credit Commitments in effect at such time.

“Other Revolving Loans” means the Revolving Loans made pursuant to the Other
Revolving Credit Commitments.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or excise Taxes, charges or levies arising from any payment made under,
from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document.

“Other Term Commitments” means each Class of term loan commitments hereunder
that results from a Refinancing Amendment.

“Other Term Facility” means each tranche of term loans made available to the
Borrower pursuant to a Class of Other Term Commitments.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Parent” shall mean a Person formed for the purpose of owning all of the Equity
Interests, directly or indirectly, of Holdings.

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any Governmental Authority succeeding to any of its
principal functions.

“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or a Foreign Plan) that
is subject to Title IV of ERISA and/or Sections 412 or 430 of the Code or
Sections 302 or 303 of ERISA and is sponsored or maintained by any Loan Party,
any Restricted Subsidiary or any of their ERISA Affiliates or to which any Loan
Party, any Restricted Subsidiary or

 

40



--------------------------------------------------------------------------------

any of their ERISA Affiliates contributes or has any obligation or liability
(contingent or otherwise) or, if such plan were terminated, any Loan Party,
Restricted Subsidiary or any of their ERISA Affiliates would, under Section 4069
of ERISA, be deemed to be a “contributing sponsor” as defined in
Section 4001(a)(13) of ERISA.

“Permitted Investments” shall mean:

(a) any Investment in the Borrower or any of its Restricted Subsidiaries;

(b) any Investment in cash and Cash Equivalents;

(c) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if:

(i) as a result of such Investment:

(A) such Person becomes a Restricted Subsidiary; or

(B) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary,

(ii) no Default or Event of Default shall exist or would exist after giving pro
forma effect to such Investment;

(iii) immediately before and after giving effect to such Investment, the
Consolidated Secured Debt Ratio (determined on a Pro Forma Basis) will not be
greater than the Financial Covenant Level; and

(iv) such Person complies with the provisions of Section 5.09, as applicable;

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(d) any Investment in securities or other assets not constituting cash or Cash
Equivalents and received in connection with an Asset Sale made pursuant to
Section 6.05 or any other disposition of assets not constituting an Asset Sale;

(e) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date; provided that the amount of any such Investment may be increased (i) as
required by the terms of such Investment as in existence on the Closing Date or
(ii) as otherwise permitted under this Agreement;

 

41



--------------------------------------------------------------------------------

(f) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries (i) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable or (ii) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default;

(g) Hedging Obligations permitted under Section 6.01(b)(ix);

(h) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies; provided, however, that such Equity Interests will not increase the
Restricted Payments Applicable Amount;

(i) Indebtedness permitted under Section 6.01;

(j) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06(b) (other than clauses (viii), (x) or
(xii) thereof);

(k) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment in the ordinary course of business;

(l) additional Investments in an aggregate amount, taken together with all other
Investments made pursuant to this clause (l) that are at the time outstanding
(without giving effect to the sale of an Unrestricted Subsidiary to the extent
the proceeds of such sale do not consist of cash or marketable securities), not
to exceed $35,000,000; provided that the aggregate amount at any time
outstanding of Investments in Unrestricted Subsidiaries made pursuant to this
clause (l), shall not exceed $10,000,000;

(m) advances to, or guarantees of Indebtedness of, directors, officers,
employees, members of management and consultants and loans and advances to
directors, officers, employees, members of management and consultants incurred
in the ordinary course of business or to fund such Person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent company thereof, not
in excess of $3,000,000 outstanding at any one time, in the aggregate under this
clause (m);

(n) Investments in the ordinary course of business consisting of endorsements
for collection or deposit; and

(o) loans and advances to customers, suppliers and distributors in the ordinary
course of business;

provided that the fair market value of all Investments by Loan Parties in any
Restricted Subsidiary that is not a Guarantor made pursuant to clauses (a), (c),
(i) and/or (l) above shall not exceed, when aggregated with the aggregate amount
of Net Cash Proceeds from dispositions of assets described in clause
(b) (vii) of the definition of “Asset Sale” which are excluded for purposes of
the definition of “Asset Sale” (any of the foregoing

 

42



--------------------------------------------------------------------------------

Investments or dispositions, a “Specified Non-Loan Party Transaction”) shall not
exceed, determined in each case immediately after giving effect to any Specified
Non-Loan Party Transaction (and with the fair market value of each such
Investment being measured at the time made and without giving effect to
subsequent changes in value), (x) if the Consolidated Leverage Ratio (calculated
on a Pro Forma Basis) is greater than 4.5 to 1.00, $60,000,000 and (y) if the
Consolidated Leverage Ratio (calculated on a Pro Forma Basis) is less than or
equal to 4.50 to 1.00, $125,000,000; provided, further, that, with respect to
any Specified Non-Loan Party Transaction, no Default or Event of Default shall
be deemed to have occurred under this proviso solely as a result of a change in
the Consolidated Leverage Ratio occurring after the time such Specified Non-Loan
Party Transaction is made.

“Permitted Investors” shall mean (a) the Sponsor, (b) any other Equity Investor
(and other co-investors that become investors in the equity of Holdings
immediately after the Closing Date through acquisition of interests from initial
Equity Investors) identified to the Administrative Agent prior to the date of
the Credit Agreement as a “Permitted Investor”, (c) the members of management of
the Parent, Holdings or the Borrower who are equity investors, directly or
indirectly, in the Borrower on or promptly after the Closing Date and (d) any
“group” (within the meaning of Section 13(a) and 14(d) of the Securities
Exchange Act of 1934 as in effect on the date hereof) of which the Sponsor is a
member and any other Person that is a member of such “group”, but only if and
for so long as the Sponsor beneficially owns more than 50% of the relevant
voting stock of the Borrower owned, directly or indirectly, by such “group”.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Secured Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans (other than Loans); provided that (i) such Indebtedness shall be
secured by the Collateral on a pari passu basis with the Obligations and the
obligations in respect of any Credit Increase and Additional Pari Passu Notes
that are secured on a pari passu basis with the Obligations and shall not be
secured by any property or assets of the Borrower or any Subsidiary other than
the Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) (A) in the case of revolving credit commitments and
revolving loans, such revolving credit commitments and revolving loans shall
have a maturity date that is not prior to the maturity date with respect to the
Class of Revolving Credit Commitments that is being refinanced and (B) in the
case of any term loans, such term loans (x) shall have a maturity date that is
not prior to the maturity date of the Class of Term Loans being refinanced and
(y) shall not have a Weighted Average Life to Maturity shorter than the
remaining Weighted Average Life to Maturity of any Class of Term Loans then
being refinanced, (iv) in the case of any notes, the terms of such notes shall
not provide for any scheduled repayment, mandatory redemption, sinking fund
obligation or other payment prior to the Maturity Date of the Class of Term
Loans then being refinanced, other than customary offers to purchase upon a
change of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default, (v) such Indebtedness shall have
pricing, fees (including upfront fees and OID), optional prepayment, redemption
premiums and subordination terms as determined by the Borrower and the investors
providing such Indebtedness, (vi) the terms and conditions of such Indebtedness
(except as otherwise

 

43



--------------------------------------------------------------------------------

provided in clause (iv) and (v) above) are (taken as a whole) no more favorable
to the lenders or holders providing such Indebtedness, than those applicable to
the Refinanced Debt (except for covenants or other provisions applicable only to
periods after the then Latest Maturity Date), (vii) the security agreements
relating to such Indebtedness are substantially the same as the Collateral
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (viii) such Indebtedness shall not be guaranteed by any
Person other than a Loan Party and (ix) a senior representative acting on behalf
of the holders of such Indebtedness shall have become party to or otherwise
subject to the provisions of the Intercreditor Agreement.

“Permitted Senior Debt” shall mean unsecured, senior Indebtedness of the
Borrower other than any Additional Pari Passu Notes; provided that no such
Indebtedness shall be (a) guaranteed by any Person other than a Guarantor,
(b) subject to scheduled amortization or have a final maturity, in either case,
prior to the 180th day after the Second Lien Maturity Date (it being understood
that such Indebtedness may have mandatory prepayment, repurchase or redemption
provisions satisfying the requirement of clause (c) hereof) and (c) such
Indebtedness has covenants, events of default and remedies taken as a whole no
less favorable to the Borrower than the terms of the senior debt securities of
comparable issuers issued in the capital markets at such time but, to the extent
such Permitted Senior Debt refinances the Second Lien Loans, in no event more
restrictive than the terms under the Second Lien Loan Documents.

“Permitted Senior Subordinated Debt” shall mean unsecured, senior subordinated
Indebtedness of the Borrower; provided that no such Indebtedness shall be
(a) guaranteed by any Person other than a Guarantor, (b) subject to scheduled
amortization or have a final maturity, in either case, prior to the date
occurring 180 days following the Second Lien Maturity Date (it being understood
that such Indebtedness may have mandatory prepayment, repurchase or redemption
provisions satisfying the requirement of clause (c) hereof), (c) such
Indebtedness has covenants, events of default and remedies taken as a whole no
less favorable to the Borrower than the terms of the senior subordinated debt
securities of comparable issuers issued in the capital markets at such time but,
to the extent such Permitted Senior Subordinated Debt refinances the Second Lien
Loans, in no event more restrictive than the terms under the Second Lien Loan
Documents and (d) such Indebtedness (and any guarantees thereof) are
subordinated to the Obligations (and any refinancing thereof) on terms no less
favorable to the Lenders than subordination terms customary for senior
subordinated debt securities of comparable issuers issued in the capital markets
or on terms reasonably acceptable to the Administrative Agent.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior unsecured notes or
loans (other than Loans); provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (ii) in the case of any term loans, such
term loans (x) shall have a maturity date that is not prior to the maturity date
of the Class of Term Loans being refinanced and (y) shall not have a Weighted
Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of any Class of Term Loans then being refinanced, (iii) in the case of
any notes, the terms of such notes shall not provide for any scheduled
repayment, mandatory redemption, sinking fund obligation or other payment prior
to the Maturity Date of the Class of Term Loans then being

 

44



--------------------------------------------------------------------------------

refinanced, other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event and customary acceleration rights
upon an event of default, (iv) such Indebtedness shall have pricing, fees
(including upfront fees and OID), optional prepayment, redemption premiums and
subordination terms as determined by the Borrower and the investors providing
such Indebtedness, (v) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (iii) and (iv) above) are (taken as a whole) no
more favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Refinanced Debt (except for covenants or other provisions
applicable only to periods after the then Latest Maturity Date), (vi) such
Indebtedness shall not be guaranteed by any Person other than a Loan Party and
(vii) such Indebtedness shall not be secured by any Lien on any property or
assets of the Borrower or any Restricted Subsidiary.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Asset Sale” shall mean any Asset Sale, to the extent that the
aggregate Net Cash Proceeds of all such Asset Sales and Property Loss Events
during any fiscal year exceed $10,000,000.

“Prepayment Property Loss Event” shall mean any Property Loss Event to the
extent that the aggregate Net Cash Proceeds of all such events and all Asset
Sales during any fiscal year exceed $10,000,000.

“Pricing Certificate” shall mean a certificate delivered pursuant to
Section 5.04(c).

“Pro Forma Basis” shall have the meaning set forth in Section 1.09.

“Property Loss Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages of any Revolving
Credit Lender shall be determined on the basis of the Revolving Credit
Commitments most recently in effect, giving effect to any subsequent
assignments.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

45



--------------------------------------------------------------------------------

“Purchasing Borrower Party” shall mean the Borrower or any Subsidiary of the
Borrower that becomes an Eligible Assignee or participant pursuant to
Section 9.04(l).

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower in good faith.

“Qualified Public Offering” shall mean the issuance by the Borrower or any
direct or indirect parent of the Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act of 1933, as amended.

“Rating Agencies” shall mean Moody’s and S&P, or if Moody’s or S&P or both shall
not issue a private letter rating on the Credit Facilities, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

“Refinancing Amendment” means an amendment to this Credit Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.29.

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).

“Refunding Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans or similar extensions
of credit, any other fund that invests in bank loans or similar extensions of
credit and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such Lender or such investment advisor.

 

46



--------------------------------------------------------------------------------

“Related Party” or “Related Parties” shall mean, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
employees, trustees, members, partners, agents and advisors of such Person and
such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Repricing Transaction” means the refinancing or repricing by the Borrower or
any of its Restricted Subsidiaries of all or any portion of the Term Loans under
this Agreement (a) with the proceeds of any secured term loans incurred by the
Borrower or any of its Restricted Subsidiaries (including, without limitation,
any new or additional Term Loans under this Agreement) or (b) in connection with
any amendment to this Agreement, in either case, (i) having or resulting in an
effective interest rate or weighted average yield (to be determined by the
Administrative Agent, in consultation with the Borrower, consistent with
generally accepted financial practice, after giving effect to margins, floors,
upfront or similar fees or original issue discount shared with all lenders or
holders thereof, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders thereof) as of the date of such refinancing that is,
or could be by the express terms of such Indebtedness (and not by virtue of any
fluctuation in any “base” rate), less than the Applicable Percentage for, or
weighted average yield (to be determined by the Administrative Agent, in
consultation with the Borrower, on the same basis) of the Term Loans as of the
date of such refinancing or repricing and (ii) in the case of a refinancing of
the Term Loans, the proceeds of which are used to repay, in whole or in part,
the principal of outstanding Term Loans.

“Required Facility Lenders” means with respect to any Other Term Facility, Other
Revolving Credit Facility or any other facility in respect of a Credit Increase
on any date of determination, Lenders having more than 50% of the sum of (i) the
outstanding amount of all Loans under any such facility (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans, as applicable, under such Facility being
deemed “held” by such Lender for purposes of this definition) and (ii) the
aggregate unused Commitments under such Facility; provided that any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Facility Lenders.

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Commitments (or, in the event the Revolving Credit Commitments shall have
expired or been terminated, Revolving Credit Exposure) and Term Loans
representing more than 50% of the sum of all Revolving Credit Commitments (or,
in the event the Revolving Credit Commitments shall have expired or been
terminated, Revolving Credit Exposure) and Term Loans at such time; provided
that any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” shall mean, at any time, Revolving Lenders having
Revolving Credit Commitments (or, in the event the Revolving Credit Commitments
shall have expired or been terminated, Revolving Credit Exposure) representing
more than 50% of the sum of all Revolving Credit Commitments (or, in the

 

47



--------------------------------------------------------------------------------

event the Revolving Credit Commitments shall have expired or been terminated,
Revolving Credit Exposure) at such time; provided that any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Responsible Officer” of any Person shall mean the Chairman of the Board, the
Chief Executive Officer, the President, any Executive Vice President, any Senior
Vice President or Vice President, the Secretary or any Financial Officer of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement
and, as to any document delivered on the Closing Date, any secretary or
assistant secretary of such Person.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall mean:

(a) the declaration or payment of any dividend or the making of any payment or
distribution on account of the Borrower’s or any Restricted Subsidiary’s Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation other than:

(i) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Borrower; or

(ii) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(b) the purchase, redemption, defeasance or other acquisition or retirement for
value of any Equity Interests of the Borrower, including in connection with any
merger or consolidation;

(c) the making of any principal payment or prepayment on, or redemption,
repurchase, defeasance or other acquisition or retirement for value in each
case, prior to any scheduled repayment, sinking fund payment or maturity, of any
Second Lien Loans, Second Lien Additional Pari Passu Notes, Second Lien Credit
Agreement Refinancing Indebtedness, Additional Pari Passu Notes (unless such
Additional Pari Passu Notes are senior secured notes secured by the Collateral
on a pari passu basis with the Secured Obligations), Credit Agreement
Refinancing Indebtedness that constitutes Permitted Unsecured Refinancing Debt
and any Permitted Senior Debt or other Indebtedness that refinances any of the
foregoing (collectively, including any Permitted Senior Debt that so refinances,
“Specified Indebtedness”) or any Subordinated Indebtedness other than:

(i) Indebtedness permitted under Section 6.01(b)(vii), except to the extent
prohibited by the subordination terms;

 

48



--------------------------------------------------------------------------------

(ii) the purchase, repurchase or other acquisition for value or payment or
prepayment of Specified Indebtedness with Permitted Senior Subordinated Debt or
Permitted Senior Debt, or with Refinancing Indebtedness permitted under
Section 6.01(b)(xi) Section 6.01(b)(xii) or pursuant to Section 2.13(g) of the
Second Lien Credit Agreement as in effect on the date hereof or, in the case of
Second Lien Loans, with Second Lien Credit Agreement Refinancing Indebtedness;
or

(iii) the purchase, repurchase or other acquisition of any Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or

(d) the making of any Restricted Investment.

“Restricted Payment Available Amount” shall mean, at any time, an amount equal
to the sum (without duplication) of:

(a) $50,000,000; plus

(b) an amount, not less than zero, determined on a cumulative basis equal to
(i) the amount of Excess Cash Flow for all fiscal years (commencing with the
fiscal year ending December 31, 2012) minus (ii) the sum of (A) the ECF
Percentage of Excess Cash Flow for each such fiscal year plus (B) for each such
fiscal year, the amount of any reduction, pursuant to clause (ii) of
Section 2.13(c) hereof and clause (ii) of Section 2.13(c) of the Second Lien
Credit Agreement, in the amount of Excess Cash Flow that would otherwise be
payable in accordance with Section 2.13(c) or Section 2.13(c) of the Second Lien
Credit Agreement; plus

(c) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Borrower, of marketable securities received by
the Borrower since immediately after the Closing Date from the issue or sale of:

(i) Equity Interests of the Borrower, including Treasury Capital Stock, but
excluding cash proceeds and the fair market value, as determined in good faith
by the Borrower, of marketable securities or other property received from the
sale of (A) Equity Interests to directors, officers, employees, members of
management or consultants of the Borrower, Restricted Subsidiaries and any
direct or indirect parent company of the Borrower, after the Closing Date to the
extent such amounts have been applied to Restricted Payments made in accordance
with Section 6.03(b)(iv) and (B) Designated Preferred Stock;

(ii) to the extent such net cash proceeds or other property are actually
contributed to the capital of the Borrower, Equity Interests of the Borrower’s
direct or indirect parent companies (excluding contributions of the proceeds
from the sale of Designated Preferred Stock of such companies or contributions
to the extent such amounts have been applied to Restricted Payments made in
accordance with Section 6.03(b)(iv)); or

 

49



--------------------------------------------------------------------------------

(iii) debt or Disqualified Stock of the Borrower or any Restricted Subsidiary
that has been converted into or exchanged for Equity Interests of the Borrower
or a direct or indirect parent company of the Borrower;

provided, however, that this paragraph (c) shall not include (A) Section 6.03(b)
Issuance Proceeds, (B) the Edline Acquisition or (C) any proceeds from
(v) Refunding Capital Stock, (w) Equity Interests or convertible debt securities
sold to the Borrower or a Restricted Subsidiary, as the case may be,
(x) Disqualified Stock or debt securities that have been converted into
Disqualified Stock, (y) Specified Equity Contributions or (z) Excluded
Contributions; plus

(d) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Borrower, of marketable securities contributed
to the capital of the Borrower following the Closing Date (but excluding in any
event (A) Section 6.03(b) Issuance Proceeds, (B) the Edline Acquisition and
(C) any proceeds from (w) Refunding Capital Stock, (x) contributions received
from the Borrower or a Restricted Subsidiary, as the case may be, (y) Specified
Equity Contributions or (z) Excluded Contributions); plus

(e) 100% of the aggregate amount received in cash and the fair market value, as
determined in good faith by the Borrower, of marketable securities or other
property received by the Borrower or a Restricted Subsidiary by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower or its Restricted
Subsidiaries, repurchases and redemptions of such Restricted Investments from
the Borrower or its Restricted Subsidiaries, repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Borrower or its Restricted Subsidiaries, and any dividends, distributions,
return of capital, income, profits and other amounts realized as a return on
Investment from any Restricted Investment by the Borrower or its Restricted
Subsidiaries, in each case after the Closing Date; or

(ii) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of the stock of an Unrestricted Subsidiary or a dividend or
distribution from an Unrestricted Subsidiary after the Closing Date;

but, in each case in this clause (e), only to the extent that the Investment in
respect of which such amount was received was initially made under
Section 6.03(a) in reliance on the Restricted Payment Available Amount; plus

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date (which, for purposes hereof, shall
be deemed to include the merger, consolidation or similar transaction of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary, so long as
the Borrower or a Restricted Subsidiary is the surviving entity, and the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary), the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Borrower in
good faith at the time of the redesignation of such Unrestricted Subsidiary as a

 

50



--------------------------------------------------------------------------------

Restricted Subsidiary (but only to the extent that the Investment in such
Unrestricted Subsidiary was initially made under Section 6.03(a) in reliance on
the Restricted Payment Available Amount).

“Restricted Subsidiary” shall mean, at any time, each direct and indirect
subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary”.

“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.24(a).

“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.24(c).

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans (and acquire participations in
Letters of Credit and Swingline Loans) hereunder as set forth on Schedule 2.01,
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Revolving Credit Commitment, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.09 or 2.21(a) and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or any Revolving Credit Exposure.

“Revolving Credit Maturity Date” shall mean October 4, 2016, as such date may be
extended from time to time pursuant to Section 2.27.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01(b).

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

 

51



--------------------------------------------------------------------------------

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Second Lien Additional Indebtedness” means collectively any Second Lien
Incremental Term Loans and any Second Lien Additional Pari Passu Notes.

“Second Lien Additional Pari Passu Notes” shall mean the “Additional Pari Passu
Notes” as defined in the Second Lien Credit Agreement.

“Second Lien Administrative Agent” shall mean the “Administrative Agent” as
defined in the Second Lien Credit Agreement.

“Second Lien Collateral Agent” shall mean the “Collateral Agent” as defined in
the Second Lien Credit Agreement.

“Second Lien Credit Agreement” shall mean the Second Lien Credit Agreement,
dated as of October 4, 2011, among the Borrower, the lenders party thereto, Bank
of America, N.A., as Administrative Agent and Collateral Agent, and the other
agents party thereto.

“Second Lien Credit Agreement Refinancing Indebtedness” shall mean the “Credit
Agreement Refinancing Indebtedness” as defined in the Second Lien Credit
Agreement.

“Second Lien Facility” shall mean the “Credit Facility” as defined in the Second
Lien Credit Agreement.

“Second Lien Incremental Term Loans” shall mean the “Incremental Term Loans” as
defined in the Second Lien Credit Agreement.

“Second Lien Loan Documents” shall mean the “Loan Documents” as defined in the
Second Lien Credit Agreement.

“Second Lien Loans” shall mean the “Loans” as defined in the Second Lien Credit
Agreement.

“Second Lien Maturity Date” shall mean the “Term Loan Maturity Date” as defined
in the Second Lien Credit Agreement.

“Second Lien Obligations” shall mean the “Obligations” as defined in the Second
Lien Credit Agreement and all principal of and interest, fees and other amounts
owing with respect to any Second Lien Additional Pari Passu Notes.

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 5.04(a) or (b).

“Section 6.03(b) Issuance Proceeds” means the net cash proceeds of any Equity
Interests of the Borrower, or any direct or indirect parent company of the
Borrower to the extent contributed to the capital of the Borrower or any
Restricted Subsidiary (in each case, other than any Disqualified Stock), but
only to the extent that a Restricted Payment has previously been (or is
simultaneously being) made in reliance on clause (iv) or (vi) of
Section 6.03(b).

 

52



--------------------------------------------------------------------------------

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Holdings Pledge Agreement, the Intellectual Property Security
Agreements and each of the other instruments and documents executed and
delivered with respect to the Collateral pursuant to Section 5.09.

“Significant Subsidiary” shall mean any Restricted Subsidiary that is a
“Significant Subsidiary” within the meaning of Regulation S-X of the Securities
Act of 1933, as amended.

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and its subsidiaries on the Closing Date or any business that is
similar, reasonably related, incidental, ancillary or complementary thereto.

“Solvent” shall mean, with respect to any Person, (a) the consolidated fair
value of the assets of such Person and its subsidiaries, at a fair valuation,
will exceed their consolidated debts and liabilities, subordinated, contingent
or otherwise; (b) the consolidated present fair saleable value of the property
of such Person and its subsidiaries will be greater than the amount that will be
required to pay the probable liability of their consolidated debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) such Person and its subsidiaries
will be able to pay their consolidated debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) such Person and its subsidiaries, taken as a whole, will not
have unreasonably small capital with which to conduct the business in which they
are engaged. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Default” shall have the meaning assigned to such term in
Section 2.13(b).

 

53



--------------------------------------------------------------------------------

“Specified Equity Contribution” shall have the meaning assigned to such term in
Article 7(d).

“Specified Indebtedness” shall have the meaning assigned to such term in the
definition of “Restricted Payments”.

“Specified Institution” has the meaning set forth in Section 9.04(n).

“Specified Representations” shall mean the representations and warranties in
Sections 3.01(a) and (d), 3.02(a) and Section 3.02(b)(i)(A)(y), 3.03, 3.10,
3.11, 3.16 (solely with respect to Collateral delivered or perfected on the
Closing Date after Borrower’s commercially reasonable efforts to do so without
undue burden or expense (it being understood that at a minimum (1) appropriate
UCC-1 financing statements will be provided and (2) all certificated equity
securities of the Borrower and its Domestic Subsidiaries will be delivered to
the extent required by the Loan Documents)), 3.17 and 3.23.

“Sponsor” shall mean Providence Equity Partners Inc. and each of its Affiliates
but excluding, however, any operating portfolio companies of any of the
foregoing.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board and applicable to any member of bank of the Federal Reserve System in
respect of Eurocurrency Liabilities (as defined in Regulation D of the Board).

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrower and the
Guarantors which is by its terms subordinated in right of payment to the
Obligations of the Borrower or such Guarantor, as applicable.

“subsidiary” or “Subsidiary” shall mean, with respect to any Person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity of which securities or other
ownership interests representing more than 50% of the ordinary voting power or
more than 50% of the general partnership interests are, at the time any
determination is being made, owned or held by the parent, one or more
subsidiaries of the parent or a combination thereof. Unless otherwise specified,
“subsidiary” shall mean any subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Guarantor other than Holdings.

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

“Successor Person” shall have the meaning assigned to such term in
Section 6.04(a)(i).

 

54



--------------------------------------------------------------------------------

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean (i) Bank of America, N.A., acting through any of
its Affiliates or branches, in its capacity as lender of Swingline Loans
hereunder, (ii) any other Person acting as Administrative Agent hereunder (to
the extent agreed by Borrower and such Administrative Agent) or (iii) any other
Lender designated by the Borrower and agreed to by the Administrative Agent who
agrees to act in such capacity.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority (and any interest, penalties and additions to tax related thereto).

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Termination Date” shall mean the date upon which all Commitments have
terminated, no Letters of Credit are outstanding (or if Letters of Credit remain
outstanding, as to which an L/C Backstop exists), and the Loans and L/C
Exposure, together with all interest, Fees and other non-contingent Obligations,
have been paid in full in cash.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment or Term Loans, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of the Term Loan Commitments as of the
Closing Date is $780,000,000.

“Term Loan Maturity Date” shall mean October 4, 2018, as such date may be
extended from time to time pursuant to Section 2.28.

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) and any Incremental Term Loans.

“Total Assets” shall mean total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the

 

55



--------------------------------------------------------------------------------

most recent balance sheet of the Borrower and its Restricted Subsidiaries
delivered (or required to have been delivered) pursuant to Section 5.04 (or,
prior to the delivery or required delivery of the first such financial
statements, referred to in Section 3.05(b)).

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the Closing Date is $100,000,000.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower (or any direct or indirect parent of the Borrower) or any of its
subsidiaries in connection with the Transactions (including expenses in
connection with hedging transactions), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the Acquisition, (b) the Edline
Acquisition, (c) the Equity Contribution, (d) the funding of the Loans and the
other transactions contemplated by this Agreement and the other Loan Documents,
(e) the funding of the Second Lien Loans and the other transactions contemplated
by the Second Lien Credit Agreement and the other Second Lien Loan Documents on
the Closing Date, (f) the consummation of the refinancing of the Existing Debt
as contemplated by Section 4.02(p) and (g) the payment of Transaction Expenses.

“Treasury Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Eurodollar Rate and the Base Rate.

“U.S. Laws” means the laws of the United States of America, any State thereof or
the District of Columbia.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” shall mean:

(a) any subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided in
Section 5.10); and

(b) any subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56).

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

 

56



--------------------------------------------------------------------------------

(b) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Equity Interests of which (other than directors’ qualifying shares
or, in the case of Foreign Subsidiaries, nominal amounts of shares required by
law to be owned by a resident of the relevant jurisdiction) shall be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, the Consolidated First Lien Leverage Ratio, the
Consolidated Leverage Ratio and the Consolidated Secured Debt Ratio (and the
financial definitions used therein) shall be construed in accordance with GAAP
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower wishes to amend the Consolidated
First Lien Leverage Ratio, the Consolidated Leverage Ratio, the Consolidated
Secured Debt Ratio or any financial definition used therein to implement the
effect of any change in GAAP or the application thereof occurring after the
Closing Date on the operation thereof (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend the Consolidated First Lien
Leverage Ratio, the Consolidated Leverage Ratio, the Consolidated Secured Debt
Ratio or any financial definition used therein for such purpose), then the
Borrower and the Administrative Agent shall negotiate in good faith to amend the
Consolidated First Lien Leverage Ratio, the Consolidated Leverage Ratio, the
Consolidated Secured Debt Ratio or the definitions used therein (subject to the
approval of the Required Lenders or Required Revolving Lenders, as applicable)
to preserve the original intent thereof in light of such changes in GAAP;
provided that all determinations made pursuant to the Consolidated First Lien
Leverage Ratio, the Consolidated Leverage Ratio, the Consolidated Secured Debt
Ratio

 

57



--------------------------------------------------------------------------------

or any financial definition used therein shall be determined on the basis of
GAAP as applied and in effect immediately before the relevant change in GAAP or
the application thereof became effective, until the Consolidated First Lien
Leverage Ratio, the Consolidated Leverage Ratio, the Consolidated Secured Debt
Ratio or such financial definition is amended.

Section 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

Section 1.04. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Loan Documents and organizational documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Loan Document and
(b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit or any Letter of Credit Application related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such times.

Section 1.08. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

 

58



--------------------------------------------------------------------------------

Section 1.09. Pro Forma Calculations. For purposes of determining compliance
with any provision hereunder or whether any action is otherwise permitted to be
taken hereunder, EBITDA, the Consolidated Leverage Ratio, the Consolidated
Secured Debt Ratio, the Consolidated First Lien Leverage Ratio and Total Assets
shall be calculated as follows (any such calculation as so determined, a “Pro
Forma Basis”):

(a) In the event that the Borrower or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness or (ii) issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which such ratio or amount is being calculated but prior to or
simultaneously with the event for which the calculation of such ratio or amount
is made (a “Ratio Calculation Date”), then such ratio or amount shall be
calculated giving pro forma effect to such incurrence, redemption, retirement or
extinguishment of Indebtedness, or such issuance or redemption of Disqualified
Stock or Preferred Stock, as if the same had occurred at the beginning of the
applicable four-quarter period.

(b) For purposes of making the computation referred to above, acquisitions,
dispositions, mergers, amalgamations, consolidations and discontinued operations
(as determined in accordance with GAAP) (each, a “Pro Forma Transaction”; and
with any event in clause (a) above, a “Pro Forma Event”), in each case with
respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the relevant Ratio Calculation Date shall be calculated on a pro forma basis
assuming that all such Pro Forma Events had occurred on the first day of the
four-quarter reference period. If since the beginning of such period any Person
that subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any of its Restricted Subsidiaries since the beginning of such
period shall have undertaken any Pro Forma Event, in each case with respect to
an operating unit of a business, that would have required adjustment pursuant to
this definition, then such ratio or amount shall be calculated giving pro forma
effect thereto for such period as if such Pro Forma Event had occurred at the
beginning of the applicable four-quarter period.

(c) For purposes of this Section 1.09, whenever pro forma effect is to be given
to any Pro Forma Event, any calculation on a Pro Forma Basis shall be made in
good faith by a responsible financial or accounting officer of the Borrower and,
at the request of the Administrative Agent, set forth in an Officer’s
Certificate.

(d) For purposes of determining whether the incurrence, issuance or making of
any Indebtedness, Disqualified Stock, Preferred Stock, Equity Interest,
Restricted Payment, Investment, acquisition, disposition, merger, amalgamation,
consolidation or discontinued operation is permitted hereunder, Total Assets,
the Consolidated Secured Debt Ratio and the Consolidated Leverage Ratio shall be
determined at the time such Indebtedness, Disqualified Stock, Preferred Stock,
Equity Interest, Restricted Payment, Investment, acquisition, disposition,
merger, amalgamation, consolidation or discontinued operation is incurred,
issued or made, and no Default shall be deemed to have occurred solely as a
result of a change in Total Assets, the Consolidated Secured Debt Ratio or the
Consolidated Leverage Ratio, as applicable, occurring after the time such
Indebtedness, Disqualified Stock, Preferred Stock, Equity Interest, Restricted
Payment, Investment, acquisition, disposition, merger, amalgamation,
consolidation or discontinued operation is incurred, issued or made.

 

59



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions herein set forth,
each Lender agrees, severally and not jointly, (a) to make a Term Loan to the
Borrower on the Closing Date in a principal amount not to exceed its Term Loan
Commitment and (b) to make Revolving Loans to the Borrower, at any time and from
time to time on and after the Closing Date, and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment.
Within the limits set forth in clause (b) of the preceding sentence and subject
to the terms, conditions and limitations set forth herein, the Borrower may
borrow, pay or prepay and reborrow Revolving Loans. Amounts paid or prepaid in
respect of Term Loans may not be reborrowed.

Section 2.02. Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.02(f) and
subject to Section 2.22, the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) in the case of Eurodollar Term Loans, an
integral multiple of $500,000 and not less than $5,000,000, (ii) in the case of
Base Rate Term Loans, an integral multiple of $100,000 and not less than
$500,000, (iii) in the case of Eurodollar Revolving Loans, an integral multiple
of $100,000 and not less than $1,000,000 and (iv) in the case of Base Rate
Revolving Loans, an integral multiple of $100,000 and not less than $500,000, or
equal to the remaining available balance of the applicable Commitments.

(b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of Base Rate Loans or Eurodollar Loans as the Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than twelve Eurodollar
Borrowings outstanding hereunder at any time.

(c) Except with respect to Loans deemed made pursuant to Section 2.02(f) and
subject to Sections 2.03 and 2.22, each Lender shall make each Loan to be made
by it

 

60



--------------------------------------------------------------------------------

hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may designate
not later than 1:00 p.m. and the Administrative Agent shall promptly wire
transfer the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable to the Loans comprising such Borrowing at the
time and (ii) in the case of such Lender, for the first such day, the Federal
Funds Effective Rate, and for each day thereafter, the Base Rate plus the
Applicable Percentage for Base Rate Revolving Loans. If such Lender shall repay
to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement and (x) the Borrower’s obligation to repay the Administrative Agent
such corresponding amount pursuant to this Section 2.02(d) shall cease and
(y) if the Borrower pays such amount to the Administrative Agent, the amount so
paid shall constitute a repayment of such Borrowing by such amount.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Eurodollar Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date or the Term Loan Maturity Date, as applicable.

(f) If the relevant Issuing Bank shall not have received from the Borrower the
payment required to be made by within the time specified in such Section, such
Issuing Bank will promptly notify the Administrative Agent of the L/C
Disbursement and the Administrative Agent will promptly notify each Revolving
Credit Lender of such L/C Disbursement and its Pro Rata Percentage thereof. Each
Revolving Credit Lender shall pay by wire transfer of immediately available
funds in dollars to the Administrative Agent not later than 2:00 p.m. on such
date (or, if such Revolving Credit Lender shall have received such notice later
than 12:00 (noon) on any day, not later than 10:00 a.m. on the immediately
following Business Day), an amount equal to such Lender’s Pro Rata Percentage of
such L/C Disbursement as determined above (it being understood that such amount
shall be deemed to constitute a Base Rate Revolving Loan of such Lender and such
payment shall be deemed to have reduced the L/C Exposure), and the
Administrative Agent will promptly pay to the relevant Issuing Bank amounts so
received

 

61



--------------------------------------------------------------------------------

by it from the Revolving Credit Lenders. The Administrative Agent will promptly
pay to the Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.23(e) prior to the time that any Revolving Credit Lender makes any
payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Credit Lenders that shall have made such payments and to
such Issuing Bank, as their interests may appear. If any Revolving Credit Lender
shall not have made its Pro Rata Percentage of such L/C Disbursement available
to the Administrative Agent as provided above, such Lender and the Borrower
severally agrees to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph to
but excluding the date such amount is paid, to the Administrative Agent for the
account of the relevant Issuing Bank at (i) in the case of the Borrower, a rate
per annum equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the interest rate
applicable to Revolving Loans.

Section 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 1:00 p.m. three (3) Business Days before a proposed Borrowing,
and (b) in the case of a Base Rate Borrowing, not later than 10:00 a.m. on the
requested date of a proposed Borrowing. Each such telephonic request shall be
irrevocable, shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Term Borrowing or a Revolving Credit Borrowing, and whether such Borrowing is to
be a Eurodollar Borrowing or a Base Rate Borrowing; (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and location of the
account to which funds are to be disbursed; (iv) the amount of such Borrowing;
and (v) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period
with respect thereto; provided, however, that notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02. Except as otherwise provided in
Section 2.10(b), if no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be a Eurodollar Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of 1 month’s duration. The Administrative Agent shall promptly advise the
applicable Lenders of any notice given pursuant to this Section 2.03 (and the
contents thereof), and of each Lender’s portion of the requested Borrowing.

Section 2.04. Evidence of Debt; Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender, (i) the principal amount of each Term Loan
of such Lender as provided in Section 2.11 and (ii) on the Revolving Credit
Maturity Date, the then unpaid principal amount of each Revolving Loan of such
Lender made to the Borrower. The Borrower hereby promises to pay to the
Swingline Lender on the Revolving Credit Maturity Date the then unpaid principal
amount of each Swingline Loan made to the Borrower.

 

62



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the Borrower, (ii) the amount of each Loan made hereunder, the Class and
Type thereof and, if applicable, the Interest Period applicable thereto,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Administrative Agent hereunder from the Borrower or any
Guarantor and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its permitted registered
assigns in form and substance reasonably acceptable to the Administrative Agent.

Section 2.05. Fees.

(a) The Borrower agrees to pay to each Revolving Credit Lender, through the
Administrative Agent, on the last day of March, June, September and December of
each year, commencing with the first such date to occur after the Closing Date,
and on each date on which the Revolving Credit Commitment of such Lender shall
expire or be terminated as provided herein, a commitment fee (a “Commitment
Fee”) equal to such Revolving Credit Lender’s Pro Rata Percentage of the amount
equal to the Applicable Percentage per annum times the actual daily amount by
which the Total Revolving Credit Commitments exceed the sum of (x) the aggregate
outstanding principal amount of the Revolving Loans on such day and (y) the
amount of L/C Exposure on such day during the calendar quarter then ending (or
other period commencing with the Closing Date or ending with the Revolving
Credit Maturity Date or the date on which the Revolving Credit Commitment of
such Lender shall be terminated). Notwithstanding anything herein to the
contrary, Swingline Loans shall not be considered usage in the calculation of
the Commitment Fee.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative agency fees set forth in the Fee Letter at the times and in
the amounts specified therein (the “Administration Fee”).

 

63



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last day of March, June, September and December of
each year, and on the date on which the Revolving Credit Commitment of such
Lender shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) calculated on such Lender’s Pro Rata Percentage of the daily aggregate
undrawn amounts of all outstanding Letters of Credit during the calendar quarter
then ending (or shorter period commencing with the Closing Date or ending with
the Revolving Credit Maturity Date or the date on which all Letters of Credit
have been canceled or have expired and the Revolving Credit Commitments of all
Lenders shall have been terminated) at a rate per annum equal to the Applicable
Percentage from time to time used to determine the interest rate on Eurodollar
Revolving Credit Borrowings minus the Issuing Bank Fees referred to in
clause (ii)(A) below, and (ii) to the Issuing Bank (A) with respect to each
outstanding Letter of Credit a fronting fee that shall accrue at a rate of
0.125% per annum (or such lesser rate as shall be separately agreed upon between
the Borrower and the Issuing Bank) on the undrawn amount of such Letter of
Credit, payable quarterly in arrears on the last day of March, June, September
and December of each year, commencing with the first such date to occur after
the Closing Date, and upon expiration of the applicable Letter of Credit or any
earlier termination of the Revolving Credit Commitment and (B) within 30 days
after demand therefor the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued by such
Issuing Bank or processing of drawings thereunder (the fees in this clause (ii)
being collectively the “Issuing Bank Fees”).

(d) All Fees shall be computed on the basis of the actual number of days elapsed
in a year of 360 days, and shall be paid, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders
and the Issuing Bank, except that the Issuing Bank Fees shall be paid directly
to the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.06. Interest on Loans.

(a) Subject to the provisions of Section 2.07, the Loans comprising each Base
Rate Borrowing, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Base Rate plus the Applicable Percentage in effect from time
to time with respect to such Borrowing.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted Eurodollar Rate for the Interest Period in effect or, pursuant to
Section 2.10(b), deemed to be in effect, for such Borrowing plus the Applicable
Percentage in effect from time to time with respect to such Borrowing.

(c) Interest, including interest payable pursuant to Section 2.07, shall be
computed on the basis of the actual number of days elapsed over a year of 360
days (or, with respect to the Base Rate, over a year of 365 or 366 days, as
applicable) and shall be calculated from and including the date of the relevant
Borrowing to, but excluding, the date of repayment thereof. Interest on each
Loan shall be payable on the Interest Payment Dates applicable to such Loan,
except as otherwise provided in this Agreement. The applicable Base Rate or
Adjusted Eurodollar Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

64



--------------------------------------------------------------------------------

Section 2.07. Default Interest. If the Borrower shall default in the payment
when due of any principal of or interest on any Loan (after giving effect to any
applicable grace periods), by acceleration or otherwise, then, upon the request
of the Required Lenders, until such defaulted amount shall have been paid in
full, to the extent permitted by law, such overdue amount shall bear interest
(after as well as before judgment), payable on demand, (a) in the case of
principal of a Loan, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum equal to the rate that would be applicable to a Base Rate Revolving Loan
plus 2.00% per annum.

Section 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have reasonably
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which dollar deposits are being offered in the London
interbank market will not adequately and fairly reflect the cost to any
participating Lender of making or maintaining its Eurodollar Loan during such
Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted Eurodollar Rate for such Interest Period, the Administrative Agent
shall, as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the participating Lenders that the circumstances giving rise to such notice
no longer exist (which the Administrative Agent agrees to give promptly after
such circumstances no longer exist), any request by the Borrower for a
Eurodollar Borrowing shall be deemed to be a request for a Base Rate Borrowing.
Each determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

Section 2.09. Termination and Reduction of Commitments.

(a) The Term Loan Commitments shall automatically terminate upon the making of
the Term Loans on the Closing Date. The Revolving Credit Commitments and the
Swingline Commitment shall automatically terminate on the Revolving Credit
Maturity Date. The L/C Commitment shall automatically terminate on the earlier
to occur of (i) the termination of the Revolving Credit Commitments and (ii) the
Revolving Credit Maturity Date, unless otherwise agreed by each Issuing Bank and
the Borrower.

(b) Upon at least three (3) Business Days’ prior written or fax notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Credit
Commitments or the Swingline Commitment; provided, however, that (i) each
partial reduction of the Revolving Credit Commitments shall be in an integral
multiple of $100,000 and in a minimum amount of $1,000,000, (ii) each partial
reduction of the Swingline Commitment shall be in an integral multiple of
$100,000 and in a minimum amount of $500,000 and (iii) the Total Revolving
Credit Commitment shall not be reduced to an

 

65



--------------------------------------------------------------------------------

amount that is less than the Aggregate Revolving Credit Exposure then in effect
(after giving effect to any repayment or prepayment effected simultaneously
therewith). Any notice given by the Borrower pursuant to this Section 2.09(b)
shall be irrevocable; provided that any such notice delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other
financing arrangements, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

(c) Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments; provided that the Swingline Commitment shall not be reduced unless
the Revolving Credit Commitment is reduced to an amount less than the Swingline
Commitment then in effect (and then only to the extent of such deficit). The
Borrower shall pay to the Administrative Agent for the account of the Revolving
Credit Lenders, on the date of each termination or reduction of the Revolving
Credit Commitments, the Commitment Fees on the amount of the Revolving Credit
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

Section 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior written or fax notice substantially in the form
of the Conversion/Continuation Notice (or telephone notice promptly confirmed by
written or fax notice substantially in the form of the Conversion/Continuation
Notice) to the Administrative Agent (i) not later than 1:00 p.m., on the
requested date of conversion, to convert any Eurodollar Borrowing into a Base
Rate Borrowing and (ii) not later than 1:00 p.m., three (3) Business Days prior
to conversion or continuation, to convert any Base Rate Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, subject in each case to the
following:

(a) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(b) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(c) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Loan resulting
from such conversion and reducing the Loan (or portion thereof) of such Lender
being converted by an equivalent principal amount; accrued interest on any
Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion; and

(d) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16.

 

66



--------------------------------------------------------------------------------

Each notice pursuant to this Section 2.10 shall be substantially in the form of
the Conversion/Continuation Notice and shall be irrevocable (subject to
Sections 2.08 and 2.15) and shall refer to this Agreement and specify (i) the
identity and amount of the Borrowing that the Borrower requests be converted or
continued, (ii) whether such Borrowing is to be converted to or continued as a
Eurodollar Borrowing or a Base Rate Borrowing, (iii) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day) and
(iv) if such Borrowing is to be converted to or continued as a Eurodollar
Borrowing, the Interest Period with respect thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of 1 month’s duration. The Administrative Agent shall advise the
Lenders of any notice given pursuant to this Section 2.10 and of each Lender’s
portion of any converted or continued Borrowing. If the Borrower shall not have
given notice in accordance with this Section 2.10 to continue any Borrowing into
a subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be continued into a Eurodollar
Borrowing with an Interest Period of 1 month’s duration. This Section shall not
apply to Swingline Loans.

Section 2.11. Repayment of Borrowings.

(a) The Borrower shall repay to the Administrative Agent in dollars for the
ratable account of the Term Lenders on March 31, June 30, September 30 and
December 31 of each year, commencing with the first full fiscal quarter ended
after the Closing Date, an aggregate amount equal to 0.25% of the aggregate
principal amount of the Term Loans advanced on the Closing Date (which payments
in each case shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.12(b) and 2.13(e)).

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(c) The Borrower shall repay to the Administrative Agent in dollars for the
ratable account of the Revolving Lenders on the Revolving Credit Maturity Date
the aggregate principal amount of the Revolving Loans outstanding on such date.

(d) The Borrower shall repay each Swingline Loan on the earlier to occur of
(i) the date ten (10) Business Days after such Swingline Loan is made and
(ii) the Revolving Credit Maturity Date.

(e) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

Section 2.12. Optional Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three (3) Business
Days’ prior

 

67



--------------------------------------------------------------------------------

written or fax notice by the Borrower (or telephone notice promptly confirmed by
written or fax notice) in the case of Eurodollar Loans, or written or fax notice
by the Borrower (or telephone notice promptly confirmed by written or fax
notice) on the date of prepayment in the case of Base Rate Loans, to the
Administrative Agent before 1:00 p.m.; provided, however, that (i) with respect
to Eurodollar Terms Loans each partial prepayment shall be in an amount that is
an integral multiple of $500,000 and not less than $5,000,000, (ii) with respect
to Base Rate Term Loans each partial payment shall be in an amount that is an
integral multiple of $100,000 and not less than $500,000, (iii) with respect to
Eurodollar Revolving Loans each partial payment shall be in an amount that is an
integral multiple of $100,000 and not less than $1,000,000 and (iv) with respect
to Base Rate Revolving Loans each partial payment shall be in an amount that is
an integral multiple of $100,000 and not less than $500,000.

(b) Optional prepayments of Term Loans shall be applied against the remaining
scheduled installments of principal due in respect of the Term Loans under
Section 2.11 in the manner specified by the Borrower or, if not so specified on
or prior to the date of such optional prepayment, in direct order of maturity.
Optional prepayments of Term Loans and any Incremental Term Loans shall be
applied ratably among the outstanding Term Loans and Incremental Term Loans.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that if a notice of optional
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty (except as otherwise
provided in Section 2.12(d) below). All Eurodollar Loan prepayments under this
Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

(d) If the Borrower makes any prepayment of the Term Loans pursuant to
Section 2.12(a) or Section 2.13(d) in connection with any Repricing Transaction
(x) on or prior to the first anniversary of the Closing Date, the Borrower shall
pay to the Administrative Agent, for the ratable account of each Term Lender, a
prepayment premium of 2% of the principal amount of such Term Loans being
prepaid or, in the case of a Repricing Transaction in the form of an amendment
to this Agreement, principal amount of Term Loans outstanding immediately prior
to such amendment and (y) after the first anniversary of the Closing Date, but
on or prior to the second anniversary of the Closing Date, the Borrower shall
pay to the Administrative Agent, for the ratable account of each Term Lender, a
prepayment premium of 1% of the principal amount of such Term Loans being
prepaid or, in the case of a Repricing Transaction in the form of an amendment
to this Agreement, principal amount of Term Loans outstanding immediately prior
to such amendment. In addition, any Non-Consenting Lender that is replaced
pursuant to Section 2.21 in connection with any Repricing Transaction (x) on or
prior to the first anniversary of the Closing Date shall be paid, without
duplication, a premium of 2% of the amount of such Non-Consenting Lender’s Term
Loans that are assigned to one or more Persons pursuant to such section and
(y) after the first anniversary of the Closing

 

68



--------------------------------------------------------------------------------

Date, but on or prior to the second anniversary of the Closing Date shall be
paid, without duplication, a premium of 1% of the amount of such Non-Consenting
Lender’s Term Loans that are assigned to one or more Persons pursuant to such
section.

Section 2.13. Mandatory Prepayments.

(a) The Borrower shall, on the date of termination of all Revolving Credit
Commitments, repay or prepay all of its outstanding Revolving Credit Borrowings
and all outstanding Swingline Loans and replace or cause to be canceled (or
provide an L/C Backstop or make other arrangements reasonably satisfactory to
the relevant Issuing Bank with respect to) all of its outstanding Letters of
Credit. If, after giving effect to any partial reduction of the Revolving Credit
Commitments, the Aggregate Revolving Credit Exposure would exceed the Total
Revolving Credit Commitment, then the Borrower shall, on the date of such
reduction, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof) and, after the Revolving Credit Borrowings and Swingline
Loans shall have been repaid or prepaid in full, replace or cause to be canceled
(or provide an L/C Backstop or make other arrangements reasonably satisfactory
to the relevant Issuing Bank with respect to) Letters of Credit in an amount
sufficient to eliminate such excess.

(b) Not later than the tenth Business Day following the receipt by the Borrower
or any of its Restricted Subsidiaries of Net Cash Proceeds in respect of any
Prepayment Asset Sale or Prepayment Property Loss Event, the Borrower shall
apply an amount equal to 100% of the Net Cash Proceeds received by the Borrower
or such Restricted Subsidiaries with respect thereto (subject to the
restrictions set forth herein) to prepay outstanding Term Loans in accordance
with Section 2.13(e); provided, however, that, except as provided in the next
sentence, if (x) prior to the date any such prepayment is required to be made,
the Borrower notifies the Administrative Agent of its intent to reinvest such
Net Cash Proceeds in assets of a kind then used or usable in the business of the
Borrower and its Restricted Subsidiaries and (y) no Event of Default shall have
occurred and be continuing at the time of such notice, and no Event of Default
under clause (a), (b), (g) or (h) of Article 7 (each, a “Specified Default”)
shall have occurred and shall be continuing at the time of proposed reinvestment
(unless, in the case of such Specified Default, such reinvestment is made
pursuant to a binding commitment entered into at a time when no Specified
Default was continuing), then the Borrower shall not be required to prepay Term
Loans hereunder in respect of such Net Cash Proceeds to the extent that such Net
Cash Proceeds are so reinvested within 12 months after the date of receipt of
such Net Cash Proceeds (or, within such 12 month period, the Borrower or any of
its Restricted Subsidiaries enters into a binding commitment to so reinvest in
such Net Cash Proceeds, and such Net Cash Proceeds are so reinvested within 180
days after the expiration of such 12 month period); provided, however, that if
any Net Cash Proceeds are not reinvested on or prior to the last day of the
applicable application period, such Net Cash Proceeds shall be applied within
five (5) Business Days to the prepayment of the Term Loans as set forth above
(without regard to the immediately preceding proviso).

(c) No later than the tenth Business Day following the delivery of the
Section 5.04 Financials (commencing with the fiscal year ended December 31,
2012), the Borrower shall prepay outstanding Term Loans in accordance with
Section 2.13(e) in an aggregate principal amount equal to the excess, if any, of
(i) the applicable ECF

 

69



--------------------------------------------------------------------------------

Percentage of Excess Cash Flow for the fiscal year then ended over (ii) the sum
of the aggregate principal amount of Term Loans and Revolving Loans (to the
extent accompanied by a permanent reduction of the Revolving Credit Commitments)
prepaid pursuant to Section 2.12 and Section 2.13(b) plus the aggregate
principal amount of Second Lien Loans prepaid pursuant to Section 2.12 and
Section 2.13(b) of the Second Lien Credit Agreement, as applicable, during such
fiscal year or on or prior to the date such payment is required to be made
(without duplication in any succeeding period), in each case to the extent such
prepayments are not funded with the proceeds of long-term Indebtedness (other
than revolving Indebtedness).

(d) In the event that the Borrower or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness (other
than any cash proceeds from the issuance or incurrence of Indebtedness permitted
pursuant to Section 6.01), the Borrower shall no later than the tenth Business
Day next following the receipt of such Net Cash Proceeds, apply an amount equal
to 100% of such Net Cash Proceeds to prepay outstanding Term Loans in accordance
with Section 2.13(e). In addition, if at any time the Borrower or any of its
Restricted Subsidiaries makes a voluntary prepayment, repurchase or redemption
with respect to any Additional Pari Passu Notes or any Credit Agreement
Refinancing Indebtedness with respect thereto, the Borrower shall,
simultaneously therewith, prepay a percentage of the aggregate outstanding
principal amount of the Term Loans equal to the percentage of the aggregate
principal amount of Additional Pari Passu Notes (or series thereof) or
Refinancing Indebtedness so prepaid.

(e) All prepayments required by Sections 2.13(b), (c) and (d) shall be applied
to the repayment of the Term Loans until paid in full (applied against the
remaining scheduled installments of principal due in respect of the Term Loans
as directed by the Borrower or, in the absence of such direction, in the direct
order of maturity). Mandatory prepayments of Term Loans and any Incremental Term
Loans, in each case, required by Sections 2.13(b), (c) and (d) shall be applied
ratably among the outstanding Term Loans and Incremental Term Loans.

(f) With respect to any prepayment required by Sections 2.13(b), (c) and (d),
the Borrower may, in its sole discretion, give the Term Lenders the option to
elect not to accept all or a portion of such prepayment. The Borrower shall
notify the Administrative Agent of its election to grant such option to the Term
Lenders on or before the applicable date set forth in Section 2.13(b), (c) or
(d) for such prepayment. Promptly after the receipt of such notice, the
Administrative Agent shall provide written notice to the Term Lenders of the
option granted by the Borrower. Any Term Lender declining such prepayment shall
give written notice thereof to the Administrative Agent by 1:00 p.m. no later
than two (2) Business Days after the date of such notice from the Administrative
Agent. On such date the Administrative Agent shall then provide written notice
to the Borrower of the Lenders declining such prepayment, the amount so declined
and the aggregate amount of such prepayment. Notwithstanding anything herein to
the contrary, the Borrower shall prepay the Loans as set forth in
Section 2.13(b), (c) or (d) within two (2) Business Days after its receipt of
notice from the Administrative Agent of the aggregate amount of such prepayment,
and amounts declined by the Term Lenders shall be applied to the repayment of
the Second Lien Loans to the extent required by the Second Lien Credit
Agreement.

 

70



--------------------------------------------------------------------------------

Section 2.14. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or any Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted Eurodollar Rate); subject any Lender to any
Taxes with respect to this Agreement or any Loan made hereunder, or change the
basis of taxation of payments to that Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.20 and the imposition of,
or any change in the rate of, any Excluded Tax payable by the Lender); or impose
on such Lender or such Issuing Bank or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender or
any Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender or such Issuing Bank of
making or maintaining any Eurodollar Loan or increase the cost to any Lender of
issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender or such Issuing Bank to be
material, then the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made or participations in Loans purchased by such
Lender pursuant hereto or the Letters of Credit issued by such Issuing Bank or
participations purchased pursuant hereto to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy) by an
amount deemed by such Lender or such Issuing Bank to be material, then the
Borrower shall pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower, shall describe the applicable Change in Law, the
resulting costs incurred or reduction suffered (including a calculation
thereof), certifying that such Lender is generally charging such amounts to
similarly situated borrowers and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as applicable, the amount
shown as due on any such certificate delivered by it within 30 days after its
receipt of the same.

 

71



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 180
days prior to such request; provided further, that the foregoing limitation
shall not apply to any increased costs or reductions arising out of the
retroactive application of any Change in Law within such 180-day period. The
protection of this Section shall be available to each Lender and the respective
Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed;
provided that if, after the payment of any amounts by the Borrower under this
Section, any Change in Law in respect of which a payment was made is thereafter
determined to be invalid or inapplicable to the relevant Lender or Issuing Bank,
then such Lender or Issuing Bank shall, within 30 days after such determination,
repay any amounts paid to it by the Borrower hereunder in respect of such Change
in Law.

(e) Except as expressly stated in this Section 2.14, this Section 2.14 shall not
apply to any Change in Law with respect to Taxes and any such Change in Law
shall be governed exclusively by Section 2.20.

Section 2.15. Change in Legality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and Base Rate Loans will not thereafter (for
such duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert a Base Rate Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for a Base Rate Loan
(or a request to continue a Base Rate Loan as such for an additional Interest
Period or to convert a Eurodollar Loan into a Base Rate Loan, as the case may
be), unless such declaration shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by such
Lender shall be converted to Base Rate Loans, in which event all such Eurodollar
Loans shall be automatically converted to Base Rate Loans as of the effective
date of such notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted

 

72



--------------------------------------------------------------------------------

Eurodollar Loans of such Lender shall instead be applied to repay the Base Rate
Loans made by such Lender in lieu of, or resulting from the conversion of, such
Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower. Such Lender shall withdraw such notice promptly following any date on
which it becomes lawful for such Lender to make and maintain Eurodollar Loans or
give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan.

Section 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to a Base Rate Loan, or the conversion of the Interest
Period with respect to any Eurodollar Loan, in each case other than on the last
day of the Interest Period in effect therefor, or (iii) any Eurodollar Loan to
be made by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period (exclusive of any loss of anticipated profits). A certificate of any
Lender setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

Section 2.17. Pro Rata Treatment. Except as otherwise expressly provided herein,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fee and the L/C
Participation Fee, each reduction of the Revolving Credit Commitments and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the Lenders entitled thereto in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their respective applicable outstanding Loans). For
purposes of determining the available Revolving Credit Commitments of the
Lenders at any time, each outstanding Swingline Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall not have made Swingline Loans) pro rata in accordance with
such respective Revolving Credit Commitments. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.

 

73



--------------------------------------------------------------------------------

Section 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or L/C Disbursement as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements shall be proportionately less
than the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans and L/C Exposure and participations in Loans and L/C Exposure held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans and L/C Exposure then outstanding as the principal amount of
its Loans and L/C Exposure prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest and
(ii) the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant. The Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation in a Loan or L/C Disbursement
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrower to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.

Section 2.19. Payments.

(a) The Borrower shall make each payment (including principal of or interest on
any Borrowing or any L/C Disbursement or any Fees or other amounts) hereunder
and under any other Loan Document not later than 2:00 p.m. on the date when due
in immediately available dollars, without condition or deduction for any setoff
(except as otherwise provided herein), defense, recoupment or counterclaim. Each
such payment (other than (i) Issuing Bank Fees, which shall be paid directly to
the relevant Issuing Bank, (ii) principal of and interest on Swingline Loans,
which shall be paid directly to the Swingline Lender, except as otherwise
provided in Section 2.22(e) and (iii) amounts payable under Sections 2.14, 2.16,
2.20 or 2.21, which shall be paid directly to the Person entitled thereto) shall
be made to the Administrative Agent at its offices specified in Section 9.01.
All payments hereunder and under the other Loan Documents shall be

 

74



--------------------------------------------------------------------------------

made in dollars. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. All payments received by the Administrative
Agent after 2:00 p.m. shall, at the Administrative Agent’s option, be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.03 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.03) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or Issuing Bank hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

75



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Event set
forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and Swingline Loans and to
make payments pursuant to Section 9.05(c) are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.05(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 9.05(c).

Section 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if an applicable withholding agent is required to withhold
or deduct any Indemnified Taxes or Other Taxes from any such payment, then
(i) the sum payable by the applicable Loan Party shall be increased as necessary
so that after all required deductions or withholdings have been made (including
deductions or withholdings applicable to additional sums payable under this
Section) the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholdings and (iii) the applicable withholding
agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes paid by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or any other Loan Party hereunder or
under any other Loan Document (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section), and any Other Taxes,
and any reasonable expenses

 

76



--------------------------------------------------------------------------------

arising therefrom or with respect thereto, (but not penalties or interest
attributable solely to the gross negligence, bad faith or willful misconduct of,
or material breach of its obligations under this Agreement or the other Loan
Documents by, the Administrative Agent, a Lender or an Issuing Bank)) in each
case, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on
behalf of itself, a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

(d) Each Lender and Issuing Bank shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such Issuing Bank, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such Issuing Bank, as the case may be, to the
Borrower or the Administrative Agent pursuant to subsection (f) or (g) as
applicable. Each Lender and Issuing Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or such Issuing Bank, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(d). The agreements in this clause (d) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or Issuing Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Obligations.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent a copy of the receipt issued
by such Governmental Authority reasonably acceptable to the Administrative Agent
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(f) Each Foreign Lender shall (i) furnish to the Borrower and the Administrative
Agent on or before the date it becomes a party to the Agreement either (A) 2
accurate and complete originally executed copies of U.S. Internal Revenue
Service (“IRS”) Form W-8BEN (or successor form), (B) 2 accurate and complete
originally executed copies of IRS Form W-8ECI (or successor form) or (C) 2
accurate and complete originally executed copies of IRS Form W-8IMY (or
successor form) together with any required attachments, certifying, in any case,
such Foreign Lender’s legal entitlement to an exemption or reduction of U.S.
federal withholding tax with respect to any applicable payments hereunder and
(ii) provide to the Borrower (with a copy to the Administrative Agent) a new
Form W-8BEN (or successor form), Form W-8ECI (or successor form) or Form W-8IMY
(or successor form) together with any required attachments upon (A) the
expiration or obsolescence of any previously delivered form to reconfirm any
complete exemption from, or any entitlement to a reduction in, U.S.

 

77



--------------------------------------------------------------------------------

federal withholding tax with respect to any payment hereunder, (B) the
occurrence of any event requiring a change in the most recent form previously
delivered by it and (C) from time to time at the reasonable request of the
Borrower or the Administrative Agent or, in each case, promptly notify the
Borrower and the Administrative Agent of its inability to do so; provided that
any Foreign Lender that is relying on the so-called “portfolio interest
exemption” shall also furnish a “Non-Bank Certificate” in a form that is
customary and reasonably acceptable to the Administrative Agent together with a
Form W-8BEN. Notwithstanding any other provision of this Agreement, a Foreign
Lender shall not be required to deliver any form pursuant to this paragraph that
such Foreign Lender is not legally eligible to deliver.

(g) Any Lender or Issuing Bank that is a United States person, as defined in
Section 7701(a)(30) of the Code, shall deliver to the Borrower (with a copy to
the Administrative Agent), at the times specified in Section 2.20(f), two
(2) accurate and complete original signed copies of IRS Form W-9, or any
successor form that such Person is entitled to provide at such time, in order to
qualify for an exemption from United States federal backup withholding
requirements.

(h) If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including any taxes imposed on
such refund or interest) of the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that (i) the Borrower, upon the request of the Administrative Agent,
such Lender or such Issuing Bank, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such Issuing
Bank in the event the Administrative Agent, such Lender or such Issuing Bank is
required to repay such refund to such Governmental Authority and (ii) nothing
herein contained shall interfere with the right of a Lender or the
Administrative Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or the Administrative Agent to claim any tax refund or to
make available its tax returns or disclose any information relating to its tax
affairs or any computations in respect thereof or require any Lender, the
Administrative Agent or Issuing Bank to do anything that would prejudice its
ability to benefit from any other refunds, credits, reliefs, remissions or
repayments to which it may be entitled.

(i) If any Lender, Issuing Bank or the Administrative Agent determines, in its
sole discretion, that it is entitled to receive a refund in respect of any
Indemnified Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by the Borrower pursuant to this Section 2.20, it
shall notify the Borrower thereof and, upon the Borrower’s request therefor,
(i) use its commercially reasonable efforts (at the Borrower’s sole cost and
expense) to apply for and receive such refund and (ii) if such refund is so
received, upon receipt thereof promptly remit such refund (but only to the

 

78



--------------------------------------------------------------------------------

extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.20 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund) to the Borrower, net of all out of pocket costs and
expenses of such Lender, Issuing Bank or Administrative Agent, as applicable,
and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund or the relevant portion thereof), provided
that notwithstanding the foregoing, in no event shall such Lender, Issuing Bank
or Administrative Agent be required to (i) take any action that such Lender,
Issuing Bank or Administrative Agent determines, in its sole discretion, might
reasonably be expected to cause it to suffer any material economic, legal,
business or regulatory disadvantage, including by prejudicing or limiting its
ability to benefit from any other refunds, credits, reliefs, remission or
repayments to which it may be entitled or (ii) make available its tax returns or
any other information that it deems, in its sole discretion, to be confidential,
or disclose any other information relating to its tax affairs or any computation
in respect thereof. If, after delivery of any refund to the Borrower under this
clause (i), the relevant Lender, Issuing Bank or Administrative Agent determines
that it is required to repay such refund to the relevant taxing authority, the
Borrower agrees, upon the request of such Lender, Issuing Bank or Administrative
Agent, promptly to return such refund to such party. Such Lender, Issuing Bank
or Administrative Agent shall provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that such Lender, Issuing Bank or
Administrative Agent may delete any information therein that such Lender,
Issuing Bank or Administrative Agent deems confidential in its reasonable
discretion). Nothing herein contained shall interfere with the right of any
Lender or Issuing Bank or the Administrative Agent to arrange its tax affairs in
whatever manner it thinks fit.

Section 2.21. Assignment of Commitments under Certain Circumstances; Duty to
Mitigate.

(a) In the event (i) any Lender or any Issuing Bank requests compensation
pursuant to Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Issuing Bank or any Governmental Authority on
account of any Lender or any Issuing Bank pursuant to Section 2.20, (iv) any
Lender shall become a Defaulting Lender or (v) any Lender refuses to consent to
any amendment, waiver or other modification of any Loan Document requested by
the Borrower that requires the consent of all affected Lenders in accordance
with the terms of Section 9.08, all the Lenders with respect to a certain Class
of Loans or the Required Revolving Lenders in accordance with the terms of
Section 2.27 and such amendment, waiver or other modification is consented to by
the Required Lenders (or the Required Revolving Lenders in the case of
Section 2.27) (any such Lender, a “Non-Consenting Lender”), the Borrower may, at
its sole cost and expense, upon notice to such Lender or such Issuing Bank, as
the case may be, and the Administrative Agent, either:

(x) replace such Lender or Issuing Bank, as the case may be, by causing such
Lender or Issuing Bank to (and such Lender or Issuing Bank shall be obligated
to) assign 100% of its relevant Commitments and the principal of its relevant
outstanding Loans (at par, subject to the provisions of the last sentence of
Section 2.12(d)), plus any accrued and unpaid interest and fees pursuant to

 

79



--------------------------------------------------------------------------------

Section 9.04 (with the assignment fee to be waived in such instance) and all of
its relevant rights and obligations under this Agreement to one or more Persons
(which Persons shall otherwise be subject to the approval rights set forth in
Section 9.04(b)); provided that (A) the replacement Lender shall agree to the
consent, waiver or amendment to which the Non-Consenting Lender did not agree,
(B) neither the Administrative Agent nor any Lender shall have any obligation to
the Borrower to find a replacement Lender or other such Person and (C) in the
case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments; or

(y) terminate the Commitment of such Lender or Issuing Bank, as the case may be,
and (1) in the case of a Lender (other than an Issuing Bank), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an Issuing Bank, repay all Obligations of the Borrower owing to such
Issuing Bank relating to the Loans and participations held by the Issuing Bank
as of such termination date other than any Obligations pertaining to any Subject
Letters of Credit (as defined below).

Notwithstanding anything to the contrary contained above in this Section 2.21,
unless an Issuing Bank is removed and replaced with a successor Issuing Bank at
the time the Borrower exercises its rights under this Section 2.21 (in which
case the provisions of Section 2.23(i) shall apply), any Issuing Bank having
undrawn Letters of Credit issued by it (the “Subject Letters of Credit”) whose
Commitments and Obligations are to be repaid or terminated pursuant to the
foregoing provisions of this Section 2.21 shall (x) remain a party hereto until
the expiration or termination of the Subject Letters of Credit, (y) not issue
(or be required to issue) any further Letters of Credit hereunder and
(z) continue to have all rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents solely with respect to the Subject
Letters of Credit until all of the Subject Letters of Credit have expired, been
terminated or become subject to an L/C Backstop (including all rights of
reimbursement pursuant to Sections 2.23(d), (e), (f) and (h) for any L/C
Disbursement made by such Issuing Bank and all voting rights of an Issuing Bank
(but such voting rights shall be limited to pertain solely to L/C Disbursements
in respect of the Subject Letters of Credit, any Fee payable to the Issuing Bank
in respect of the Subject Letters of Credit, and the rights or duties of the
Issuing Bank in respect of the Subject Letters of Credit), but excluding any
consent rights as an Issuing Bank under Section 9.04(b)).

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.

(b) If (i) any Lender or any Issuing Bank requests compensation under
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing

 

80



--------------------------------------------------------------------------------

Bank pursuant to Section 2.20, then such Lender or such Issuing Bank shall use
reasonable efforts (which shall not require such Lender or such Issuing Bank to
take any action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be material)
(x) to file any certificate or document reasonably requested by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or Affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower agrees
to pay all reasonable costs and expenses incurred by any Lender or Issuing Bank
in connection with any such filing or assignment.

Section 2.22. Swingline Loans.

(a) Subject to the terms and conditions herein set forth, the Swingline Lender
agrees to make loans to the Borrower at any time and from time to time on or
after the Closing Date and until the earlier of the Revolving Credit Maturity
Date and the termination of the Revolving Credit Commitments, in an aggregate
principal amount at any time outstanding that will not result in (i) the
principal amount of all Swingline Loans exceeding $20,000,000 in the aggregate,
or (ii) the Aggregate Revolving Credit Exposure exceeding the Total Revolving
Credit Commitment. Each Swingline Loan shall be in a principal amount that is an
integral multiple of $100,000. The Swingline Commitment may be terminated or
reduced from time to time as provided herein. Within the foregoing limits, the
Borrower may borrow, pay or prepay and reborrow Swingline Loans hereunder,
subject to the terms, conditions and limitations set forth herein.

(b) The Borrower shall notify the Swingline Lender by fax, or by telephone
(promptly confirmed by fax), not later than 1:00 p.m. on the day of a proposed
Swingline Loan. Such notice shall be delivered on a Business Day, shall be
irrevocable and shall refer to this Agreement and shall specify the requested
date (which shall be a Business Day) and amount of such Swingline Loan. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
wire transfer to an account designated by the Borrower promptly on the date such
Swingline Loan is so requested.

(c) The Borrower shall have the right at any time and from time to time to
prepay any Swingline Loan, in whole or in part, upon giving written or fax
notice by the Borrower (or telephone notice promptly confirmed by written, or
fax notice) to the Swingline Lender before 1:00 p.m. on the date of prepayment
at the Swingline Lender’s address for notices specified in Section 9.01;
provided that any such notice delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other financing arrangements, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(d) Each Swingline Loan shall be a Base Rate Loan and, subject to the provisions
of Section 2.07, shall bear interest as provided in Section 2.06(a).

 

81



--------------------------------------------------------------------------------

(e) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m. on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Credit Lenders will participate. The
Administrative Agent will, promptly upon receipt of such notice, give notice to
each Revolving Credit Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan. In furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Revolving Credit Lender’s Pro Rata
Percentage of such Swingline Loan. Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Credit
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Lenders) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent and be distributed by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower (or other party liable for obligations of the
Borrower) of any default in the payment thereof.

Section 2.23. Letters of Credit.

(a) The Borrower may request the issuance of Letters of Credit for its own
account or for the account of any of its subsidiaries, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time on or after the Closing Date and prior to the earlier
to occur of (i) the termination of the Revolving Credit Commitments and (ii) the
fifth Business Day prior to the Revolving Credit Maturity Date. This Section
shall not be construed to impose an obligation upon any Issuing Bank to issue
any Letter of Credit that is inconsistent with the terms and conditions of this
Agreement.

(b) In order to request the issuance of a Letter of Credit (or to amend, renew
or extend an existing Letter of Credit), the Borrower shall deliver a notice (a
“Letter of Credit Application”) to the relevant Issuing Bank and the
Administrative Agent (reasonably, and in any event, unless waived by the
relevant Issuing Bank, no later than

 

82



--------------------------------------------------------------------------------

two (2) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended and
specifying (i) the date of issuance, amendment, renewal or extension, (ii) the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) below), (iii) the amount of such Letter of Credit, (iv) the name
and address of the beneficiary thereof and (v) such other information as the
relevant Issuing Bank may request with respect to such Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (i) the L/C Exposure shall not exceed
$20,000,000, and (ii) the Aggregate Revolving Credit Exposure shall not exceed
the Total Revolving Credit Commitment. Promptly after receipt of any Letter of
Credit Application, the relevant Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, such Issuing Bank will provide the Administrative Agent with a copy
thereof. Subject to the terms and conditions hereof and in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.23, such
Issuing Bank shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or enter into the applicable amendment, as the case may
be. Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Each Letter of Credit shall expire at the close of business on the earlier
of the date 12 months after the date of the issuance of such Letter of Credit
and the fifth Business Day prior to the Revolving Credit Maturity Date, unless
such Letter of Credit expires by its terms on an earlier date or an L/C Backstop
exists; provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit (an “Auto Extension
Letter of Credit”) shall be extended automatically for additional consecutive
periods of 12 months or less (but not beyond the fifth Business Day prior to the
Revolving Credit Maturity Date unless an L/C Backstop exists) unless the
relevant Issuing Bank notifies the beneficiary thereof at least 30 days (or such
longer period as may be specified in such Letter of Credit) prior to the
then-applicable Letter of Credit Expiration Date that such Letter of Credit will
not be extended. Once an Auto Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the relevant Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant Issuing Bank shall not permit any
such extension if (i) the relevant Issuing Bank has determined that it would
have no obligation at such time to issue such Letter of Credit in its extension
form under the terms hereof (by reason of the provisions of Section 2.23(l) or
otherwise) or (ii) it has received notice (which may be by telephone or in
writing) five (5) Business Days prior to the day that is 30 days (or such longer
period as may be specified in such Letter of Credit) prior to the
then-applicable Letter of Credit Expiration Date from the Administrative Agent,
any Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied.

 

83



--------------------------------------------------------------------------------

(d) By the issuance of a Letter of Credit and without any further action on the
part of an Issuing Bank or the Lenders, such Issuing Bank hereby grants to each
Revolving Credit Lender, and each such Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit; provided that no
Lender shall have any obligation with respect to any drawing made after the
Revolving Credit Maturity Date under a Letter of Credit having an expiration
date after the Revolving Credit Maturity Date. In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Lender’s Pro Rata Percentage of each L/C Disbursement
made by such Issuing Bank and not reimbursed by the Borrower (or, if applicable,
another party pursuant to its obligations under any other Loan Document)
forthwith on the date due as provided in Section 2.02(f). Each Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Upon any change in the Revolving Credit
Commitments or Pro Rata Percentages of the Revolving Credit Lenders pursuant to
Section 2.21 or 9.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and unreimbursed L/C Disbursements relating
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 2.23(d) to reflect the new Pro Rata Percentages of each
Revolving Credit Lender.

(e) If an Issuing Bank shall make any L/C Disbursement in respect of a Letter of
Credit, the Borrower shall pay to the Administrative Agent an amount equal to
such L/C Disbursement not later than 12:00 noon on the second Business Day
following Borrower’s receipt of notice of such L/C Disbursement from the Issuing
Bank.

(f) (i) The Borrower’s obligations to reimburse L/C Disbursements as provided in
paragraph (e) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under any
and all circumstances whatsoever, and irrespective of the existence of any
claim, setoff, defense or other right that the Borrower or any other Person may
at any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, including any
defense based on the failure of any draft or other document presented under a
Letter of Credit to comply with the terms of such Letter of Credit.

(ii) Each Lender and the Borrower agree that, in paying any drawing under a
Letter of Credit, the relevant Issuing Bank shall not have any responsibility to
obtain any document (other than any draft, demand, certificate or other document
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Issuing Banks, any
Related Party of such Issuing Bank nor any of the respective correspondents,
participants or assignees of any Issuing Bank shall be liable to any Lender for
(x) any action taken or omitted in connection herewith at the request or with
the

 

84



--------------------------------------------------------------------------------

approval of the Lenders or the Required Lenders, as applicable, (y) any action
taken or omitted in the absence of gross negligence or willful misconduct or
(z) the due execution, effectiveness, validity or enforceability of any document
or instrument related to any Letter of Credit or Letter of Credit Application.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.

(g) The relevant Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. The relevant Issuing Bank shall as promptly as possible give
telephonic notification, confirmed by fax, to the Administrative Agent and the
Borrower of such demand for payment and whether such Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligations to
reimburse such Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.

(h) If an Issuing Bank shall make any L/C Disbursement in respect of a Letter of
Credit, then, unless the Borrower shall reimburse such L/C Disbursement in full
on the same day that such L/C Disbursement is made, the unpaid amount thereof
shall bear interest for the account of an Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by the Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were a Base Rate Revolving Loan.

(i) An Issuing Bank may be removed at any time by the Borrower by notice from
the Borrower to such Issuing Bank, the Administrative Agent and the Lenders.
Upon the acceptance of any appointment as an Issuing Bank hereunder by a Lender
that shall agree to serve as successor Issuing Bank (which Lender shall be
reasonably acceptable to the Administrative Agent and the Borrower), such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank. At the time such removal shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as an Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form reasonably satisfactory to the Borrower, the
Administrative Agent and such successor Issuing Bank, and, from and after the
effective date of such agreement, (i) such successor Lender shall have all the
rights and obligations of the previous Issuing Bank under this Agreement and the
other Loan Documents and (ii) references herein and in the other Loan Documents
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the resignation or removal of an Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such removal, but shall not be required to issue additional
Letters of Credit.

 

85



--------------------------------------------------------------------------------

(j) If the maturity of any of the Loans under the Credit Facilities has been
accelerated and (other than as described in paragraph (g) or (h) of Article 7)
the Borrower shall have received notice from the Administrative Agent or the
Required Lenders, the Borrower shall deposit in an account with the Collateral
Agent, for the benefit of the Revolving Credit Lenders, an amount in cash equal
to the L/C Exposure as of such date. Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits in Cash Equivalents, which
investments shall be made at the option and sole discretion of the Collateral
Agent, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Monies in such account shall
(i) first, automatically be applied by the Administrative Agent to reimburse
each Issuing Bank for L/C Disbursements for which it has not been reimbursed,
(ii) second, be held for the satisfaction of the reimbursement obligations of
the Borrower for the L/C Exposure at such time and (iii) third, subject to the
consent of the Required Lenders, be applied to satisfy the Obligations (other
than in respect of L/C Disbursements). If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the acceleration of the Loans
under the Credit Facilities, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days to
the extent any such acceleration has been rescinded.

(k) The Borrower may, at any time and from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such Lender, designate one or more additional Lenders to act as an
issuing bank under the terms of this Agreement. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

(l) An Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular;

(ii) the issuance of such Letter of Credit would violate any applicable laws
binding upon such Issuing Bank;

(iii) the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank;

 

86



--------------------------------------------------------------------------------

(iv) such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or

(v) a default of any Revolving Lender’s obligations to fund under
Section 2.01(b) exists or any Revolving Lender is at such time a Defaulting
Revolving Lender hereunder, unless the Issuing Bank has entered into
satisfactory arrangements with the Borrower or such Revolving Lender to
eliminate the Issuing Bank’s risk with respect to such Lender.

(m) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(n) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each Letter of Credit and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

(o) Notwithstanding anything else to the contrary in this Agreement, in the
event of any conflict or inconsistency between the terms hereof and the terms of
any Letter of Credit Applications, reimbursement agreements or similar
agreements, the terms hereof shall control, and the Issuing Bank shall not have
any greater rights and remedies than the rights and remedies set forth herein.

(p) The Issuing Bank shall not amend any Letter of Credit if the Issuing Bank
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(q) On a monthly basis, each Issuing Bank shall deliver to the Administrative
Agent a complete list of all outstanding Letters of Credit issued by such
Issuing Bank.

Section 2.24. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent, request (i) one or more additional tranches
of term loans under this Agreement (the “Incremental Term Loans”) or (ii) one or
more increases in the amount of the Revolving Credit Commitments or one or more
additional tranches of revolving credit commitments under this Agreement (each
such increase or additional tranche, a “Revolving Commitment Increase” and,
together with any Incremental Term Loans, a “Credit Increase”); provided that
both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Default or Event of Default shall
exist or would exist immediately after giving effect thereto. Each Credit
Increase shall be in an aggregate principal amount that is not less than
$10,000,000 (or such lower amount that either represents all remaining
availability under the limit set forth in the next sentence or is acceptable to
the Administrative Agent). Notwithstanding anything to the contrary herein, the
aggregate amount of the Credit Increases shall not exceed (A) $100,000,000 minus
the aggregate principal amount of

 

87



--------------------------------------------------------------------------------

any Additional Pari Passu Notes and Second Lien Additional Indebtedness incurred
on or prior to the applicable Incremental Facility Closing Date plus (B) such
additional amount that may be incurred if after giving effect to such Credit
Increase and any contemporaneous Additional Pari Passu Notes (and assuming all
Revolving Commitment Increases under any such Credit Increase were fully drawn
but without netting of any proceeds received as cash or Cash Equivalents from
such Credit Increase and any Additional Pari Passu Notes for purposes of clause
(ii) of the definition of Consolidated First Lien Leverage Ratio) and the use of
the proceeds thereof, the Consolidated First Lien Leverage Ratio on a Pro Forma
Basis shall be less than or equal to 4.25 to 1.00; provided further, that
(1) Credit Increases shall rank pari passu in right of payment and with respect
to security with and have the same guarantees as the then-existing Revolving
Loans and Term Loans, (2) Incremental Term Loans shall not mature earlier than
the Term Loan Maturity Date, (3) (x) Revolving Commitment Increases shall not
mature earlier than the Revolving Credit Maturity Date and (y) the effectiveness
of any Revolving Commitment Increase, together with the effectiveness of any
Refinancing Amendment, shall not result in there being more than three separate
Maturity Dates in effect for all Revolving Commitments, (4) Incremental Term
Loans shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the then-existing Term Loans,
(5) Incremental Term Loans shall be treated in the same manner as the Term Loans
for purposes of Section 2.13(e), (6) no Credit Increase shall have an Applicable
Percentage (or other interest rate spread equivalent) applicable to the
Incremental Term Loans and/or Revolving Commitment Increase that exceeds the
Applicable Percentage then existing with respect to the Term Loans and/or
Revolving Loans by more than 0.25% per annum unless the Applicable Percentage
with respect to the Term Loans and/or Revolving Loans is increased so that the
Applicable Percentage (or other interest rate spread equivalent) applicable to
the Incremental Term Loans and/or Revolving Commitment Increases does not exceed
the Applicable Percentage then existing with respect to the Term Loans by more
than 0.25% per annum; provided that in determining the Applicable Percentage (or
other interest rate spread equivalent) applicable to the Term Loans and the
Incremental Term Loans and the Revolving Commitment Increases and the Revolving
Loans, (x) original issue discount (“OID”) or upfront or similar fees (which
shall be deemed to constitute like amounts of OID) payable by the Borrower to
the Term Lenders or with respect to the Incremental Term Loans in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity or, if less, the remaining life to
maturity of the Incremental Term Loans), (y) customary arrangement or commitment
fees payable to the Arrangers (or their Affiliates) in connection with the Term
Loans and/or the Revolving Credit Commitments or to one or more arrangers (or
their Affiliates) of the Incremental Term Loans and/or the Revolving Commitment
Increases shall be excluded and (z) if the Eurodollar rate in respect of such
Incremental Term Loans includes a floor greater than the floor applicable to the
Term Loans under the definition of “Adjusted Eurodollar Rate”, such excess
amount shall be equated to interest rate spread for purposes of determining any
increase to the Applicable Percentage applicable to the Term Loans, to the
extent an increase in the interest rate floor in the then-existing Term Loans
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the interest rate margin) applicable
to the then-existing Term Loans shall be increased to the extent of such
differential between interest rate floors and (7) shall have such other terms as
may be agreed between the Borrower and the Additional Lenders providing such
Incremental Term Loan. Each notice from the

 

88



--------------------------------------------------------------------------------

Borrower pursuant to this Section 2.24 shall set forth the requested amount and
proposed terms of the relevant Credit Increase. Incremental Term Loans may be
made, and Revolving Commitment Increases may be provided, by any existing Lender
or by any Additional Lender; provided that the relevant Persons under
Section 9.04(b) shall have consented to such Lender’s or Additional Lender’s
making such Incremental Term Loans or providing such Revolving Commitment
Increases, if such consent would be required under Section 9.04(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Lender.

(b) Commitments in respect of Credit Increases shall become Commitments (or in
the case of a Revolving Commitment Increase to be provided by an existing
Revolving Credit Lender under the existing Revolving Credit Commitments, an
increase in such Lender’s applicable Revolving Credit Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.24. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of each of the conditions
set forth in (x) in the case of any Revolving Commitment Increase, Section 4.01
and (y) in the case of any Incremental Term Loans, Section 4.01(a), (b) and
(c) (in each case, it being understood that all references to “the date of such
Credit Event” or similar language in such Section 4.01 shall be deemed to refer
to the effective date of such Incremental Amendment). The Borrower may use the
proceeds of Credit Increases for any purpose not prohibited by this Agreement.
No Lender shall be obligated to provide any Credit Increase unless it so agrees
in its sole discretion. Upon each increase in the Revolving Credit Commitments
pursuant to this Section, (x) each Revolving Credit Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Revolving Commitment Increase
(each a “Revolving Commitment Increase Lender”) in respect of such increase, and
each such Revolving Commitment Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each Revolving Credit Lender (including
each such Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(y) if, on the date of such increase, there are any Revolving Loans outstanding,
such Revolving Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase be prepaid from the proceeds of additional Revolving Loans
made hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.16.

 

89



--------------------------------------------------------------------------------

(c) The Borrower may at any time from time to time after the Closing Date, by
notice to the Administrative Agent, request one or more series of senior
unsecured notes or senior secured notes that will be secured by the Collateral
(and guaranteed by any Guarantor) on a pari passu basis with the Secured
Obligations, that are issued or made in lieu of any Incremental Term Loans
pursuant to an indenture or a note purchase agreement or otherwise and any
extensions, renewals, refinancings and replacements thereof (the “Additional
Pari Passu Notes”); provided that both at the time of any such request and upon
the effectiveness of any issuance of Additional Pari Passu Notes, no Default or
Event of Default shall exist or would exist immediately after giving effect
thereto. Each issuance of Additional Pari Passu Notes shall be in an aggregate
principal amount that is not less than $10,000,000 (or such lower amount that
either represents all remaining availability under the limit set forth in the
next sentence or is acceptable to the Administrative Agent). Notwithstanding
anything to the contrary herein, the aggregate amount of the Additional Pari
Passu Notes shall not exceed (A) $100,000,000 minus the aggregate principal
amount of any Credit Increases and Second Lien Additional Indebtedness incurred
on or prior to the date of issuance of such Additional Pari Passu Notes plus
(B) such additional amount that may be incurred if after giving effect to such
issuance of Additional Pari Passu Notes and any contemporaneous Credit Increase
(and assuming all Revolving Commitment Increases under any such Credit Increase
were fully drawn but without netting of any proceeds received as cash or Cash
Equivalents from any such Credit Increase and Additional Pari Passu Notes for
purposes of clause (ii) of the definition of Consolidated First Lien Leverage
Ratio) and the use of the proceeds thereof, the Consolidated First Lien Leverage
Ratio on a Pro Forma Basis shall be less than or equal to 4.25 to 1.00; provided
further that (1) any Additional Pari Passu Notes that are secured shall (A) rank
pari passu in right of payment and with respect to security on the Collateral
pari passu with the Obligations under the Loan Documents, (B) not be secured by
any Lien on any asset of the Borrower or any Restricted Subsidiary other than
any asset constituting Collateral, (C) shall be secured by security agreements
relating to such Additional Pari Passu Notes substantially the same as the
Security Documents (with such differences as are reasonably acceptable to the
Administrative Agent) and the holders thereof (or the trustee or other
representative under the indenture or other agreement governing such Additional
Pari Passu Notes on such holders’ behalf) shall have executed and delivered and
be subject to the Intercreditor Agreement , (2) such Additional Pari Passu Notes
shall not be guaranteed by any Person other than a Loan Party, (3) such
Additional Pari Passu Notes shall not mature earlier than the Latest Maturity
Date with respect to Term Loans at such time, (4) such Additional Pari Passu
Notes shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the then-existing Term Loans,
(5) such Additional Pari Passu Notes shall not have any mandatory prepayment
provisions (other than provisions related to customary asset sale, casualty or
condemnation events and change of control offers and customary acceleration
rights upon an event of default) that could result in prepayments of such
Additional Pari Passu Notes prior to the Term Loans then in effect, (6) such
Additional Pari Passu Notes shall have pricing, fees (including upfront fees and
OID), optional prepayment, redemption premiums and subordination terms as
determined by the Borrower and the investors providing such Additional Pari
Passu Notes and (7) such Additional Pari Passu Notes have terms and conditions
(except as otherwise provided in clauses (5) and (6) above), taken as a whole,
that are substantially identical to or no more favorable to the investors
providing such Additional Pari Passu Notes than the terms and conditions of this
Agreement (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date).

 

90



--------------------------------------------------------------------------------

(d) This Section 2.24 shall supersede any provisions in Section 2.18 or 9.08 to
the contrary.

Section 2.25. Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement and the other Loan Documents
shall be restricted as set forth in Section 9.08 and the definitions of
“Required Facility Lenders”, “Required Lenders” and “Required Revolving
Lenders”.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.06), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Issuing
Bank or Swingline Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Exposure in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans

 

91



--------------------------------------------------------------------------------

or L/C Exposure were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Exposure owed to, all non-Defaulting Lenders having
Revolving Credit Commitments on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Exposure owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.25(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) That Defaulting Lender (x) shall not be entitled to receive any Commitment
Fee pursuant to Section 2.05(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.05(c).

(iv) During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.22 and 2.23, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date of the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists, (ii) that the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate outstanding amount of the Loans of that Lender and
(iii) the Issuing Bank may require the Borrower to cash collateralize that
portion of the Defaulting Lender’s Applicable Percentage of the outstanding L/C
Exposure that has not been reallocated to the non-Defaulting Lenders pursuant to
this Section 2.25(a)(iv).

(b) If the Borrower, the Administrative Agent, Swingline Lender and the Issuing
Bank agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.25(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no

 

92



--------------------------------------------------------------------------------

change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.26. Application of Proceeds.

(a) Except as otherwise provided herein, all proceeds received by the Collateral
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral, and any payments received by the Collateral Agent
pursuant to Section 2.01 of the Guarantee and Collateral Agreement, in each case
after the occurrence and during the continuance of an Event of Default, may, in
the discretion of the Collateral Agent, be held by the Collateral Agent as
Collateral for, and/or (then or at any time thereafter) applied in full or in
part by the Collateral Agent against, the Secured Obligations in the following
order or priority: first, to the payment of all costs and expenses of such sale,
collection or other realization, including reasonable compensation to the
Collateral Agent and its agents and counsel, and all other expenses, liabilities
and advances made or incurred by the Collateral Agent in connection therewith,
and all amounts for which the Collateral Agent is entitled to indemnification
under such Security Documents and hereunder and all advances made by the
Collateral Agent thereunder for the account of the applicable Loan Party, and to
the payment of all costs and expenses paid or incurred by Collateral Agent in
connection with the exercise of any right or remedy under such Security Document
or hereunder, all in accordance with the terms hereof; second, to the extent of
any excess such proceeds, to the payment of all other Secured Obligations
(excluding, in the case of L/C Exposure, such L/C Exposure that has been cash
collateralized pursuant to Section 2.23(j)) for the ratable benefit of the
holders or issuers thereof; and third, to the extent of any excess such
proceeds, to the payment to or upon the order of such Loan Party or Guarantor,
as applicable, or to whosoever may be lawfully entitled to receive the same or
as a court of competent jurisdiction may direct.

(b) Each Lender agrees that the priority set forth above is an agreement among
them for value received that is independent of the Loan Parties, and that such
agreement shall be enforceable as among them in a case under Debtor Relief Laws.
Each Lender further agrees that all references above to “interest” shall be
deemed to include post-petition interest arising under Debtor Relief Laws.

Section 2.27. Extension of Revolving Credit Maturity Date.

(a) The Borrower may at any time and from time to time, by notice to the
Administrative Agent, request one-year extensions of the Revolving Credit
Maturity Date; provided that (i) any such notice shall be delivered to the
Administrative Agent not fewer than 45 days prior to the then effective
Revolving Credit Maturity Date, (ii) no Default shall have occurred and be
continuing as of the date of such request and (iii) the Borrower shall have
satisfied the condition under Section 4.01(b) as of the date of, and with
respect to, such extension as if such date is the date of a Credit Event. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof. Each Revolving Credit Lender shall respond to
such request in writing within 30 days after such request, and any failure of a
Revolving Credit Lender to respond shall be deemed a denial of such request. If
the Required Revolving Lenders agree to such extension, the then effective
Revolving Credit Maturity Date shall be extended for a one-year period subject,
with respect to any Non-Extending Lender, to the provisions of Section 2.27(b).

 

93



--------------------------------------------------------------------------------

(b) If any Revolving Credit Lender does not consent to any extension request
pursuant to Section 2.27(a) (each such Lender, a “Non-Extending Lender”) but the
Required Revolving Lenders agree to such extension (each such Lender, an
“Extending Lender”), then (i) the then effective Revolving Credit Maturity Date
for each Extending Lender shall be extended for a one-year period and (ii) the
Revolving Credit Commitments of each Non-Extending Lender shall, subject to the
terms of Section 2.21, continue until the Revolving Credit Maturity Date for
such Non-Extending Lender in effect prior to such extension.

(c) Notwithstanding the terms of Section 9.08, the Borrower and the
Administrative Agent shall be entitled (without the consent of any other Lenders
except to the extent required under subsection (b) above) to enter into any
amendments to this Agreement that the Administrative Agent believes are
necessary to appropriately reflect, or provide for the integration of, any
extension of a Revolving Credit Maturity Date pursuant to this Section 2.27.

Section 2.28. Extension of Term Loan Maturity Date.

(a) At any time and from time to time after the Closing Date, the Borrower may,
upon notice to the Administrative Agent (which shall promptly notify the Term
Lenders or any Additional Lender, as applicable), request an extension of the
Term Loan Maturity Date or the maturity date applicable to any Incremental Term
Loans, as applicable, then in effect (such existing Term Loan Maturity Date
being the “Existing Term Loan Maturity Date” and such existing maturity date
applicable to any Incremental Term Loans being the “Existing Incremental Term
Loan Maturity Date”) to a date specified in such notice. Within 10 Business Days
of delivery of such notice (or such other period as the Borrower and the
Administrative Agent shall mutually agree upon), each Term Lender or Additional
Lender, as applicable, shall notify the Administrative Agent whether it consents
to such extension (which consent may be given or withheld in such Term Lender’s
or Additional Lender’s, as applicable, sole and absolute discretion). Any Term
Lender or Additional Lender, as applicable, not responding within the above time
period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Borrower and the Term Lenders or
the Additional Lenders of the Term Lenders’ or the Additional Lenders’
responses, as applicable.

(b) The Term Loan Maturity Date or maturity date applicable to any Incremental
Term Loans, as applicable, shall be extended only with respect to the Term Loans
or Incremental Term Loans, as applicable, held by the Term Lenders or Additional
Lenders, as applicable, that have consented thereto (the Term Lenders or
Additional Lenders, as applicable, that so consent being the “Extending Term
Lenders” and the Term Lenders or Additional Lenders, as applicable, that
declined being the “Non-Extending Term Lenders”) (it being understood and agreed
that, except for the consents of the Extending Term Lenders, no other consents
shall be required hereunder for such extensions). If so extended, (i) the
scheduled Term Loan Maturity Date with respect to the Term Loans held by the
Extending Term Lenders, shall be extended to the date

 

94



--------------------------------------------------------------------------------

specified in the notice referred to in Section 2.28(a) above, which shall become
the new Term Loan Maturity Date (such date, the “Extended Term Loan Maturity
Date”) and (ii) the scheduled maturity date with respect to any Incremental Term
Loans held by the Extending Term Lenders, shall be extended to the date
specified in the notice referred to in Section 2.28(a) above, which shall become
the new maturity date applicable to such Incremental Term Loans (such date, the
“Extended Incremental Term Loan Maturity Date”). The Administrative Agent and
the Borrower shall promptly confirm to (y) the Term Lenders such extension,
specifying the effective date of such extension (the “Term Loan Extension
Effective Date”), the then scheduled Term Loan Maturity Date and the Extended
Term Loan Maturity Date (after giving effect to such extension) and (z) the
applicable Additional Lenders such extension, specifying the effective date of
such extension (the “Incremental Term Loan Extension Effective Date”), the then
scheduled maturity date applicable to such Incremental Term Loans and the
Extended Incremental Term Loan Maturity Date (after giving effect to such
extension). The interest margins and/or “floors” with respect to any Term Loans
or Incremental Term Loans, as applicable, extended pursuant to this Section 2.28
may be different than the interest margins and/or “floors” for the existing Term
Loans or Incremental Term Loans, as applicable, and upfront fees may be paid to
the Extending Term Lenders, in each case to the extent provided in the
Borrower’s notice. Any Term Loan extended pursuant to this Section 2.28 may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective extension
offer. As a condition precedent to such extension, the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the Term Loan
Extension Effective Date or the Incremental Term Loan Extension Effective Date,
as applicable, signed by a Responsible Officer of the Borrower certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such extension and certifying that, before and after giving effect to such
extension, the representations and warranties contained in Article 3 made by it
are true and correct in all material respects on and as of the Term Loan
Extension Effective Date or the Incremental Term Loan Extension Effective Date,
as applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, and no Default or Event of Default exists
or will exist as of the Term Loan Extension Effective Date or the Incremental
Term Loan Extension Effective Date, as applicable. The Borrower shall pay to the
Administrative Agent for the account of each Non-Extending Term Lender the then
unpaid principal amount of such Non-Extending Term Lender’s Term Loans or
Incremental Term Loans, as applicable, outstanding on the Existing Term Loan
Maturity Date or the Existing Incremental Term Loan Maturity Date, as applicable
(and pay any additional amounts required pursuant to Section 2.16).

(c) Notwithstanding the terms of Section 9.08, the Borrower and the
Administrative Agent shall be entitled (without the consent of any other Lenders
except to the extent required under subsection (b) above) to enter into any
amendments to this Agreement that the Administrative Agent believes are
necessary to appropriately reflect, or provide for the integration of, any
extension of a Term Loan Maturity Date or maturity date applicable to any
Incremental Term Loans, as applicable, pursuant to this Section 2.28.

 

95



--------------------------------------------------------------------------------

Section 2.29. Refinancing Amendments. At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in the form of (a) Other Term Loans or Other Term
Commitments in respect of all or any portion of any Class of Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans) or (b) Other Revolving
Loans or Other Revolving Credit Commitments in respect of all or any portion of
any Class of Revolving Loans (and the unused Revolving Credit Commitments with
respect to such Class of Revolving Loans) then outstanding under this Agreement
(which for purposes of this clause (b) will be deemed to include any then
outstanding Other Revolving Credit Commitments or Other Revolving Loans), in
each case pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (i) will rank pari passu in right of payment
and of security with the other Loans and Commitments hereunder, (ii) will have
such pricing, fees (including upfront fees and OID) and optional prepayment
terms as may be agreed by the Borrower and the Lenders thereof, (iii) (x) with
respect to any Other Revolving Loans or Other Revolving Credit Commitments, will
have a maturity date that is not prior to the maturity date with respect to the
Class of Revolving Credit Commitments being refinanced and (y) with respect to
any Other Term Loans or Other Term Commitments, will have a maturity date that
is not prior to the maturity date of the Class of Term Loans being refinanced,
and will have a Weighted Average Life to Maturity that is not shorter than the
remaining Weighted Average Life to Maturity of the Class of Term Loans being
refinanced and (iv) except as otherwise permitted herein, will have terms and
conditions taken as a whole that are substantially identical to, or no more
favorable to the Lenders providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt; provided further that (x) the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Credit Agreement Refinancing Indebtedness is incurred or
obtained and (y) the effectiveness of any Refinancing Amendment, together with
the effectiveness of any Revolving Commitment Increase, shall not result in
there being more than three separate Maturity Dates in effect for all Revolving
Credit Commitments. The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.01(b) and (c) (it being understood that all references to
“the date of such Credit Event” or similar language in Section 4.01(b) and
(c) shall be deemed to refer to the effective date of such Refinancing
Amendment) and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 4.02 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).
Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.29 shall be in an aggregate principal amount that is (x) not less than
$10,000,000 in the case of Other Term Loans or $5,000,000 in the case of Other
Revolving Credit Commitments or Other Revolving Loans and (y) an integral
multiple of $1,000,000 in excess thereof. Any Refinancing Amendment may provide
for the issuance of Letters of Credit for the account of the Borrower, or the
provision to the Borrower of Swingline Loans, pursuant to any Other Revolving
Credit Commitments established thereby, in each case on terms

 

96



--------------------------------------------------------------------------------

substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Credit Commitments hereunder. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Credit Commitments and/or Other Term Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. In addition, if so provided
in the relevant Refinancing Amendment and with the consent of each Issuing Bank,
participations in Letters of Credit expiring on or after the Revolving Credit
Maturity Date shall be reallocated from Lenders holding Revolving Credit
Commitments hereunder to Lenders holding extended revolving commitments in
accordance with the terms of such Refinancing Amendment; provided, however, that
such participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Commitments, be deemed to be participation interests in
respect of such Revolving Credit Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, each Issuing Bank and each of the Lenders that:

Section 3.01. Organization; Powers. The Borrower and each of its Restricted
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing (where relevant) under the laws of the jurisdiction of its
organization, except where the failure to exist (other than in the case of the
Borrower) or be in good standing could not reasonably be expected to result in a
Material Adverse Effect, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, except where
the failure to have such power and authority could not reasonably be expected to
result in a Material Adverse Effect, (c) is qualified to do business in, and is
in good standing (where relevant) in, every jurisdiction where its ownership,
lease or operation of properties or the conduct of its business as now conducted
requires such qualification, except where the failure to so qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
requisite power and authority to execute, deliver and perform its obligations
under each of the Loan Documents and each other agreement or instrument
contemplated thereby to which it is a party.

Section 3.02. Authorization. The execution, delivery and performance of the Loan
Documents (a) have been duly authorized by all requisite corporate or other
organizational and, if required, stockholder or member action and (b) will not
(i) violate (A) any provision of (x) any applicable law, statute, rule or
regulation, or (y) of the

 

97



--------------------------------------------------------------------------------

certificate or articles of incorporation, bylaws or other constitutive documents
of any Loan Party, (B) any applicable order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which the
Borrower or any of its Restricted Subsidiaries is a party or by which any of
them or any of their property is bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under or give rise to any right to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any Restricted Subsidiary (other than Liens created or permitted
hereunder, under the Security Documents or under the Second Lien Loan
Documents), except with respect to clauses (b)(i) through (b)(iii) above (other
than clause (b)(i)(A)(y)), to the extent that such violation, conflict, breach,
default or creation or imposition of Lien could not reasonably be expected to
result in a Material Adverse Effect.

Section 3.03. Enforceability. This Agreement and each other Loan Document (when
delivered) have been duly executed and delivered by each Loan Party party
thereto. This Agreement and each other Loan Document delivered on the Closing
Date constitutes, and each other Loan Document when executed and delivered by
each Loan Party party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally or by general
equity principles.

Section 3.04. Governmental Approvals. Except to the extent the failure to obtain
or make the same could not reasonably be expected to result in a Material
Adverse Effect, no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is necessary or will be
required in connection with the Loan Documents, except for (a) filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agent and (b) such as have been made or
obtained and are in full force and effect.

Section 3.05. Financial Statements.

(a) The Borrower’s consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows as of and for the fiscal years ended
December 31, 2009 and December 31, 2010, audited by and accompanied by the
report of Ernst & Young LLP present fairly in all material respects the
financial condition and results of operations and cash flows of the Borrower and
its consolidated subsidiaries as of such dates and for such periods. Such
financial statements were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise noted therein.

(b) The Borrower has heretofore delivered to the Administrative Agent its
unaudited pro forma consolidated balance sheet and related pro forma statements
of income and cash flows as of the fiscal quarter ended June 30, 2011, prepared
giving effect to the Transactions as if they had occurred, with respect to such
balance sheet, on such date and, with respect to such other financial
statements, on the first day of the four-

 

98



--------------------------------------------------------------------------------

fiscal quarter period ending on such date. Such pro forma financial statements
have been prepared in good faith by the Borrower, based on the assumptions
believed by the Borrower on the date of delivery thereof to be reasonable, are
based in all material respects on the information reasonably available to the
Borrower as of the date of delivery thereof, reflect in all material respects
the adjustments required to be made to give effect to the Transactions, it being
understood that actual adjustments may vary from the pro forma adjustments and
actual results may vary from such projected results and, in each case, such
variations may be material.

Section 3.06. No Material Adverse Change. Since the Closing Date, no event,
change or condition has occurred that (individually or in the aggregate) has
had, or could reasonably be expected to have, a Material Adverse Effect.

Section 3.07. Title to Properties. Each of the Borrower and its Restricted
Subsidiaries has good and indefeasible title in fee simple to, or valid
leasehold interests in, all its properties and assets other than (a) minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and
(b) except where the failure to have such title or other property interests
described above could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such material properties and
assets are free and clear of Liens, other than Liens permitted by Section 6.02.

Section 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries of the Borrower, the jurisdiction of their formation or
organization, as the case may be, and the percentage ownership interest of such
subsidiary’s parent company therein, and such Schedule shall denote which
subsidiaries as of the Closing Date are not Guarantors.

Section 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened in writing against the Borrower or any Restricted
Subsidiary or any business, property or rights of any such Person that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) None of the Borrower, any of its Restricted Subsidiaries and any of their
respective material properties is in violation of any applicable law, rule or
regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where any such violation or
default could reasonably be expected to result in a Material Adverse Effect.

Section 3.10. Federal Reserve Regulations.

(a) None of the Borrower and any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

99



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Loan or any Letter of Credit will be used
(i) to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or (ii) for a purpose in
violation of Regulation U or X issued by the Board.

Section 3.11. Investment Company Act. None of the Borrower or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.12. Taxes. Each of the Borrower and its Restricted Subsidiaries has,
except where the failure to so file or pay could not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect, filed or
caused to be filed all federal, state and other tax returns required to have
been filed by it and has paid, caused to be paid, or made provisions for the
payment of all Taxes due and payable by it and all assessments received by it,
except such Taxes and assessments that are not overdue by more than 30 days or
the amount or validity of which are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, shall have set aside on its books adequate reserves in accordance
with GAAP.

Section 3.13. No Material Misstatements. As of the Closing Date, to the
knowledge of the Borrower, the Confidential Information Memorandum and other
written information, reports, financial statements, exhibits and schedules
furnished (as modified or supplemented by other information so furnished) by or
on behalf of the Borrower to the Administrative Agent or the Lenders (other than
projections and other forward looking information and information of a general
economic or industry specific nature) on or prior to the Closing Date in
connection with the transactions contemplated hereby (taken as a whole) did not
and, as of the Closing Date, does not contain any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not materially
misleading. The projections contained in the Confidential Information Memorandum
were prepared in good faith on the basis of assumptions believed to be
reasonable at the time and in light of the conditions existing at the time of
delivery of such projections (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower, that actual results may vary from projected results
and such variances may be material and that the Borrower make no representation
as to the attainability of such projections or as to whether such projections
will be achieved or will materialize).

Section 3.14. Employee Benefit Plans. (a) No ERISA Event has occurred or could
reasonably be expected to occur, that, when taken together with all other ERISA
Events, could reasonably be expected to result in a Material Adverse Effect.
Each Pension Plan and Foreign Plan is in compliance with the applicable
provisions of ERISA, the Code and/or applicable law, except for such
non-compliance, either individually or in the aggregate together with all other
Pension Plans or Foreign Plans, as applicable, that could not reasonably be
expected to have a Material Adverse Effect. No Foreign Benefit Event has
occurred or could reasonably be expected to occur, that, when taken together
with all other Foreign Benefit Events, could reasonably be expected to result in
a Material Adverse Effect.

 

100



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.14, (i) no Pension Plan is a Multiemployer
Plan and no Pension Plan is subject to Section 302 or Title IV of ERISA or
Section 412 of the Code and (ii) no Loan Party, Restricted Subsidiary or any of
their ERISA Affiliates or any predecessor thereof (A) has in the past six years
sponsored, maintained or contributed to, any Pension Plan subject to Title IV of
ERISA or (B) has in the past six years contributed to any to any Multiemployer
Plan.

Section 3.15. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (a) the Borrower and each of its Restricted
Subsidiaries are in compliance with all applicable Environmental Laws, and have
obtained, and are in compliance with, all permits required of them under
applicable Environmental Laws, (b) there are no claims, proceedings,
investigations or actions by any Governmental Authority or other Person pending,
or to the knowledge of the Borrower, threatened in writing against the Borrower
or any of its Restricted Subsidiaries under any Environmental Law, (c) neither
the Borrower nor any of its Restricted Subsidiaries has agreed to assume or
accept responsibility, by contract, for any liability of any other Person under
Environmental Laws and (d) to the knowledge of the Borrower, there are no facts,
circumstances or conditions relating to the past or present business or
operations of the Borrower, any of its Restricted Subsidiaries, or any of their
respective predecessors (including the disposal of any wastes, hazardous
substances or other materials), or to any past or present assets of the Borrower
or any of its Restricted Subsidiaries, that could reasonably be expected to
result in the Borrower or any Restricted Subsidiary incurring any claim or
liability under any Environmental Law.

Section 3.16. Security Documents. All filings and other actions necessary to
perfect the Liens on the Collateral created under, and in the manner
contemplated by, the Security Documents have been duly made or taken or
otherwise provided for in a manner reasonably acceptable to the Collateral Agent
to the extent required by the terms of such Security Documents and the Security
Documents create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid, and together with such filings and other actions,
perfected Lien in the Collateral, securing the payment of the Obligations, in
each case, having the priority contemplated by and subject to the terms of the
Intercreditor Agreement and subject to Liens permitted by Section 6.02.

Notwithstanding anything herein (including this Section 3.16) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Collateral Agent or any Lender with respect thereto, under
non-U.S. Laws.

Section 3.17. Solvency. On the Closing Date after giving effect to the
Transactions, the Loan Parties (on a consolidated basis) are Solvent.

Section 3.18. Intellectual Property. The Borrower and each of its Restricted
Subsidiaries own, license or possess the right to use all intellectual property,
free from burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted, except where the failure to obtain
any such rights or the imposition of such restrictions could not reasonably be
expected to have a Material Adverse Effect.

 

101



--------------------------------------------------------------------------------

Section 3.19. Subordination of Junior Financing. The Obligations constitute
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation with respect to Junior Financing referred to in clause
(i) of the definition thereof.

Section 3.20. Insurance. Except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect, the properties of the
Borrower and its Restricted Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Restricted Subsidiary operates.

Section 3.21. Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (i) there are no
strikes or other labor disputes against the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened;
(ii) hours worked by and payment made to employees of the Borrower or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable laws dealing with such matters; and (iii) all
payments due from the Borrower or any of its Restricted Subsidiaries on account
of wages and employee health and welfare insurance have been paid or accrued as
a liability on the books of the relevant party to the extent required by GAAP.

Section 3.22. Use of Proceeds. The proceeds of the Term Loans, except for the
Term Loans made pursuant to the Edline Commitment, shall be used solely to
finance, in part, the Acquisition and the other Transactions, including the
payment of fees and expenses relating thereto, and for general corporate
purposes. The proceeds of the Term Loans made pursuant to the Edline Commitment
shall be used solely to finance the repayment of all third party Indebtedness
for borrowed money of Edline Holdings, Inc. and its subsidiaries outstanding
immediately prior to the Closing Date, the repurchase of Preferred Stock of
Edline Holdings, Inc. held by any third party other than the Sponsor, payments
to certain members of management of Edline Holdings, Inc. and its subsidiaries
and for general corporate purposes. The proceeds of the Revolving Loans and
Swingline Loans shall be utilized to pay amounts owing to effect the Acquisition
and the other Transactions, including the payments of fees and expenses relating
thereto, and for working capital, capital expenditures and other general
corporate purposes; provided that Revolving Loans may not be incurred on the
Closing Date, except (i) to the extent necessary to fund OID or upfront or
similar fees in connection with any of the Credit Facilities or the Second Lien
Facility and (ii) for any other purpose set forth herein in an aggregate amount
under this clause (ii) not to exceed $10,000,000. The Letters of Credit shall be
used on and after the Closing Date solely to support obligations of the Borrower
and its Restricted Subsidiaries incurred for working capital or general
corporate purposes and not prohibited by this Agreement (including to backstop
or “roll over” any letters of credit outstanding on the Closing Date).

 

102



--------------------------------------------------------------------------------

Section 3.23. OFAC. Neither the Borrower nor any of its Restricted Subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Borrower will
not directly or indirectly use the proceeds of the Loans or the Letters of
Credit or lend, contribute or otherwise make available such proceeds, to any
Person for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

ARTICLE 4

CONDITIONS OF LENDING

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction (or waiver by the
Arrangers in the case of conditions applicable to the Closing Date and in
accordance with Section 9.08 thereafter) of the following conditions:

Section 4.01. All Credit Events. On the date of the making of each Loan after
the Closing Date, including the making of a Swingline Loan and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit (other than
any amendment, extension or renewal that does not increase the maximum face
amount of such Letter of Credit) (each such event being called a “Credit Event”;
it being understood that the conversion into or continuation of a Eurodollar
Loan does not constitute a Credit Event):

(a) The Administrative Agent shall have received a notice of such Loan as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the relevant Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

(b) The representations and warranties set forth in Article 3 and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Credit Event with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

(d) Immediately before and after giving effect to such Credit Event, the
Consolidated Secured Debt Ratio (determined on a Pro Forma Basis) will not be
greater than the Financial Covenant Level then in effect (and upon the request
of the Administrative Agent, the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate setting forth any such pro forma calculation of
the Consolidated Secured Debt Ratio).

 

103



--------------------------------------------------------------------------------

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower to the relevant Lenders and/or Issuing Banks on the date of such
Credit Event as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.

Section 4.02. Conditions to Initial Credit Extension. On the Closing Date:

(a) This Agreement shall have been duly executed and delivered by a Responsible
Officer of the Borrower.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, an opinion of Weil, Gotshal & Manges LLP, special
counsel for the Loan Parties dated the Closing Date and addressed to each
Issuing Bank, the Administrative Agent and the Lenders, substantially in the
form of Exhibit K hereto.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified as of a recent date by the Secretary of State of
the state of its organization, and a certificate as to the good standing (where
relevant) of each Loan Party as of a recent date, from such Secretary of State
or similar Governmental Authority and (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws or
operating (or limited liability company) agreement of such Loan Party as in
effect on the Closing Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or equivalent body)
of such Loan Party authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that (except in
connection with the Acquisition) the certificate or articles of incorporation or
organization of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary, Assistant Secretary or Manager(s), as applicable, executing the
certificate pursuant to clause (ii) above.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Responsible Officer of the Borrower, certifying
compliance with the conditions precedent set forth in paragraphs (h), (i) and
(s) below.

(e) The Security Documents (other than any Mortgages) shall have been duly
executed and delivered by a Responsible Officer of Holdings and each Loan Party
that is to be a party thereto. All actions necessary to establish that the
Collateral Agent will have a perfected first priority Lien on the Collateral
(subject to Liens permitted by Section 6.02) shall have been taken to the extent
required by the Security Documents.

(f) The Administrative Agent shall have received the results of (i) searches of
the Uniform Commercial Code filings (or equivalent filings) and (ii) bankruptcy,
judgment, tax and intellectual property lien searches, made with respect to the
Loan Parties in the states of formation of such Person, together with (in the
case of clause (i)) copies of the financing statements (or similar documents)
disclosed by such search.

 

104



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received a certificate as to coverage
under the insurance policies required by Section 5.02.

(h) The Specified Representations shall be true and correct in all material
respects on and as of the Closing Date.

(i) The representations made by the Company (as defined in the Acquisition
Agreement) and its subsidiaries in the Acquisition Agreement that are material
to the interests of the Lenders under this Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date (except to the extent relating to an earlier date, in which case,
such representations shall be true and correct in all material respects as of
such earlier date), except for any such failure to be true and correct that does
not provide the Acquisition Corp. or any of its Affiliates the right to
terminate its or such Affiliate’s obligations under the Acquisition Agreement as
a result thereof.

(j) The Acquisition shall be consummated substantially concurrently with or
prior to any funding of the Loans substantially pursuant to the provisions of
the Acquisition Agreement, without giving effect to any amendment, consent,
waiver or other modification thereof or thereto from the executed form thereof
delivered to the Arrangers on June 30, 2011 that is materially adverse to the
interests of the Lenders that is not approved by the Arrangers (it being agreed
that any reduction in the purchase price thereunder of over 10% shall be deemed
to be materially adverse to the Lenders and any reduction of such purchase price
of less than 10% shall not be deemed materially adverse to the Lenders and shall
be allocated (x) 60% to a reduction in the aggregate principal amount of loans
under the Second Lien Facility and (y) 40% to a reduction in the amount of the
Equity Contribution).

(k) After giving effect to the consummation of the Acquisition and the repayment
of certain Indebtedness on the Closing Date, the Borrower and its subsidiaries
(other than Edline Holdings, Inc. and its subsidiaries) shall have no
outstanding preferred equity or indebtedness for borrowed money, in each case
held by third parties, except for indebtedness incurred as a result of the
Loans, loans under the Second Lien Facility, and Acquired Indebtedness and
Capitalized Lease Obligations, each as set forth on Schedule 6.01.

(l) Since December 31, 2010, there shall not have occurred a Company Material
Adverse Effect.

(m) The Lenders shall have received (i) audited consolidated financial
statements of the Company for the fiscal years ended on December 31 on each of
2008, 2009 and 2010, certified by the Company’s independent registered public
accountants with an unqualified opinion thereon, (ii) unaudited consolidated
financial statements for the Company for the most recent of the first three
interim quarterly periods for which financial statements are available (but in
no event for a period ended less than 45 days prior to the Closing Date) and
(iii) a pro forma consolidated balance sheet of the

 

105



--------------------------------------------------------------------------------

Company as of the date of the most recent consolidated balance sheet delivered
pursuant to clause (i) or (ii) and a pro forma statement of operations for the
12-month period ending on such date, in each case adjusted to give effect to the
Transactions and the other transactions related thereto and such other
adjustments as shall be agreed between the Borrower and the Arrangers.

(n) The Administrative Agent shall have received a certificate dated the Closing
Date of the Chief Financial Officer of the Borrower substantially in the form of
Exhibit J certifying the solvency, after giving effect to the Transactions, of
the Borrower and its subsidiaries on a consolidated basis.

(o) The Borrower shall have received the Equity Contribution.

(p) The Administrative Agent shall have received a promissory note in form and
substance reasonably acceptable to the Administrative Agent executed by the
Borrower in favor of each Lender requesting a promissory note;

(q) All fees required to be paid on the Closing Date to the extent invoiced at
least three (3) Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrower) shall have been paid (which amounts may be
offset against the proceeds of the Credit Facilities).

(r) The Administrative Agent shall have received at least three (3) Business
Days prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors as has been reasonably requested in writing at least
ten (10) Business Days prior to the Closing Date by the Administrative Agent or
any Arranger that the Administrative Agent or such Arranger has reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act.

(s) Solely with respect to the Edline Commitment:

(i) After giving effect to the consummation of the Edline Acquisition and the
repayment of certain Indebtedness and the repurchase of certain Preferred Stock
on the Closing Date , Edline Holdings, Inc. and its subsidiaries shall have no
outstanding Indebtedness for borrowed money held by third parties or Preferred
Stock held by any third party other than the Sponsor.

(ii) Since the date of the last audited financial statements of Edline Holdings,
Inc. and its subsidiaries received by the Lead Arrangers, there shall not have
occurred any change, effect, event, occurrence or state of facts that is, or
would reasonably be expected to be, materially adverse to the business,
properties, financial condition or results of operations of Edline Holdings,
Inc. and its subsidiaries, taken as a whole.

(iii) Immediately after giving effect to the Edline Acquisition, the
Consolidated Secured Debt Ratio (determined on a Pro Forma Basis) would not be
greater than the Financial Covenant Level.

 

106



--------------------------------------------------------------------------------

The Administrative Agent shall have received a notice of such Loan as required
by Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.02) or, in the case of the issuance, amendment, extension or renewal
of a Letter of Credit, the relevant Issuing Bank and the Administrative Agent
shall have received a notice requesting the issuance, amendment, extension or
renewal of such Letter of Credit as required by Section 2.23(b) or, in the case
of the Borrowing of a Swingline Loan, the Swingline Lender and the
Administrative Agent shall have received a notice requesting such Swingline Loan
as required by Section 2.22(b).

Notwithstanding anything to the contrary contained herein, the conditions
precedent contained in clauses (c), (e), (h), and (r) shall be applicable to
Edline Holdings, Inc. and its subsidiaries only with respect to the Edline
Commitment, and the Edline Acquisition and borrowings under the Edline
Commitment shall not be made on or prior to the Closing Date if such conditions
precedent would not be satisfied with respect to Edline Holdings, Inc. and its
subsidiaries. For the avoidance of doubt, clause (s) shall not constitute a
condition precedent to the initial funding of the Commitments (other than the
Edline Commitment) whether or not the Edline Acquisition has been made.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that until the Termination
Date the Borrower will, and will cause each of its Restricted Subsidiaries to:

Section 5.01. Existence; Compliance with Laws; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence under the laws of its jurisdiction of
organization, except (i) (other than in the case of the Borrower) to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) as otherwise expressly permitted under Section 6.04 or
Section 6.05.

(b) Other than as could not reasonably be expected to have a Material Adverse
Effect, (i) do or cause to be done all things reasonably necessary to obtain,
preserve, renew, extend and keep in full force and effect the material rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names necessary or desirable to the conduct of its business,
(ii) comply in all material respects with applicable laws, rules, regulations
and decrees and orders of any Governmental Authority (including Environmental
Laws and ERISA), whether now in effect or hereafter enacted, (iii) maintain and
preserve all property necessary or desirable to the conduct of such

 

107



--------------------------------------------------------------------------------

business and keep such property in good repair, working order and condition,
ordinary wear and tear, casualty and condemnation excepted, and (iv) from time
to time make, or cause to be made, all needed repairs, renewals, additions,
improvements and replacements thereto necessary or desirable to the conduct of
its business.

Section 5.02. Insurance.

(a) Keep its material insurable properties adequately insured in all material
respects at all times by financially sound and reputable insurers to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations.

(b) Subject to the Intercreditor Agreement, cause all such policies covering any
Collateral to be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement and, to the extent available on commercially reasonable
terms, cause each such policy to provide that it shall not be canceled, modified
or not renewed (i) by reason of nonpayment of premium unless not less than ten
(10) days’ prior written notice thereof is given by the insurer to the
Collateral Agent (giving the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason unless not less than 30 days’
prior written notice thereof is given by the insurer to the Collateral Agent.

Section 5.03. Taxes. Pay and discharge when due all Taxes imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become overdue by more than 30 days; provided, however, that such payment and
discharge shall not be required with respect to any such Tax (a) so long as the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves in
accordance with GAAP have been established or (b) with respect to which the
failure to pay or discharge could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

Section 5.04. Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (who will distribute to each Lender):

(a) within 120 days after the end of the fiscal year ending December 31, 2011,
and within 90 days after the end of each fiscal year thereafter, its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Borrower and its
consolidated subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such Persons during such year (or, with
respect to the fiscal year ending December 31, 2011 only, of (i) the Company and
its consolidated subsidiaries for the period from January 1, 2011 to the Closing
Date and (ii) Edline Holdings, Inc. and its consolidated subsidiaries for the
period from January 1, 2011 to December 31, 2011 (which will include the
financial results of the Company consolidated from the Closing Date through
December 31, 2011), together with an unaudited pro forma schedule (the “Pro
Forma Schedule”) for the Borrower and its consolidated subsidiaries on a
combined basis for the fiscal year ending December 31, 2011), together with
comparative figures for the immediately preceding fiscal year (or, with respect
to the fiscal year ending December 31, 2012 only, with

 

108



--------------------------------------------------------------------------------

unaudited comparative figures against the Pro Forma Schedule), all in reasonable
detail and prepared in accordance with GAAP, all audited by Ernst & Young LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP;

(b) within 60 days after the end of the fiscal quarter ending September 30,
2011, and within 45 days after the end of each of the first 3 fiscal quarters of
each fiscal year thereafter, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Persons during such fiscal quarter and the then elapsed portion of the fiscal
year, and for each fiscal quarter occurring after the first anniversary of the
Closing Date, comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) concurrently with any delivery of Section 5.04 Financials, a certificate of
a Financial Officer of the Borrower (i) certifying that to such Financial
Officer’s knowledge, no Event of Default or Default has occurred and is
continuing or, if such an Event of Default or Default has occurred and is
continuing, reasonably specifying the nature thereof and (ii) setting forth
(x) to the extent applicable, computations in reasonable detail of the
Consolidated Secured Debt Ratio for such period and, (y) in the case of a
certificate delivered with the financial statements required by Section 5.04(a)
above (commencing with the fiscal year ended December 31, 2012), setting forth
the Borrower’s calculation of Excess Cash Flow;

(d) within 90 days after the commencement of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year, including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
material assumptions used for purposes of preparing such budget;

(e) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.04(a) and 5.04(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements (but only to the extent such Unrestricted Subsidiaries
would not be considered “minor” under Rule 3-10 of Regulation S-X under the
Securities Act);

(f) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.04(a) and 5.04(b) above, a written
reconciliation between the calculation of “consolidated net income” in
accordance with GAAP and the calculation of EBITDA in accordance with the terms
of this Agreement;

 

109



--------------------------------------------------------------------------------

(g) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.04(a) and 5.04(b) above, a narrative report
and management’s discussion and analysis of the financial condition and results
of operations for such fiscal year or fiscal quarter and the then elapsed
portion of the fiscal year, as applicable, as compared to the comparable periods
in the previous fiscal year and budgeted amounts;

(h) after the request by any Lender (through the Administrative Agent), all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act;

(i) promptly, from time to time, such other information regarding the
operations, business, legal or corporate affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request; and

(j) promptly following each delivery of financial statements of the Borrower
pursuant to Sections 5.04(a) and 5.04(b), the Borrower shall host a conference
call with Lenders during normal business hours, at the Borrower’s expense, to
discuss the results of operations of the Borrower and its consolidated
subsidiaries.

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange commission at http://www.sec.gov or on the website of
the Borrower. Information required to be delivered pursuant to this Section may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.

Notwithstanding the foregoing, so long as neither Holdings nor the applicable
Parent engage in any business activity other than (v) the ownership of all
outstanding Equity Interests in the Borrower, Holdings or an intermediate
holding company, (w) maintaining its corporate existence, (x) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (y) the execution
and delivery of the Loan Documents, the Second Lien Loan Documents, and
documents relating to the Additional Pari Passu Notes, the Second Lien
Additional Pari Passu Notes, Credit Agreement Refinancing Indebtedness, Second
Lien Credit Agreement Refinancing Indebtedness, Permitted Senior Debt and
Permitted Senior Subordinated Debt, in each case, to which it is a party and the
performance of its obligations thereunder and (z) activities incidental to the
businesses or activities described in clauses (v) through (y) above, if (i) the
Borrower’s financial statements are consolidated with Holdings’ or such Parent’s
financial statements or (ii) Holdings or such Parent is subject to periodic
reporting requirements of the Securities Exchange Act of 1934 and the Borrower
is not, then the requirement to deliver consolidated financial

 

110



--------------------------------------------------------------------------------

statements of the Borrower and its Restricted Subsidiaries (and the related
opinion from independent public accountants) pursuant to Sections 5.04(a) and
5.04(b) may be satisfied by delivering consolidated financial statements of
Holdings or such Parent (and the related opinion from independent public
accountants) accompanied by a schedule showing, in reasonable detail,
consolidating adjustments, if any, attributable solely to Holdings and any such
Parent.

Section 5.05. Notices. Promptly upon any Financial Officer or the secretary of
the Borrower becoming aware thereof, furnish to the Administrative Agent notice
of the following:

(a) the occurrence of any Event of Default or Default; and

(b) the occurrence of any event including (i) any dispute, litigation,
investigation, or proceeding between the Borrower or any Restricted Subsidiary
and any Governmental Authority; (ii) the commencement of any litigation or
proceeding affecting the Borrower or any Restricted Subsidiary, including
pursuant to any applicable Environmental Laws; or (iii) the occurrence of any
ERISA Event alone, or together with any other ERISA Events that have occurred in
each case, that has had, or could reasonably be expected to have, a Material
Adverse Effect.

Section 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent notice of any change on or prior to the later to occur of (a) 30 days
following the occurrence of such change and (b) the date of the required
delivery of the Pricing Certificate following such change (or such longer period
as to which the Administrative Agent may consent) (i) in any Loan Party’s legal
name, (ii) in the jurisdiction of organization or formation of any Loan Party or
(iii) in any Loan Party’s identity or corporate structure.

Section 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP are made.

(b) Permit any representatives designated by the Administrative Agent (or any
Lender if accompanying the Administrative Agent) to visit and inspect during
normal business hours the financial records and the properties of the Borrower
or the Restricted Subsidiaries upon reasonable advance notice, and to make
extracts from and copies of such financial records, and permit any such
representatives to discuss the affairs, finances and condition of such Person
with the officers thereof and independent accountants therefor; provided that
the Administrative Agent shall give the Borrower an opportunity to participate
in any discussions with its accountants; provided, further, that in the absence
of the existence of an Event of Default, the Administrative Agent shall not
exercise its rights under this Section 5.07 more often than two times during any
fiscal year and only one such time shall be at the Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent (or any
Lender if accompanying the Administrative Agent) and their respective designees
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice.

 

111



--------------------------------------------------------------------------------

(c) Use commercially reasonable efforts to obtain and thereafter maintain in
effect annual private letter ratings for the Credit Facilities from each Rating
Agency; provided that if private letter ratings are no longer provided by the
applicable Rating Agency, the Borrower must use commercially reasonable efforts
to obtain a public rating from such Rating Agency.

Section 5.08. Use of Proceeds. The Borrower shall use the proceeds of the Loans
and the Letters of Credit solely for the purposes set forth in Section 3.22.

Section 5.09. Further Assurances.

(a) Subject to the terms of the Intercreditor Agreement, from time to time duly
authorize, execute and deliver, or cause to be duly authorized, executed and
delivered, such additional instruments, certificates, financing statements,
agreements or documents, and take all reasonable actions (including filing UCC
and other financing statements but subject to the limitations set forth in the
Security Documents), as the Administrative Agent or the Collateral Agent may
reasonably request, for the purposes of perfecting the rights of the
Administrative Agent, the Collateral Agent and the Secured Parties with respect
to the Collateral (or with respect to any additions thereto or replacements or
proceeds or products thereof or with respect to any other property or assets
hereafter acquired by the Borrower or any other Loan Party which may be deemed
to be part of the Collateral) pursuant hereto or thereto.

(b) Subject to the terms of the Intercreditor Agreement, with respect to any
assets acquired by any Loan Party after the Closing Date of the type
constituting Collateral under the Guarantee and Collateral Agreement and as to
which the Collateral Agent, for the benefit of the Secured Parties, does not
have a perfected security interest, on or prior to the later to occur of (i) 30
days following such acquisition and (ii) the date of the required delivery of
the Pricing Certificate following the date of such acquisition (or such longer
period as to which the Administrative Agent may consent), (x) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments to
the Guarantee and Collateral Agreement or such other Security Documents as the
Administrative Agent deems necessary to grant to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in such assets and (y) take
all commercially reasonable actions necessary to grant to, or continue on behalf
of, the Collateral Agent, for the benefit of the Secured Parties, a perfected
security interest in such assets (subject only to Liens permitted under
Section 6.02), including the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or as
may be reasonably requested by the Administrative Agent or the Collateral Agent
(but subject to the limitations set forth in the Security Documents).

(c) Subject to the terms of the Intercreditor Agreement, with respect to any
wholly owned Restricted Subsidiary (other than an Excluded Subsidiary) created
or acquired after the Closing Date (which for purposes of this clause (c) shall
include any existing wholly owned Restricted Subsidiary that ceases to be an
Excluded Subsidiary), on or prior to the later to occur of (i) 30 days following
the date of such creation or

 

112



--------------------------------------------------------------------------------

acquisition and (ii) the date of the required delivery of the Pricing
Certificate following such creation or acquisition (or such longer period as to
which the Administrative Agent may consent), (x) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary to grant to
the Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
security interest in the Equity Interests in such new subsidiary that are owned
by any of the Loan Parties to the extent the same constitute Collateral under
the terms of the Guarantee and Collateral Agreement, (y) deliver to the
Collateral Agent the certificates representing any of such Equity Interests that
constitute certificated securities, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the pledgor and
(z) cause such Restricted Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and, to the extent applicable, each Intellectual Property
Security Agreement and (B) to take such actions necessary to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest in any assets required to be Collateral pursuant to the Guarantee and
Collateral Agreement and each Intellectual Property Security Agreement with
respect to such Restricted Subsidiary, including, if applicable, the recording
of instruments in the United States Patent and Trademark Office and the United
States Copyright Office and the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement, any
applicable Intellectual Property Security Agreement or as may be reasonably
requested by the Administrative Agent or the Collateral Agent (but subject to
the limitations set forth in the Security Documents).

(d) Subject to the terms of the Intercreditor Agreement, with respect to any
Equity Interests in any first-tier Foreign Subsidiary (other than an Immaterial
Subsidiary, an Unrestricted Subsidiary or any Foreign Subsidiary with respect to
which a pledge of such subsidiary’s Equity Interests is prohibited by applicable
law or contractual obligations) or Foreign Subsidiary Holding Company that are
acquired after the Closing Date by any Loan Party (including as a result of
formation of a new Foreign Subsidiary), on or prior to the later to occur of
(i) 30 days following the date of such acquisition and (ii) the date of the
required delivery of the Pricing Certificate following the date of such
acquisition (or such longer period as to which the Administrative Agent may
consent), (x) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent reasonably deems necessary in order to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (subject only to Liens permitted under Section 6.02) in the Equity
Interests in such Foreign Subsidiary or Foreign Subsidiary Holding Company that
are owned by the Loan Parties to the extent the same constitutes Collateral
under the terms of the Guarantee and Collateral Agreement (provided that in no
event shall more than 65% of the total outstanding Equity Interests in any
Foreign Subsidiary or Foreign Subsidiary Holding Company be required to be so
pledged) and (y) deliver to the Collateral Agent any certificates representing
any such Equity Interests that constitute certificated securities, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the pledgor, as the case may be, and take such other action as may be
reasonably requested by the Administrative Agent or the Collateral Agent to
perfect the security interest of the Collateral Agent thereon (but subject to
the limitations set forth in the Security Documents).

 

113



--------------------------------------------------------------------------------

(e) With respect to any fee interest in any real property located in the United
States with a book value in excess of $2,500,000 (as reasonably estimated by the
Borrower) acquired after the Closing Date by any Loan Party, within 90 days
following the date of such acquisition (or such longer period as to which the
Administrative Agent may consent) (i) execute and deliver Mortgages in favor of
the Collateral Agent, for the benefit of the Secured Parties, covering such real
property and complying with the provisions herein and in the Security Documents
and (ii) with respect to each such Mortgage, (w) an opinion of counsel in each
state in which any such Mortgage is to be recorded in form and substance
reasonably satisfactory to the Administrative Agent, (x) a title policy in form
and substance reasonably satisfactory to the Administrative Agent, (y) any
existing survey and (z) a Standard Flood Hazard Determination Form (FEMA Form
81-93) certifying whether the real property encumbered by such Mortgage is
located in a special flood hazard area.

Notwithstanding anything to the contrary in this Section 5.09 or any other
Security Document (1) the Collateral Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Secured Parties of the security afforded
thereby as reasonably determined by the Borrower and the Administrative Agent
and (2) Liens required to be granted pursuant to this Section 5.09 shall be
subject to exceptions and limitations consistent with those set forth in the
Security Documents as in effect on the Closing Date (to the extent appropriate
in the applicable jurisdiction).

Section 5.10. Designation of Subsidiaries. (a) The Borrower may designate any
subsidiary (including any existing subsidiary and any newly acquired or newly
formed subsidiary) to be an Unrestricted Subsidiary unless such subsidiary or
any of its subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of, the Borrower or any Restricted Subsidiary
(other than solely any subsidiary of such subsidiary to be designated that is
simultaneously being designated as an Unrestricted Subsidiary); provided that

(i) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the
Borrower;

(ii) such designation complies with the covenants described in Section 6.03(c);

(iii) no Default or Event of Default shall have occurred and be continuing;

(iv) the Consolidated Secured Debt Ratio (determined on a Pro Forma Basis taking
into account such designation) will not be greater than the Financial Covenant
Level;

 

114



--------------------------------------------------------------------------------

(v) each of:

(A) the subsidiary to be so designated; and

(B) its subsidiaries

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any Restricted Subsidiary. Furthermore, no subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless it is also designated
as an “Unrestricted Subsidiary” for purposes of any Junior Financing, Additional
Pari Passu Notes, Credit Agreement Refinancing Indebtedness and Second Lien
Credit Agreement Refinancing Indebtedness; and

(vi) no Unrestricted Subsidiary, once designated as a Restricted Subsidiary may
thereafter be redesignated as an Unrestricted Subsidiary.

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the Consolidated Secured Debt Ratio (determined on a Pro Forma Basis taking
into account such designation) will not be greater than the Financial Covenant
Level. Furthermore, no subsidiary may be re-designated as a Restricted
Subsidiary hereunder unless it is also designated as a “Restricted Subsidiary”
for purposes of any Junior Financing, Additional Pari Passu Notes, Credit
Agreement Refinancing Indebtedness and Second Lien Credit Agreement Refinancing
Indebtedness.

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the board of directors of the Borrower or any committee
thereof giving effect to such designation and an officer’s certificate
certifying that such designation complied with the foregoing provisions.

Notwithstanding the foregoing, the Borrower may designate CERNET-Blackboard
Information Technology (Beijing) Co., Ltd. as an Unrestricted Subsidiary upon
such entity becoming a Subsidiary of the Borrower so long as the conditions set
forth in clauses (a)(i), (ii), (iii) and (v) above are satisfied.

Section 5.11. Interest Rate Protection. Enter into prior to 120 days following
the Closing Date (or such later date as agreed to by the Administrative Agent),
and maintain at all times thereafter, interest rate protection so that for a
period ending not less than two years after the Closing Date no less than 50% of
the Term Loans and Second Lien Loans as of the Closing Date either (x) bears
interest at a fixed rate or (y) is subject to such interest rate protection.

Section 5.12. Post-Closing Obligations. The Borrower shall, and shall cause its
Restricted Subsidiaries to, take the actions set forth in Schedule 5.12 within
the timeframes set forth therein.

 

115



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees that, until the Termination Date the Borrower
will not, nor will it cause or permit any of its Restricted Subsidiaries to:

Section 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) Directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness and
the Borrower and the Guarantors will not issue any shares of Disqualified Stock
and will not permit any Restricted Subsidiary that is not a Guarantor to issue
any shares of Disqualified Stock or Preferred Stock; provided, however, that the
Borrower and its Restricted Subsidiaries may incur unsecured Indebtedness or
issue shares of Disqualified Stock if the Consolidated Leverage Ratio at the
time such additional Indebtedness is incurred or such Disqualified Stock is
issued would have been no greater than 6.75 to 1.00, determined on a Pro Forma
Basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred, or the Disqualified Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of the most recently ended four fiscal quarters for
which financial statements have been delivered (or required to have been
delivered) pursuant to Section 5.04 or, prior to the delivery or required
delivery of the first such financial statements, referred to in Section 3.05(b);
provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock by a Restricted Subsidiary that is not a Guarantor pursuant
to this clause (a) is subject to the limitations of clause (f) below.

(b) The limitations set forth in clause (a) will not apply to the following
items:

(i) Indebtedness of the Borrower or any Guarantor (A) under any Loan Documents
(including letters of credit and bankers’ acceptances thereunder), including
without limitation Indebtedness under any Incremental Facility, and (B) pursuant
to Additional Pari Passu Notes or any Credit Agreement Refinancing Indebtedness
(including pursuant to any Refinancing Amendment);

(ii) Indebtedness under the Second Lien Loan Documents of the Borrower or any
Guarantor and any Permitted Senior Subordinated Debt and Permitted Senior Debt
used to refinance the Second Lien Obligations in an aggregate outstanding
principal amount not to exceed $350,000,000, plus the amount of any Second Lien
Additional Indebtedness permitted to be incurred under Section 2.24 of the
Second Lien Credit Agreement and any Second Lien Credit Agreement Refinancing
Indebtedness permitted to be incurred under the Second Lien Credit Agreement, in
each case as in effect on the Closing Date (or as amended in accordance with the
Intercreditor Agreement);

 

116



--------------------------------------------------------------------------------

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Closing Date and set forth in all material respects on Schedule 6.01;

(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in a Similar Business, whether
through the direct purchase of assets or the Equity Interests of any Person
owning such assets in an aggregate principal amount, together with all other
Indebtedness, Disqualified Stock and/or Preferred Stock incurred and outstanding
under this clause (iv) (together with the aggregate principal amount of any
Refinancing Indebtedness in respect thereof) not to exceed $10,000,000 at any
time outstanding, so long as such Indebtedness exists at the date of such
purchase, lease or improvement, or is created within 270 days thereafter;

(v) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business and not supporting
Indebtedness for borrowed money, including letters of credit in respect of
workers’ compensation laws, unemployment insurance laws or similar legislation,
or other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation laws, unemployment insurance laws or similar legislation;

(vi) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or retained in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
of the Borrower or any Restricted Subsidiary (contingent obligations referred to
in a footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (vi));

(vii) Indebtedness among the Borrower and its Restricted Subsidiaries; provided
that any such Indebtedness owing by the Borrower or a Guarantor to a Restricted
Subsidiary that is not a Guarantor is expressly subordinated in right of payment
to the Obligations (it being understood that so long as no Event of Default then
exists, the Borrower or such Guarantor may repay such Indebtedness); provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien) shall be deemed, in each case, to be
an incurrence of such Indebtedness not permitted by this clause (vii);

 

117



--------------------------------------------------------------------------------

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary, provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock not permitted by this clause (viii);

(ix) Hedging Obligations for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted under this Section 6.01, exchange rate
risk or commodity pricing risk in the ordinary course of business and not for
speculative purposes;

(x) obligations in respect of customs, stay, performance, bid, appeal and surety
bonds and completion guarantees and other obligations of a like nature provided
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(xi) Indebtedness or Disqualified Stock of the Borrower or a Subsidiary
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Guarantor not otherwise permitted hereunder
in an aggregate principal amount or liquidation preference, which when
aggregated with the principal amount and liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
incurred pursuant to this clause (xi), does not at any one time outstanding
exceed $25,000,000 (it being understood that any Indebtedness, Disqualified
Stock or Preferred Stock incurred pursuant to this clause (xi) shall cease to be
deemed incurred or outstanding for the purposes of Section 6.01(a) from and
after the first date on which the Borrower or such Restricted Subsidiary could
have incurred such Indebtedness or Disqualified Stock under Section 6.01(a)
without reliance on this clause (xi)); provided, further that any incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock by a
Restricted Subsidiary pursuant to this clause (xi) is subject to the limitations
of paragraph (f) below;

(xii) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to refund or
refinance any Additional Pari Passu Notes or any Indebtedness, Disqualified
Stock or Preferred Stock permitted under Section 6.01(a) or any of clauses (ii),
(iii), (iv), (xiii)or this clause (xii), each of this Section 6.01(b),
including, in each case, additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay accrued interest, premiums (including tender
premiums), defeasance costs and fees and expenses in connection therewith
(collectively, the “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,

 

118



--------------------------------------------------------------------------------

(B) to the extent such Refinancing Indebtedness refinances (1) Indebtedness
under the Second Lien Loan Documents or any Second Lien Additional Pari Passu
Notes, such Refinancing Indebtedness is incurred subject to the terms of the
Intercreditor Agreement, (2) Additional Pari Passu Notes, such Refinancing
Indebtedness shall meet the requirements of Section 2.24(c), (3) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded or (4) Disqualified Stock or Preferred
Stock, such Refinancing Indebtedness must be Disqualified Stock or Preferred
Stock, respectively, and

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower;

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Guarantor; or

(3) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

provided, further, that (x) any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Guarantor pursuant to this clause (x) shall be subject to the limitations set
forth in Section 6.01(f) to the same extent as the Indebtedness refinanced and
(y) Refinancing Indebtedness incurred to refinance Indebtedness outstanding
under clauses (iv) and (xiii) of this Section 6.01(b) shall be without
duplication of any amounts outstanding under such clauses.

(xiii) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Borrower
or a Restricted Subsidiary incurred to finance an acquisition or (y) Persons
that are acquired by the Borrower or any Restricted Subsidiary or merged into
the Borrower or a Restricted Subsidiary in accordance with the terms of this
Agreement or that is assumed by the Borrower or any Restricted Subsidiary in
connection with such acquisition so long as:

(A) no Default exists or shall result therefrom;

(B) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (x) above shall not be Secured

 

119



--------------------------------------------------------------------------------

Indebtedness and shall not mature (and shall not be mandatorily redeemable in
the case of Disqualified Stock of Preferred Stock) or require any payment of
principal, in each case, prior to the date which is 91 days after the latest
Term Loan Maturity Date;

(C) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (y) above shall not have been incurred in contemplation of such
acquisition and either (1) the aggregate principal amount of such Indebtedness
constituting Secured Indebtedness, together with all Refinancing Indebtedness in
respect thereof, shall not exceed $35,000,000 or (2) after giving pro forma
effect to such acquisition or merger, the Consolidated Secured Debt Ratio is
less than or equal to the Consolidated Secured Debt Ratio immediately prior to
such acquisition or merger; and

(D) after giving pro forma effect to such acquisition or merger either (1) the
Consolidated Leverage Ratio is less than the Consolidated Leverage Ratio
immediately prior to such acquisition or merger or (2) the Borrower would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to
Section 6.01(a);

provided that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary that is not a Guarantor pursuant
to this clause (xiii) is subject to the limitations of paragraph (f) below;

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two (2) Business Days of its incurrence;

(xv) Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a Letter of Credit in a principal amount not to exceed the face
amount of such Letter of Credit; provided that any incurrence of Indebtedness by
a Restricted Subsidiary that is not a Guarantor pursuant to this clause (xv) is
subject to the limitations of paragraph (f) below;

(xvi) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as such Indebtedness
is permitted under this Agreement, or any guarantee by a Restricted Subsidiary
of Indebtedness of the Borrower; provided that, in each case, (x) such
Restricted Subsidiary shall comply with its obligations under Section 5.09 and
(y) in the case of any guarantee of Material Indebtedness of the Borrower or any
Guarantor by any Restricted Subsidiary that is not a Guarantor, such Restricted
Subsidiary becomes a Guarantor under this Agreement;

(xvii) Indebtedness of any Foreign Subsidiary in an amount not to exceed at any
one time outstanding, together with any other Indebtedness incurred under this
clause (xvii), $20,000,000; provided that any incurrence of Indebtedness or
issuance of Disqualified Stock or Preferred Stock by a Restricted Subsidiary
that is not a Guarantor pursuant to this clause (xvii) is subject to the
limitations of paragraph (f) below;

 

120



--------------------------------------------------------------------------------

(xviii) Indebtedness representing deferred compensation to directors, officers,
employees, members of management or consultants of the Borrower or any of its
Restricted Subsidiaries incurred in the ordinary course of business, in
connection with the Acquisition, any Permitted Investments or any Restricted
Investments permitted pursuant to Section 6.03;

(xix) Indebtedness issued by the Borrower or any of its Restricted Subsidiaries
to future, current or former directors, officers, employees, members of
management and consultants thereof or any direct or indirect parent thereof,
their respective estates, heirs, family members, spouses or former spouses, in
each case to finance the purchase or redemption of Equity Interests of the
Borrower, a Restricted Subsidiary or any of their respective direct or indirect
parent companies to the extent described in Section 6.03(b)(iv);

(xx) cash management obligations and Indebtedness in respect of netting
services, employee credit card programs and similar arrangements in connection
with cash management and deposit accounts incurred in the ordinary course of
business;

(xxi) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business; and

(xxii) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses of this Section 6.01(b).

(c) For purposes of determining compliance with this Section 6.01:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in Section 6.01(b) or is entitled to be incurred pursuant to
Section 6.01(a), the Borrower, in its sole discretion, may classify or
reclassify such item (other than amounts described in clauses (i), (ii) and
(xvii) of clause (b) above, in the case of a reclassification as an incurrence
pursuant to Section 6.01(a)) of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) and will only be required to include the amount
and type of such Indebtedness, Disqualified Stock or Preferred Stock in one of
the above permitted clauses; and

(ii) at the time of incurrence or permitted reclassification, the Borrower will
be entitled to divide and classify an item of Indebtedness in one or more types
of Indebtedness, Disqualified Stock or Preferred Stock described in
Section 6.01(a) or (b) (subject to the limitation in clause (i) above).

 

121



--------------------------------------------------------------------------------

(d) For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.

(e) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

(f) Notwithstanding anything to the contrary contained in Section 6.01(a) or
(b), no Restricted Subsidiary of the Borrower that is not a Guarantor shall
incur any Indebtedness or issue any Disqualified Stock or Preferred Stock in
reliance on Section 6.01(a) or on clauses (b)(xi), (b)(xiii), (b)(xv), (b)(xvi)
or (b)(xvii) above (the “Limited Non-Guarantor Debt Exceptions”) if the amount
of such Indebtedness, Disqualified Stock or Preferred Stock, when aggregated
with the amount of all other Indebtedness, Disqualified Stock or Preferred Stock
outstanding under such Limited Non-Guarantor Debt Exceptions, together with any
Refinancing Indebtedness in respect thereof, would exceed $35,000,000; provided
that in no event shall any Indebtedness, Disqualified Stock or Preferred Stock
of any Restricted Subsidiary that is not a Guarantor permitted to be incurred
under Section 6.01(b)(xiii)(y) be deemed to be Indebtedness outstanding under
the Limited Non-Guarantor Debt Exceptions for purposes of this Section 6.01(f).

Section 6.02. Liens. Directly or indirectly, create, incur, assume or suffer to
exist any Lien on any asset or property of the Borrower or any Restricted
Subsidiary, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, other than the following (collectively, the “Permitted
Liens”):

(a) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or Cash
Equivalents to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 60 days
or if more than 60 days overdue (i) which are being contested in good faith by
appropriate proceedings or (ii) which could not reasonably be expected to have a
Material Adverse Effect;

 

122



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 60 days or if more than 60 days overdue (i) which are
being contested in good faith by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of such Person in accordance
with GAAP or (ii) which could not reasonably be expected to have a Material
Adverse Effect;

(d) Liens in favor of the issuer of customs, stay, performance, bid, appeal or
surety bonds or completion guarantees and other obligations of a like nature or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv) or (xvii); provided that Liens securing Indebtedness
permitted to be incurred pursuant to clause (b)(xvii) extend only to the assets
of Foreign Subsidiaries and Liens securing Indebtedness permitted to be incurred
pursuant to clause (b)(iv) are solely on the assets financed, purchased,
constructed, improved, acquired or assets of the acquired entity and its
subsidiaries, as the case may be;

(g) Liens existing on the Closing Date and described on Schedule 6.02;

(h) Liens consisting of restrictions on transferability of and investment
guidelines related to the cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries created or incurred in the ordinary course of business;

(i) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Borrower or any of its Restricted Subsidiaries; provided,
further, that such Liens secure Indebtedness permitted to be incurred under
Section 6.01(b)(xiii)(y); and provided, further, that the Consolidated Secured
Debt Ratio (determined on a Pro Forma Basis) will not be greater than the
Financial Covenant Level;

(j) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any of its Restricted Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, that the
Liens may not extend to any other property owned by the Borrower or any of its
Restricted Subsidiaries; provided, further, that such Liens secure Indebtedness
permitted to be incurred under Section 6.01(b)(xiii)(y); and provided, further,
that the Consolidated Secured Debt Ratio (determined on a Pro Forma Basis) will
not be greater than the Financial Covenant Level;

 

123



--------------------------------------------------------------------------------

(k) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is secured by a Lien
on the same property securing such Hedging Obligations;

(l) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business securing
inventory purchases from vendors;

(m) leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of the Borrower and its Restricted Subsidiaries taken as a
whole;

(n) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(o) Liens in favor of the Borrower or any Guarantor;

(p) Liens on inventory or equipment of the Borrower or any of its Restricted
Subsidiaries granted in the ordinary course of business to the Borrower’s or
such Restricted Subsidiary’s clients or customers at which such inventory or
equipment is located;

(q) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (i) and (j); provided, however, that (i) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), and (ii) the Indebtedness secured by such Lien
at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (f), (g), (i) and (j) at the time the
original Lien became a Permitted Lien hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;

(r) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(s) other Liens securing obligations in an aggregate amount not to exceed
$20,000,000 at any one time outstanding;

(t) Liens securing judgments not constituting an Event of Default;

 

124



--------------------------------------------------------------------------------

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(z) Liens securing the Obligations, the Secured Obligations, obligations with
respect to the Additional Pari Passu Notes (if secured), obligations with
respect to any Permitted Secured Refinancing Debt, the Second Lien Obligations,
obligations with respect to the Second Lien Additional Pari Passu Notes (if
secured) and obligations with respect to any Permitted Secured Refinancing Debt
(as defined in the Second Lien Credit Agreement); provided the Liens securing
the Second Lien Obligations, the Second Lien Additional Pari Passu Notes and any
Permitted Secured Refinancing Debt (as defined in the Second Lien Credit
Agreement) are subject to the terms of the Intercreditor Agreement;

(aa) Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(cc) customary rights of first refusal, “tag-along” and “drag-along” rights,
transfer restrictions and put and call arrangements under joint venture
agreements;

 

125



--------------------------------------------------------------------------------

(dd) (i) Liens on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired in a Permitted Investment or in a Restricted
Investment permitted pursuant to Section 6.03 to be applied against the purchase
price for such Permitted Investment or such Restricted Investment, (ii) Liens
consisting of an agreement to sell, transfer, lease or otherwise dispose of any
property in a transaction permitted hereunder and (iii) earnest money deposits
of cash of Cash Equivalents by the Borrower or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder, in the case, solely to the extent such Permitted
Investment, Restricted Investment, sale, disposition, transfer, lease, letter of
intent or purchase agreement, as the case may be, would have been permitted on
the date of the creation of such Lien; and

(ee) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business.

Section 6.03. Restricted Payments. Directly or indirectly, make any Restricted
Payment, other than:

(a) Restricted Payments in an amount, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Closing Date (including Restricted Payments permitted by clauses (i),
(ii)(with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (C) thereof only), (vi)(C) and (viii), of Section 6.03(b),
but excluding all other Restricted Payments permitted by Section 6.03(b)) not to
exceed the Restricted Payment Available Amount; provided that (i) no Default
shall have occurred and be continuing or would occur as a consequence thereof
and (ii) the Consolidated Secured Debt Ratio (determined on a Pro Forma Basis)
will not be greater than the Financial Covenant Level.

(b) Section 6.03(a) will not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(ii) (A) the redemption, repurchase, retirement or other acquisition of any
(1) Equity Interests (“Treasury Capital Stock”) of the Borrower or any
Restricted Subsidiary or Subordinated Indebtedness of the Borrower or any
Guarantor or (2) Equity Interests of any direct or indirect parent company of
the Borrower, in the case of each of clause (1) and (2), in exchange for, or out
of the proceeds of the substantially concurrent sale (other than to the Borrower
or a Restricted Subsidiary) of, Equity Interests of the Borrower, or any direct
or indirect parent company of the Borrower to the extent contributed to the
capital of the Borrower or any Restricted Subsidiary (in each case, other than
any Disqualified Stock) (“Refunding Capital Stock”), (B) the declaration and
payment of dividends on the Treasury Capital Stock out of the proceeds of the
substantially concurrent sale (other than to the Borrower or a Restricted
Subsidiary) of the Refunding Capital Stock, and (C) if immediately prior to the
retirement of Treasury Capital Stock, the declaration and payment of dividends

 

126



--------------------------------------------------------------------------------

thereon was permitted under clause (vi)(A) or (B) of this Section 6.03(b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of the Borrower) in an aggregate amount per year no greater than
the aggregate amount of dividends per annum that were declarable and payable on
such Treasury Capital Stock immediately prior to such retirement;

(iii) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Borrower or a Guarantor made by exchange for,
or out of the proceeds of the substantially concurrent sale of, new Indebtedness
of the Borrower or a Guarantor, as the case may be, which is incurred in
compliance with Section 6.01 so long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired for value, plus
the amount of any premium required to be paid under the terms of the instrument
governing the Subordinated Indebtedness being so redeemed, repurchased, acquired
or retired and any fees and expenses incurred in connection with the issuance of
such new Indebtedness;

(B) such new Indebtedness is subordinated to the Obligations at least to the
same extent as such Subordinated Indebtedness so purchased, exchanged, redeemed,
repurchased, acquired or retired for value;

(C) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired; and

(D) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired;

(iv) Restricted Payments to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Borrower or any of its direct or indirect parent companies held by
any future, present or former director, officer, employee, member of management
or consultant of the Borrower, any of its subsidiaries or any of their
respective direct or indirect parent companies and their respective estates,
heirs, family members, spouses or former spouses, and any tax related thereto;
provided, however, that the aggregate Restricted Payments made under this
clause (iv) do not exceed in any calendar year $2,500,000 (with unused amounts
in any calendar year being carried over to succeeding calendar years,

 

127



--------------------------------------------------------------------------------

subject to a maximum amount after giving effect to such carry over of $5,000,000
in any calendar year); provided, further, that such amount in any calendar year
may be increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock and Designated Preferred Stock) of the Borrower and, to the extent
contributed to the capital of the Borrower, Equity Interests of any of the
direct or indirect parent companies of the Borrower, in each case to directors,
officers, employees, members of management or consultants of the Borrower, any
of its subsidiaries or any of their respective direct or indirect parent
companies (or their respective estates, heirs, family members, spouses or former
spouses) that occurs after the Closing Date, to the extent the cash proceeds
from the sale of such Equity Interests have not been (and will not be) otherwise
applied to increase the Restricted Payment Available Amount; plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower or any of its Restricted Subsidiaries
issued in accordance with Section 6.01;

(vi) (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock issued by the Borrower or any of its
Restricted Subsidiaries after the Closing Date, provided that the amount of
dividends paid pursuant to this clause (A) shall not exceed the aggregate amount
of cash actually received by the Borrower or a Restricted Subsidiary from the
issuance of such Designated Preferred Stock; (B) a Restricted Payment to a
direct or indirect parent company of the Borrower, the proceeds of which will be
used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock of such parent corporation issued after the Closing
Date, provided that the amount of Restricted Payments paid pursuant to this
clause (B) shall not exceed the aggregate amount of cash actually contributed to
the capital of the Borrower from the sale of such Designated Preferred Stock;
and (C) the declaration and payment of dividends on Refunding Capital Stock that
is Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (ii) of this Section 6.03(b); provided, however, in the case
of each of clause (A), (B) and (C) of this clause (vi), that (x) for the most
recently ended four full fiscal quarters for which financial statements have
been delivered (or required to have been delivered) pursuant to Section 5.04 or,
prior to the delivery or required delivery of the first such financial
statements, referred to in Section 3.05(b), immediately preceding the date of
issuance of such Designated

 

128



--------------------------------------------------------------------------------

Preferred Stock or the declaration of such dividends on Refunding Capital Stock
that is Preferred Stock, the Consolidated Secured Debt Ratio (determined after
giving effect to such issuance or declaration on a Pro Forma Basis) will not be
greater than the Financial Covenant Level and (y) the proceeds of any such
issuance have not been applied to increase the Restricted Payment Available
Amount;

(vii) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(viii) the declaration and payment of dividends on the Borrower’s common stock
(or a Restricted Payment to any direct or indirect parent entity to fund a
payment of dividends on such entity’s common stock), following the first public
Equity Offering of such common stock after the Closing Date, of up to 6% per
annum of the net cash proceeds received by (or, in the case of a Restricted
Payment to a direct or indirect parent entity, contributed to the capital of)
the Borrower in or from any such public Equity Offering;

(ix) Restricted Payments that are made with Excluded Contributions; provided
that the proceeds from such Excluded Contributions shall be used within 180 days
after the date of such Excluded Contribution;

(x) any Restricted Payment used to fund the Transactions and the fees and
expenses related thereto or owed to Affiliates, and to the extent constituting
Restricted Payments, the Borrower and its Restricted Subsidiaries may enter into
and consummate transactions to the extent permitted under Section 6.06(b) (other
than clause (viii) thereof);

(xi) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness upon the occurrence of a Change of Control (so
long as such Change of Control has been waived by the Required Lenders);

(xii) the declaration and payment of dividends or the payment of other
distributions by the Borrower to, or the making of loans or advances to, any of
its direct or indirect parent companies in amounts required for any direct or
indirect parent companies to pay, in each case without duplication:

(A) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Borrower to the extent such costs and expenses
are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries, in an aggregate amount not to exceed $2,500,000 in any
fiscal year;

(B) franchise taxes and other fees, taxes and expenses, without duplication of
any amounts provided for in any tax sharing agreements or arrangements, required
to maintain the corporate existence of the Borrower and its Subsidiaries or any
direct or indirect parent thereof;

 

129



--------------------------------------------------------------------------------

(C) federal, foreign, state and local income taxes, without duplication of any
amounts provided for in any tax sharing agreements or arrangements; and provided
that, in each fiscal year, the amount of such payments shall not exceed the
amount that the Borrower and its Restricted Subsidiaries would be required to
pay in respect of federal, foreign, state and local income taxes as a
stand-alone consolidated or combined tax group and less any taxes payable
directly by the Borrower or any of its Restricted Subsidiaries;

(D) fees and expenses related to any equity or debt offering of such parent
entity (whether or not successful) and any Investment otherwise permitted under
this covenant (whether or not successful); and

(E) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any direct or indirect
parent;

(xiii) the distribution, by dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, in each case,
the primary assets of which are cash and/or Cash Equivalents that were
contributed to such Unrestricted Subsidiaries as an Investment pursuant to
clause (h) or (m) of the definition of “Permitted Investments”);

(xiv) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, that complies with Section 6.04;
provided that if as a result of such consolidation, merger or transfer of
assets, a Change of Control has occurred, such Change of Control has been
consented to or waived by the Required Lenders; and

(xv) the repurchase, redemption, acquisition or retirement for value of, or
other payments with respect to, or distributions or dividends to Holdings or any
direct or indirect parent thereof to permit Holdings or any direct or indirect
parent thereof to make the repurchase, redemption, acquisition or retirement for
value of, or other payments with respect to, restricted Equity Interests of the
Company contemplated by the Acquisition Agreement in an aggregate amount for all
periods after the Closing Date not to exceed $21,000,000;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (viii) (as determined at the time of
the declaration of such dividend) and (xiii), no Default shall have occurred and
be continuing or would occur as a consequence thereof.

 

130



--------------------------------------------------------------------------------

(c) As of the Closing Date, all of the subsidiaries of the Borrower will be
Restricted Subsidiaries. The Borrower will not permit (x) any Restricted
Subsidiary to become an Unrestricted Subsidiary except pursuant to
Section 5.10(a) or (y) any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to Section 5.10(b). For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Borrower and its Restricted Subsidiaries (except to the extent repaid) in
the subsidiary so designated will be deemed to be an Investment made at such
time in an amount determined as set forth in the last sentence of the definition
of “Investments.” Such designation will be permitted only if an Investment in
such amount would be permitted at such time, whether pursuant to Section 6.03(a)
or the definition of “Permitted Investments,” and if such subsidiary otherwise
meets the definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries
will not be subject to any of the mandatory prepayments, representations and
warranties, covenants or events of default set forth in the Loan Documents.

Section 6.04. Fundamental Changes.

(a) The Borrower may not consolidate or merge with or into or wind up into, and
may not sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of the properties or assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, in one or more related transactions, to any
Person unless:

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or the
Person to whom such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, (such Person, the
“Successor Company”);

(ii) the Successor Company, if other than the Borrower, expressly assumes all
the Obligations of the Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions on a Pro Forma Basis, as if such transactions had
occurred at the beginning of the applicable four-quarter period, the
Consolidated Secured Debt Ratio will not be greater than the Financial Covenant
Level;

(v) each Guarantor, unless it is the other party to the transactions described
above, in which case clause (i) of Section 6.04(c) shall apply, shall have
confirmed that its Obligations under the Loan Documents to which it is a party
pursuant to documentation reasonably satisfactory to the Administrative Agent;
and

(vi) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate stating that such consolidation, merger or transfer and such
documentation relating to the Loan Documents, if any, comply with this
Agreement;

 

131



--------------------------------------------------------------------------------

provided that the Borrower shall (x) promptly notify the Administrative Agent of
any such transaction and cause the Successor Company, if other than the
Borrower, to expressly assume all the Obligations of the Borrower pursuant to
documentation reasonably satisfactory to the Administrative Agent and (y) take
all other required actions either prior to or upon the later to occur of 30 days
following such transaction and the date of the required delivery of the next
Pricing Certificate (or such longer period as to which the Administrative Agent
may consent) in order to preserve and protect the Liens on the Collateral
securing the Secured Obligations. The Successor Company will succeed to, and be
substituted for the Borrower under the Loan Documents. Notwithstanding the
foregoing, the Borrower may consummate the Transactions (including the
Acquisition).

(b) Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),

(i) the Borrower or a Restricted Subsidiary may consolidate with or merge into
or transfer all or part of its properties and assets to the Borrower or a
Subsidiary Guarantor;

(ii) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reorganizing the Borrower in a State of the United States so long as
the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby; and

(iii) Acquisition Corp. may merge with and into the Company.

(c) No Subsidiary Guarantor will, and the Borrower will not permit any
Subsidiary Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Borrower or Subsidiary Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A) such Subsidiary Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Guarantor) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is organized or existing under the laws of
the United States, any state thereof, the District of Columbia, or any territory
thereof (such Guarantor or Person, the “Successor Person”);

(B) the Successor Person, if other than such Subsidiary Guarantor, expressly
assumes all the Obligations of such Subsidiary Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(C) immediately after such transaction, no Default exists; and

 

132



--------------------------------------------------------------------------------

(D) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate, stating that such consolidation, merger or transfer and such
documentation relating to the Loan Documents, if any, comply with this
Agreement; or

(ii) the transaction does not violate Section 6.05;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction and the date of the
required delivery of the next Pricing Certificate (or such longer period as to
which the Administrative Agent may consent) in order to preserve and protect the
Liens on the Collateral securing the Secured Obligations. In the case of
clause (i)(A) above, the Successor Person will succeed to, and be substituted
for, such Subsidiary Guarantor under the Loan Documents. Notwithstanding the
foregoing, any Subsidiary Guarantor may (x) merge into or transfer all or part
of its properties and assets to another Subsidiary Guarantor or the Borrower,
or, to the extent constituting a Permitted Investment or a Restricted Investment
permitted by Section 6.03, another Restricted Subsidiary or (y) dissolve,
liquidate or wind up its affairs if such dissolution, liquidation or winding up
could not reasonably be expected to have a Material Adverse Effect.

Section 6.05. Asset Sales. Cause, make or suffer to exist an Asset Sale, unless:

(a) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Borrower) of the assets sold or
otherwise disposed of;

(b) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of:

(i) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Obligations or that are owed to the Borrower or a Restricted
Subsidiary, that are assumed by the transferee of any such assets and for which
the Borrower and all of its Restricted Subsidiaries have been validly released
by all creditors in writing,

(ii) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such Asset Sale, and

(iii) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
2.0% of Total Assets at the time of the receipt of such Designated

 

133



--------------------------------------------------------------------------------

Non-Cash Consideration, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value,

shall be deemed to be cash for purposes of this provision and for no other
purpose; and

(c) no Default or Event of Default shall exist or would exist after giving pro
forma effect to such Asset Sale.

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.05 or pursuant to any disposition that does not constitute an Asset
Sale but is otherwise permitted under this Agreement, in each case, to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent or the
Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

Section 6.06. Transactions with Affiliates.

(a) Except for transactions by or among Loan Parties (or by and among the
Borrower and its Restricted Subsidiaries), sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, in each case,
involving aggregate payments or consideration in excess of $1,000,000 unless
such transaction is on terms that are not materially less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis.

(b) The foregoing provisions will not apply to the following:

(i) the Transactions and the payment of the Transaction Expenses;

(ii) issuances by the Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited under this Agreement;

(iii) reasonable and customary fees payable to any directors of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
and reimbursement of reasonable out-of-pocket costs of the directors of the
Borrower and its subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business, in the case of any direct or indirect parent
to the extent attributable to the operations of the Borrower and its Restricted
Subsidiaries);

(iv) expense reimbursement and employment, severance and compensation
arrangements entered into by the Borrower and its Restricted Subsidiaries (or
any direct or indirect parent of the Borrower to the extent attributable to the
operations of the Borrower and its Restricted Subsidiaries) with their
directors, officers, employees, members of management and consultants in the
ordinary course of business;

 

134



--------------------------------------------------------------------------------

(v) payments by the Borrower and its Restricted Subsidiaries to each other
pursuant to tax sharing agreements or arrangements among Parent and its
subsidiaries on customary terms, subject to the limitations in Section
6.03(b)(xii)(C);

(vi) the payment of reasonable and customary indemnities to directors, officers,
employees, members of management and consultants of the Borrower and its
Restricted Subsidiaries (or any direct or indirect parent of the Borrower) in
the ordinary course of business, in the case of any direct or indirect parent to
the extent attributable to the operations of the Borrower and its Restricted
Subsidiaries;

(vii) transactions pursuant to permitted agreements in existence on the Closing
Date and any amendment thereto to the extent such an amendment is not adverse to
the interests of the Lenders in any material respect;

(viii) Restricted Payments permitted under Section 6.03;

(ix) payments by the Borrower and its Restricted Subsidiaries (A) for Management
Fees in an aggregate amount not to exceed $2,000,000 per annum, (B) pursuant to
the Management Agreement for financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by a majority of the board of directors of the Borrower, in good faith
and (C) pursuant to the Management Agreement for reimbursement of expenses and
indemnities;

(x) loans and other transactions among the Borrower and its Restricted
Subsidiaries to the extent permitted under this Article 6 and Permitted
Investments in Restricted Subsidiaries; provided that (A) any Indebtedness of
any Loan Party owed to a Restricted Subsidiary that is not a Loan Party shall be
subordinated as provided in Section 6.01(b)(vii) and (B) any Investment by a
Loan Party in a Restricted Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.01(f) and Section 6.03, as applicable;

(xi) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Closing Date shall only be permitted by this clause (xi) to the extent that
the terms of any such amendment or new agreement are not otherwise materially
disadvantageous to the Lenders when taken as a whole;

(xii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business which

 

135



--------------------------------------------------------------------------------

are fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the board of directors of the Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(xiii) Investments by the Sponsor in debt securities of the Borrower or any of
its Restricted Subsidiaries otherwise permitted hereunder so long as (A) the
investment is being offered generally to other non-affiliated investors on the
same or more favorable terms and (B) the Sponsor is not deemed to be a holder of
such securities for purposes of any matter that is subject to a “majority vote
of holders” with respect to such securities; and

(xiv) transactions set forth on Schedule 6.06.

Section 6.07. Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon:

(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations;

(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Restricted Subsidiary or to
guarantee Indebtedness of the Borrower or any other Restricted Subsidiary; or

(c) the ability of any Restricted Subsidiary to sell, lease or transfer any of
its properties or assets to the Borrower or any of its Restricted Subsidiaries;

provided that the foregoing shall not apply to:

(i) restrictions and conditions imposed by law, by any Loan Document, by any
Second Lien Loan Document or which (x) exist on the date hereof and (y) to the
extent contractual obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of such contractual
obligation;

(ii) customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale, provided such restrictions and conditions
apply only to the Person or property that is to be sold;

(iii) restrictions and conditions on any Foreign Subsidiary by the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(iv) restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;

 

136



--------------------------------------------------------------------------------

(v) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(vi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock permitted by
Section 6.01;

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 or as
Permitted Investments and applicable solely to such joint venture entered into
in the ordinary course of business;

(viii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis;

(ix) restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(x) Secured Indebtedness otherwise permitted to be incurred under Sections 6.01
and 6.02 that limit the right of the obligor to dispose of the assets securing
such Indebtedness;

(xi) any encumbrances or restrictions of the type referred to in clauses (a) and
(b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(x) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing; and

(xii) customary provisions in leases, subleases, licenses, sublicenses and other
contracts restricting the assignment thereof, in each case entered into in the
ordinary course of business.

Section 6.08. Business of the Borrower and its Restricted Subsidiaries. Engage
in any material line of business other than Similar Businesses.

 

137



--------------------------------------------------------------------------------

Section 6.09. Certain Amendments.

(a) Amend, modify or change in any manner any term or condition of any Specified
Indebtedness or Subordinated Indebtedness (except for any refinancing,
refunding, renewal or extension thereof permitted by clause (c)(ii) of the
definition of “Restricted Payment” or Section 6.01(b)(xii) and subject to the
restrictions listed in the provisos thereto) in a manner that is materially
adverse to the Lenders.

(b) Amend its certificate or articles of incorporation or other constitutional
documents or its by-laws in a manner that is materially adverse to the Lenders.

Section 6.10. Financial Covenant. So long as any Revolving Loans, Swingline
Loans or Letters of Credit (drawn or undrawn) are outstanding as of the last day
of any fiscal quarter (other than any undrawn Letter of Credit as to which an
L/C Backstop has been provided in the form of clause (b) of the definition
thereof), the Consolidated Secured Debt Ratio (determined on a Pro Forma Basis)
of the Borrower on the last day of such fiscal quarter will not be greater than
the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ended

   Maximum Consolidated Secured
Debt Ratio

December 31, 2011

   8.50:1.00

March 30, 2012

   8.50:1.00

June 30, 2012

   8.50:1.00

September 30, 2012

   8.00:1.00

December 31, 2012

   7.75:1.00

March 30, 2013

   7.75:1.00

June 30, 2013

   7.75:1.00

September 30, 2013

   7.25:1.00

December 31, 2013

   6.75:1.00

March 30, 2014

   6.25:1.00

June 30, 2014

   6.25:1.00

September 30, 2014

   6.25:1.00

December 31, 2014

   6.25:1.00

March 30, 2015

   5.75:1.00

June 30, 2015

   5.75:1.00

September 30, 2015

   5.75:1.00

December 31, 2015

   5.75:1.00

March 30, 2016

   5.25:1.00

June 30, 2016

   5.25:1.00

September 30, 2016

   5.25:1.00

December 31, 2016

   5.25:1.00

 

138



--------------------------------------------------------------------------------

ARTICLE 7

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document or
any representation, warranty, statement or information contained in any document
required to be furnished pursuant to any Loan Document, shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

(b) default shall be made in the payment of any principal of any Loan or any L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for mandatory prepayment thereof or by
acceleration thereof or otherwise;

(c) default shall be made in the payment of any reimbursement with respect to
interest on any Loan or L/C Disbursement or any Fee or other amount (other than
an amount referred to in clause (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five (5) Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to the Borrower only), Section 5.05(a) or in
Article 6; provided that any Event of Default under Section 6.10 may be cured
(the “Cure Right”) until the expiration of the tenth (10th) Business Day after
the date on which financial statements are required to be delivered with respect
to the applicable fiscal quarter hereunder if the Borrower receives a cash
equity contribution (which equity shall be common equity or other equity on
terms and conditions reasonably acceptable to the

 

139



--------------------------------------------------------------------------------

Administrative Agent) (a “Specified Equity Contribution”) and applies the amount
of the net cash proceeds thereof to increase Consolidated EBITDA with respect to
such applicable quarter (and any subsequent period that includes such applicable
quarter); provided that (A) such net cash proceeds (i) are actually received by
the Borrower no later than ten (10) Business Days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder, (ii) do not exceed the aggregate amount necessary to cure
such Event of Default under Section 6.10 for any applicable period and
(B) (i) in each four consecutive fiscal quarter period of the Borrower there
shall be at least two fiscal quarters in which the Cure Right is not exercised
and (ii) over the full term of this Agreement, the Cure Right shall not be
exercised more than five times (notwithstanding any other provision in this
Agreement to the contrary, the Cure Amount received pursuant to any exercise of
the Cure Right shall be disregarded for purposes of determining any financial
ratio-based conditions or any available basket under Article 6 of this
Agreement, and without limitation of the foregoing shall not be used to reduce
Indebtedness or “net” Indebtedness for the fiscal quarter or fiscal period with
respect to which such Specified Equity Contribution was made), (iii) upon
receipt by the Administrative Agent of written notice, prior to the expiration
of the tenth Business Day subsequent to the due date for delivery of the
relevant financial statements pursuant to Section 5.04 (the “Anticipated Cure
Deadline”) that the Borrower intends to exercise the Cure Right, the Lenders
shall not be permitted to accelerate Loans held by them or to exercise remedies
against the Collateral on the basis of a failure to comply with the requirements
set forth in Section 6.10 until such failure is not cured pursuant to the
exercise of the Cure Right on or prior to the Anticipated Cure Deadline and
(iv) such Specified Equity Contribution shall be disregarded for purposes of
determining Excess Cash Flow;

(e) default shall be made in the due observance or performance by any Loan Party
or its Restricted Subsidiaries of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent to the Borrower;

(f) (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period), which failure enables or permits the
holder or holders of such Material Indebtedness or any trustee or agent on its
or their behalf to cause any Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity or that is a failure to pay such Material Indebtedness at its
maturity or (ii) any other event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (after giving effect to any applicable grace period) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that clause (ii) shall not apply to secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Material Indebtedness if such sale or
transfer is otherwise permitted hereunder;

 

140



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or a Significant Subsidiary or (iii) the winding-up or liquidation
of the Borrower or any Significant Subsidiary; and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

(h) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of any proceeding or the filing of any petition
described in paragraph(g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Significant Subsidiary or for a substantial part of the
property or assets of the Borrower or any Significant Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable, admit in writing its general inability or fail generally to
pay its debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount
exceeding $10,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage) shall be rendered against the
Borrower and/or any Restricted Subsidiary and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed;

(j) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which, when taken together with all other ERISA Events, has resulted or
could reasonably be expected to result in a Material Adverse Effect or (ii) a
Foreign Benefit Event occurs with respect to a Foreign Plan which, when taken
together with all other Foreign Benefit Events, has resulted or could reasonably
be expected to result in a Material Adverse Effect;

(k) any material provision of any Loan Document, at any time after its execution
and delivery, shall for any reason cease to be in full force and effect (other
than in accordance with its terms or in accordance with the terms of the other
Loan Documents), or any Loan Party contests in writing the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability thereunder (other than as
a result of the discharge of such Loan Party in accordance with the terms of the
Loan Documents);

(l) other than with respect to items of Collateral not exceeding $3,000,000 in
the aggregate, any Lien purported to be created by any Security Document shall
cease to be a valid, perfected Lien having the priority contemplated thereby or
by the Intercreditor Agreement (except as otherwise expressly provided in this
Agreement or such Security

 

141



--------------------------------------------------------------------------------

Document) on the securities, assets or properties purported to be covered
thereby, except to the extent that any lack of validity, perfection or priority
results from any act or omission of the Collateral Agent, the Administrative
Agent, or any Lender (so long as such act or omission does not result from the
breach or non-compliance by a Loan Party with the Loan Documents); or

(m) there shall have occurred a Change of Control;

then, and in every such event ((x) other than an event with respect to the
Borrower described in paragraph (g) or (h) above or (y) in the event of a
default in the performance of Section 6.10, only after such time as the
Revolving Credit Commitments have been terminated by the Required Revolving
Lenders or the Revolving Loans and Swingline Loans then outstanding have been
declared to be forthwith due and payable by the Required Revolving Lenders), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; in the case of any default in the performance of Section 6.10,
and at any time thereafter during the continuance of such event, the
Administrative Agent shall, upon the request of the Required Revolving Lenders,
by notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Revolving Credit
Commitments and (ii) declare the Revolving Loans and Swingline Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Revolving Loans and Swingline Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder with respect thereto and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

142



--------------------------------------------------------------------------------

ARTICLE 8

THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ARRANGERS AND THE

AGENTS

Section 8.01. Appointment And Authority.

(a) Each of the Lenders and each Issuing Bank hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than Section 8.06) are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and such Issuing Bank for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as Collateral
Agent and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article 8 and Article 9 (including Section 9.05(c), as though
such co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 8.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

143



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.08 and Article 7) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, nor shall the Administrative Agent (nor any Arranger) have
any responsibility or liability for monitoring or enforcing any of the
provisions set forth herein with respect to Disqualified Institutions.

Section 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms

 

144



--------------------------------------------------------------------------------

must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 8.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders (the date of such
notice referred to herein as the “Resignation Notice Date”), the Issuing Bank
and the Borrower, which such notice shall be given at least 30 days prior to the
effectiveness thereof. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed (but shall not be required if
an Event of Default under paragraph (b), (g) or (h) of Article 7 has occurred
and is continuing)), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank or agency of a
bank, in each case, having a combined capital and surplus of at least
$1,000,000,000 with an office in the United States. The resignation of the
Administrative Agent shall be effective no later than the 30th day after the
Resignation Notice Date, without regard to whether any successor has been
appointed and/or has accepted such appointment and further without regard to any
consent rights of the Borrower, the Lenders or any other Person. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the Resignation Notice Date, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Bank and with the consent of the Borrower to the extent required above, appoint
a successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective on the 30th day after the
Resignation Notice Date and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents both in its capacity as Administrative Agent, (b) all payments and
communications provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section and (c) any determinations provided to be
made by the retiring Administrative Agent shall instead be made by the Required
Lenders until such time as the Lenders appoint a successor Administrative Agent
as provided for herein; and provided further

 

145



--------------------------------------------------------------------------------

that in the case of any collateral security held by the Administrative Agent or
the Collateral Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent may, in its sole
discretion, (x) continue to hold such collateral security until such time as a
successor Administrative Agent is appointed or (y) appoint a successor
collateral agent solely for purposes of holding such collateral security and
completing any filings or undertakings with respect to such collateral security.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring (or retired) Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender, and Bank of America’s resignation as Issuing Bank and Swingline Lender
shall be effective simultaneously with the effectiveness of its resignation as
Administrative Agent as contemplated in the immediately preceding paragraph. In
the event of any such resignation as Issuing Bank and Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank and Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as Issuing Bank and Swingline Lender. If Bank of America resigns as an
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
the Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all L/C Exposure
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in unreimbursed L/C Disbursements
pursuant to Section 2.23(c)). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.22(e). Upon the effectiveness of its resignation as Issuing Bank
and Swingline Lender, the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents. Upon the acceptance of a successor Issuing Bank
or Swingline Lender, (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank
and Swingline Lender, (ii) the retiring (or retired) Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) and (iii) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

 

146



--------------------------------------------------------------------------------

Section 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents and
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.

Section 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivorship, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the Obligations shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 2.05 and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.05
and 9.05.

 

147



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or each
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or each Issuing Bank or in any such proceeding.

Section 8.10. Collateral and Guaranty Matters. Each of the Lenders and each
Issuing Bank irrevocably authorize the Administrative Agent to comply with the
provisions set forth in Section 9.17.

Section 8.11. Secured Bank Products Obligations And Secured Hedging Obligations.
Except as otherwise expressly set forth herein or in the Guarantee and
Collateral Agreement, no Bank Products Creditor or Hedge Creditor that obtains
the benefits of Section 8.03, any Guarantee pursuant to the Guarantee and
Collateral Agreement or any Collateral by virtue of the provisions hereof or of
any Security Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article 8 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Bank Products Obligations and
Hedging Obligations unless the Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Bank Products Creditor or
Hedge Creditor, as the case may be.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or electronic mail, as
follows:

(a) if to the Borrower, to it at:

BLACKBOARD INC.

650 Massachusetts Avenue, N.W.

Washington D.C. 20001

Attention:  John E. Kinzer

Fax No.:     (202) 463-4863

E-mail:     john.kinzer@blackboard.com

 

148



--------------------------------------------------------------------------------

with copies to (which shall not constitute notice):

Providence Equity Partners Inc.

50 Kennedy Plaza

Providence, Rhode Island 02903

Attention:  David Phillips

Fax No.:     (401) 751-1790

E-mail:     d.phillips@provequity.com

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:  Andrew J. Yoon

Fax No.:     (212) 310-8007

E-mail:     andrew.yoon@weil.com

(b) if to Bank of America, N.A., as an Agent, Issuing Bank or Swingline Lender,
to:

Administrative Agent and Swingline Lender Office:

(For financial/loan activity: advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Charlotte, NC 28255-0001

Attention:  Kellyn Harrod

Fax No.:     (704) 409-0486

E-mail:     kellyn.m.harrod@baml.com

Other Notices as Administrative Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc.)

Bank of America, N.A.

Bank of America Plaza

101 S. Tryon Street

Mail Code: NC1-002-15-36

Charlotte, NC 28255-0001

Attention:  Darleen R Parmelee

Fax No.:     (704) 409-0645

E-mail:     darleen.r.parmelee@baml.com

 

149



--------------------------------------------------------------------------------

Issuing Bank’s Office:

(For fee payments due to Issuing Bank only and new Letters of Credit requests
and amendments):

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention:  Mary J Cooper

Fax No.:     (570) 330-4186

E-mail:     mary.j.cooper@baml.com

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or electronic mail or on the date three (3) Business Days after dispatch by
certified or registered mail if mailed, in each case, delivered, sent or mailed
(properly addressed) to such party as provided in this Section 9.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01; provided that if any fax or electronic mail
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower and its
subsidiaries (including any such information about the Borrower and its
subsidiaries provided in the form of information with respect to the Borrower’s
other Affiliates), or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Banks and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.16); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion

 

150



--------------------------------------------------------------------------------

of the Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Holdings, the Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses resulted from the gross negligence, bad faith, fraud or willful
misconduct of such Agent Party.

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein or any other Loan Document, shall be
considered to have been relied upon by the Agents, the Lenders and the Issuing
Banks and shall survive the making by the Lenders of the Loans and the issuance
of Letters of Credit by each Issuing Bank, regardless of any investigation made
by the Agents, the Lenders or such Issuing Bank or on their behalf, and
notwithstanding that any Agent, any Lender or any Issuing Bank may have had
notice or actual knowledge of any Default at the time of any Credit Event shall
continue in full force and effect until the Termination Date. The provisions of
Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank.

Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

Section 9.04. Successors And Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent, any Issuing Bank or
the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.

 

151



--------------------------------------------------------------------------------

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) each of the Administrative Agent and the Borrower must give
its prior written consent to such assignment other than assignments of Term
Loans to a Lender or an Affiliate or Related Fund of a Lender (each, a “Lender
Affiliate Assignee”) (which consent of the Borrower (x) shall not be
unreasonably withheld or delayed and (y) shall not be required during the
continuance of any Event of Default arising under clause (b), (c), (g) or (h) of
Article 7), provided that Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, (ii) in the case of any assignment of a Revolving Credit Commitment,
each Issuing Bank must give its prior written consent (which consent shall not
be unreasonably withheld or delayed), (iii) (A) in the case of any assignment,
other than assignments to a Lender or a Lender Affiliate Assignee, the amount of
the Revolving Credit Commitment of the assigning Lender (or, in the case of an
assignment of Loans after the Revolving Credit Commitment has expired or been
terminated, the aggregate principal amount of the loans of the assigning
Lenders) subject to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, if less, the entire
remaining amount of such Lender’s Revolving Credit Commitment (or Loans) and
shall be in an amount that is an integral multiple of $1,000,000 (or the entire
remaining amount of such Lender’s Revolving Credit Commitment (or Loans) of the
applicable Class) and the amount of the Term Loan Commitment or Term Loans, as
applicable, of the assigning Lender subject to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment
is delivered to the Administrative Agent) shall not be less than $1,000,000 (or
if less, the entire remaining amount of such Lender’s Term Loan Commitment or
Term Loans) and shall be in an amount that is an integral multiple of $1,000,000
(or the entire remaining amount of such Lender’s Term Loan Commitment or Term
Loans, as applicable of the applicable Class), provided, however, that
simultaneous assignments to two or more Related Funds shall be combined for
purposes of determining whether the minimum assignment requirement is met, and
(B) in the case of any assignment to any Lender Affiliate Assignee, after giving
effect to such assignment, the aggregate Revolving Credit Commitments (or
Loans), Term Loan Commitments or Term Loans, as applicable, of the assigning
Lender and its Affiliates and Related Funds shall be zero or not less than
$1,000,000 and the aggregate Revolving Credit Commitments (or Loans) or Term
Loan Commitments or Term Loans, as applicable, of the assignee Lenders and their
Affiliates and Related Funds shall be not less than $1,000,000, (iv) the parties
to each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance (such Assignment and Acceptance to be
(A) electronically executed and delivered to the Administrative Agent via an
electronic settlement system then acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and (B) delivered
together with a processing and recordation fee of $3,500, unless waived or
reduced by the Administrative Agent in its sole discretion; provided that only
one such fee shall be payable in connection with simultaneous assignments by or
to two or more Related Funds) and (v) the assignee, if it

 

152



--------------------------------------------------------------------------------

shall not be a Lender immediately prior to the assignment, shall deliver to the
Administrative Agent an Administrative Questionnaire and the tax forms required
under Section 2.20(f) or (g), as applicable. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment, as well as to any Fees accrued for its
account and not yet paid). Any assignment or transfer that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section 9.04.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any of its subsidiaries or
the performance or observance by the Borrower or any of its subsidiary of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance, (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04, the Intercreditor
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement, (vi) such assignee agrees to be bound by the
Intercreditor Agreement, (vii) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto,
(viii) such assignee

 

153



--------------------------------------------------------------------------------

agrees that it will perform in accordance with their terms all the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender and (ix) such assignee confirms that such assignee shall not be entitled
to receive any greater payment under Sections 2.14, 2.16 or 2.20 than such
assigning Lender would have been entitled to receive as of the date of such
assignment with respect to the interest being assigned, except to the extent
that the entitlement to any greater payment results from any Change in Law after
the date of such assignment.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and any changes thereto, whether by assignment or
otherwise, and the Commitment of, and principal amount of the Loans (and related
interest amount and fees with respect to such Loan) owing and paid to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error and the
Borrower, the Administrative Agent, each Issuing Bank, the Collateral Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, the Borrower and the Issuing Banks to such assignment (in
each case to the extent required pursuant to paragraph (b) above) and any
applicable tax forms required by Section 2.20(f) or (g), as applicable, the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (f). Notwithstanding anything herein to the contrary,
any assignment by a Lender to a Disqualified Institution (other than any such
assignment made in good faith to a Specified Institution after an inquiry made
in accordance with clause (n) below and a response by the Borrower that the
relevant named Person (as defined therein) is not a Specified Institution or a
failure of the Borrower to respond in accordance with such clause (n)) shall be
deemed null and void ab initio and the Register shall be modified to reflect a
reversal of such assignment, and the Borrower shall be entitled to pursue any
remedy available to it (whether at law or in equity, including specific
performance to unwind such assignment) against the Lender and such Disqualified
Institution, but in no case shall the Borrower be entitled to pursue any remedy
against the Administrative Agent (except in its capacity as a Lender) or any
Arranger.

(f) Each Lender may without the consent of the Borrower, the Swingline Lender,
any Issuing Bank or the Administrative Agent sell participations to one or more
banks or other Persons (other than to Disqualified Institutions) in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it and its participations in
the L/C Exposure and/or Swingline

 

154



--------------------------------------------------------------------------------

Loans); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20
(subject to the requirements and limitations of such Sections, including the
requirements of Sections 2.20(f) and (g), to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant, except to the
extent that the entitlement to any greater payment results from any Change in
Law after the date of such participation (iv) to the extent permitted by
applicable law, each participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, so long as such participant agrees to
be subject to Section 2.18 as though it were a Lender and (v) the Borrower, the
Administrative Agent, each Issuing Bank, the Swingline Lender and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans or L/C Disbursements and to approve any amendment, modification or waiver
of any provision of this Agreement (other than amendments, modifications or
waivers described in clauses (i), (ii) and (iii) of Section 9.08(b) as it
pertains to the Loans or Commitments in which such participant has an interest).
Each Lender selling a participation to a participant shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, keep a register, meeting
the requirements of Treasury Regulation Section 5f.103-1(c), of each such
participation, specifying such participant’s name, address and entitlement to
payments of principal and interest with respect to such participation (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary. For the purposes of the Participant Register, an SPC shall be treated
as a participant. Notwithstanding anything herein to the contrary, any
participation by a Lender or participant to a Disqualified Institution (other
than any such participation made in good faith to a Specified Institution after
an inquiry made in accordance with clause (n) below and a response by the
Borrower that the relevant named Person (as defined therein) is not a Specified
Institution or a failure of the Borrower to respond in accordance with such
clause (n)) shall be deemed null and void ab initio and the Borrower shall be
entitled to pursue any remedy available to it (whether at law or in equity,
including specific performance to unwind such assignment) against the Lender and
such Disqualified Institution, but in no case shall the Borrower be entitled to
pursue any remedy against the Administrative Agent, in its capacity as such, or
any Arranger.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any non-public

 

155



--------------------------------------------------------------------------------

information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such non-public information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time assign all or any portion of its rights under this Agreement
to any Federal Reserve Bank or to secure extensions of credit to such Lender or
in support of obligations owed by such Lender; provided that no such assignment
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto. Each party hereto hereby agrees
that no such assignment by a Lender shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower hereunder.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that (x) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower hereunder, except to the extent that such increase
results from a Change in Law after the date of the grant, (y) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender) and (z) the Granting
Lender shall for all purposes remain the Lender of record hereunder (except that
any SPC which makes a Loan as provided hereunder shall be reflected as a
Participant on the Participant Register). In addition, notwithstanding anything
to the contrary contained in this Section 9.04, any SPC may (A) with notice to,
but without the prior written consent of, the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Lender and (B) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. Notwithstanding
anything to the contrary herein, no SPC shall be entitled to the benefits of
Section 2.20 unless it has complied with Section 2.20(f) or (g), as applicable.

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder (other than in a transaction permitted by Section 6.04) without the
prior written consent of the Administrative Agent, each Issuing Bank and each
Lender, and any attempted assignment without such consent shall be null and
void.

 

156



--------------------------------------------------------------------------------

(k) If the Borrower wishes to replace all Loans or Commitments with ones having
different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three (3) Business Days’ advance
notice to the Lenders, instead of prepaying the Loans or reducing or terminating
the Commitments to be replaced, to (i) require the applicable Lenders to assign
such Loans or Commitments to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Section 9.08 (with such
replacement, if applicable, being deemed to have been made pursuant to
Section 9.08(d)). Pursuant to any such assignment, all Loans and Commitments to
be replaced shall be purchased at par (allocated among the applicable Lenders in
the same manner as would be required if such Loans were being optionally prepaid
or such Commitments were being optionally reduced or terminated by the
Borrower), accompanied by payment of any accrued and unpaid interest and fees
thereon, any amounts owing pursuant to Section 2.16 and, if such assignment is
in connection with any Repricing Transaction prior to the first anniversary of
the Closing Date, the prepayment premium, if any, required by Section 2.12(d) if
such Loans were being optionally prepaid by the Borrower. By receiving such
purchase price, the applicable Lenders shall automatically be deemed to have
assigned such Loans or Commitments pursuant to the terms of an Assignment and
Acceptance, and accordingly no other action by such Lenders shall be required in
connection therewith. The provisions of this paragraph are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

(l)

(i) Notwithstanding anything else to the contrary contained in this Agreement,
(x) any Lender may assign all or a portion of its Term Loans to any Person who,
after giving effect to such assignment, would be an Affiliated Lender or a
Purchasing Borrower Party (with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed)) in accordance with Section 9.04(b) and
(y) the Borrower, Holdings and any of their respective Subsidiaries may, from
time to time, purchase or prepay Term Loans, in each case, on a non-pro rata
basis through (A) Dutch auction procedures open to all applicable Lenders on a
pro rata basis in accordance with customary procedures to be agreed between the
Borrower and the Administrative Agent (or other applicable agent managing such
auction) or (B) open market purchases; provided that:

(A) other than with respect to Investment Funds, no Default or Event of Default
has occurred and is continuing or would result therefrom;

(B) the assigning Lender and Affiliated Lender or Purchasing Borrower Party
purchasing such Lender’s Term Loans, as applicable, shall execute and deliver to
the Administrative Agent an assignment and assumption agreement substantially in
the form of Exhibit H hereto (an “Affiliated Lender Assignment Agreement”) in
lieu of an Assignment and Acceptance;

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Loans

 

157



--------------------------------------------------------------------------------

to any Affiliated Lender or Purchasing Borrower Party (including Holdings, the
Borrower or any Subsidiary of the Borrower not acting as Purchasing Borrower
Party);

(D) any Term Loans assigned to any Purchasing Borrower Party (or purchased or
prepaid by Holdings, the Borrower or any Subsidiary of the Borrower acting in
accordance with this Section 9.04(l)) shall be automatically and permanently
cancelled upon the effectiveness of such assignment and will thereafter no
longer be outstanding for any purpose hereunder;

(E) no Purchasing Borrower Party (including Holdings, the Borrower or any
Subsidiary of the Borrower not acting as a Purchasing Borrower Party) may use
the proceeds from Revolving Loans or Swingline Loans to purchase any Term Loans;

(F) no Term Loan may be assigned to an Affiliated Lender pursuant to this
Section 9.04(l), if after giving effect to such assignment, (i) Affiliated
Lenders together in the aggregate would own in excess of 25% of the aggregate
principal amount of the Term Loans then outstanding and any assignments to
Affiliated Lenders that would cause the Affiliated Lenders in the aggregate to
hold in excess of 25% of the aggregate principal amount of the Term Loans then
outstanding shall be deemed void ab initio and the Register shall be modified to
reflect a reversal of such assignment or (ii) in the case of any assignment to
an Investment Fund (and without limitation of clause (i) above), Investment
Funds would own in excess of 10% of the aggregate principal amount of the Term
Loans then outstanding and any assignments to Investment Funds that would cause
the Investment Funds in the aggregate to hold in excess of 10% of the aggregate
principal amount of the Term Loans then outstanding shall be deemed void ab
initio and the Register shall be modified to reflect a reversal of such
assignment; and

(G) with respect to purchases or prepayments by any Purchasing Borrower Party,
the Borrower represents and warrants that it is not in possession of material
non-public information within the meaning of the United States federal
securities laws with respect to itself or any of its Restricted Subsidiaries, or
the respective securities of any of the foregoing, at the time of such purchase
that has not been disclosed to the Lenders (other than Lenders that do not wish
to receive material non-public information with respect to the Borrower or any
of its Restricted Subsidiaries) prior to such time.

(ii) Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender shall have any right to (A) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Loan Parties are not invited, (B) receive any
information or material prepared by the Administrative Agent or

 

158



--------------------------------------------------------------------------------

any Lender or any communication by or among the Administrative Agent and/or one
or more Lenders, except to the extent such information or materials have been
made available to any Loan Party or its representatives (and in any case, other
than the right to receive notices of prepayments and other administrative
notices in respect of its Loans required to be delivered to Lenders), or
(C) make or bring (or participate in, other than as a passive participant in or
recipient of its pro rata benefits of) any claim, in its capacity as a Lender,
against the Administrative Agent, the Collateral Agent or any other Lender with
respect to any duties or obligations or alleged duties or obligations of such
Agent or any other such Lender under the Loan Documents.

(iii) Notwithstanding anything in Section 9.08 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the “Required
Lenders” have (A) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (B) otherwise acted on
any matter related to any Loan Document, or (C) directed or required the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document,
all Term Loans held by any Affiliated Lender that is not an Investment Fund
shall be deemed to have voted in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliated Lenders or who are
Investment Funds for all purposes of calculating whether the Required Lenders
have taken any actions; provided that this clause (iii) shall not apply with
respect to any amendment, modification, waiver or consent (x) described in
clause (b)(i) or (ii) of Section 9.08 (which, for the avoidance of doubt, such
Affiliated Lender would not be permitted to vote on (1) any change to the
component definitions of the Consolidated Secured Debt Ratio or (2) any
amendment, modification, waiver or consent with respect to
Section 6.06(b)(xiii)(B)) or (y) that disproportionately, directly and adversely
affects such Affiliated Lender.

(iv) Each Affiliated Lender other than an Investment Fund hereby agrees that if
a case under Title 11 of the United States Code is commenced against any Loan
Party, each such Affiliated Lender shall consent to provide that the vote of
such Affiliated Lender (in its capacity as a Lender) with respect to any plan of
reorganization of such Loan Party shall be deemed to be without discretion in
the same proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliated Lenders or who are Investment Funds, except that
such Affiliated Lender’s vote (in its capacity as a Lender) may be counted to
the extent any such plan of reorganization proposes to treat the Obligations
held by such Affiliated Lender in a manner that is less favorable in any respect
to such Affiliated Lender than the proposed treatment of similar Obligations
held by Lenders that are not Affiliates of the Borrower. Each Affiliated Lender
(other than an Investment Fund) hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Affiliated
Lender’s attorney-in-fact, with full authority in the place and stead of such
Affiliated Lender and in the name of such Affiliated Lender, from time to time
in the Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (iv).

 

159



--------------------------------------------------------------------------------

(v) In no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any Lender is an Affiliated Lender or an
Investment Fund nor shall the Administrative Agent be obligated to monitor the
number of Affiliated Lenders or Investment Funds or the aggregate amount of Term
Loans or Incremental Term Loans held by Affiliated Lenders or Investment Funds.

(vi) Upon request by the Administrative Agent, the Borrower shall promptly (and
in any case, within three (3) Business Days following any request for such list
by the Administrative Agent) provide to the Administrative Agent a list of all
Affiliated Lenders, including Investment Funds, holding Term Loans or
Incremental Term Loans at such time and the aggregate principal amount of Term
Loans and Incremental Term Loans (as applicable) held by each such Affiliated
Lender.

(m) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Credit Commitment and Revolving
Loans pursuant to Section 9.04(b), Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as Issuing Bank and/or (ii) upon 30
days’ notice to the Borrower, resign as Swingline Lender. In the event of any
such resignation as Issuing Bank or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as Issuing
Bank or Swingline Lender, as the case may be. If Bank of America resigns as an
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
the Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all L/C Exposure
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in unreimbursed L/C Disbursements
pursuant to Section 2.23(c)). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.22(e). Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as the case may be, and (b) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(n) The list of Disqualified Institutions referred to in clause (ii) of the
definition thereof shall be posted, as in effect from time to time, on the
Platform and available for inspection by Lenders. The Borrower shall maintain
the list of all Disqualified Institutions referred to in clause (i) of the
definition thereof (each, including any affiliates referred to thereon, a
“Specified Institution”) and shall respond promptly

 

160



--------------------------------------------------------------------------------

(but in any event before the close of business, New York time, on the third
succeeding Business Day or, in the event the Borrower requests additional
information pursuant to the following proviso before the close of business, New
York time, on the third succeeding Business Day, within 3 Business Days after
the requesting Person provides such information to the Borrower) to any request
in writing by a Lender or any prospective Lender by assignment or prospective
participant as to whether such Person (the “named Person”) is a Specified
Institution, provided that the requesting Person shall provide the Borrower with
any information reasonably requested by the Borrower to establish the ownership
or control of the named Person (and, if the Borrower does not respond in such
period either by notifying such Person (i) that the named Person is a Specified
Institution or (ii) identifying for such requesting Person the names of all
Disqualified Institutions referred to in clause (i) of the definition thereof,
such requesting Person shall be entitled to assume that the named Person is not
a Specified Institution). Any assignor of a Loan or Commitment or seller of a
participation hereunder shall be entitled to rely conclusively on a
representation of the assignee Lender or purchaser of such participation in the
relevant Assignment and Acceptance or participation agreement, as applicable,
that such assignee or purchaser is not a Disqualified Institution. None of the
Arrangers or Agents shall have any responsibility or liability for maintaining
or monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions.

Section 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) if the Closing Date occurs, all reasonable
and documented out-of-pocket expenses (but limited, as to legal fees and
expenses, to those of Davis Polk & Wardwell LLP, counsel for the Agents and the
Arrangers taken as a whole, and, if reasonably necessary, of one local counsel
in any material jurisdiction) incurred by the Arrangers and the Agents, in
connection with the syndication of the Credit Facilities and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses (but
limited, as to legal fees and expenses, to one counsel for the Agents, any
Issuing Bank, the Swingline Lender and the Lenders and any Related Party of any
of the foregoing Persons and their successors and assigns, taken as a whole,
and, if reasonably necessary, of one local counsel (exclusive of any reasonably
necessary special counsel) in any material jurisdiction and, in the case of an
actual or reasonably perceived conflict of interest, one additional counsel for
each similarly conflicted group) incurred by the Agents, any Issuing Bank, the
Swingline Lender or any Lender or any Related Party of any of the foregoing
Persons and their successors and assigns in connection with the enforcement or
protection of its rights or remedies in connection with this Agreement and the
other Loan Documents or in connection with the Loans made or Letters of Credit
issued hereunder.

(b) The Borrower agrees to indemnify each Arranger, the Administrative Agent,
the Collateral Agent, each Lender, each Issuing Bank, the Swingline Lender and
each Related Party of any of the foregoing Persons and their successors and
assigns (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all costs, expenses (but limited, as to
legal fees and expenses, to

 

161



--------------------------------------------------------------------------------

reasonable and documented fees, out-of-pocket disbursements and other charges of
one primary counsel to the Indemnitees taken as a whole, and, if reasonably
necessary, of one local counsel in each material jurisdiction to the Indemnitees
taken as a whole and, in the case of an actual or reasonably perceived conflict
of interest, one additional counsel for each similarly conflicted group), and
liabilities of such Indemnitee arising out of or in connection with (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (ii) the use of the proceeds of the Loans
or issuance of Letters of Credit, (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates), or (iv) any actual or alleged presence or
Release of Hazardous Materials on any property currently or formerly owned or
operated by the Borrower or any of its subsidiaries, or any liability under
Environmental Laws related in any way to the Borrower or any of its
subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such costs, expenses or liabilities (x) resulted
from the gross negligence, bad faith, fraud or willful misconduct of such
Indemnitee (or its Related Parties) or material breach of its (or its Related
Parties’) obligations hereunder or under the other Loan Documents, (y) relate to
the presence or Release of Hazardous Materials that first occur at any property
owned by the Borrower or any of its subsidiaries after such property is
transferred to any Indemnitee or its successors or assigns by foreclosure,
deed-in-lieu of foreclosure or similar transfer or (z) resulted from any dispute
solely among Indemnitees and not involving the Borrower, the Sponsor or their
respective Affiliates. The Borrower further agrees to indemnify the
Administrative Agent against, and to hold the Administrative Agent harmless
from, any and all reasonable costs, expenses, and liabilities of the
Administrative Agent arising out of or in connection with any reversal of an
assignment or participation by a Lender to a Disqualified Institution and any
remedy pursued with respect thereto (whether at law or in equity, including
specific performance to unwind such assignment), and to reimburse the
Administrative Agent for all reasonable and documented out-of-pocket expenses
(but limited as to legal fees and expenses, to the reasonable and documented
fees and expenses of one counsel to the Administrative Agent and, if reasonably
necessary, one local counsel in each material jurisdiction) incurred by the
Administrative Agent in connection with any of the foregoing. The Borrower shall
have no obligation to reimburse any Indemnitee for fees and expenses unless such
Indemnitee provides the Borrower with an undertaking in which such Indemnitee
agrees to refund and return any and all amounts paid by the Borrower to such
Indemnitee to the extent any of the foregoing items in clauses (x) through
(z) occurs. Notwithstanding the foregoing, this Section 9.05 shall not apply to
Tax matters, other than Taxes that represent damages arising out of a non-tax
claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to (i) the Arrangers, the Administrative Agent or any other Indemnitee
related thereto under paragraph (a) or (b) of this Section (and without limiting
its obligation to do so), each Lender severally agrees to pay to the Arrangers,
such Indemnitee and the Administrative Agent, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount

 

162



--------------------------------------------------------------------------------

and (ii) the Collateral Agent, the Issuing Banks, the Swingline Lender or any
other Indemnitee related thereto under paragraph (a) or (b) of this
Section 9.05, each Lender (other than, in the case of the Issuing Banks and the
Swingline Lender, any Term Lender) severally agrees to pay to the Collateral
Agent, such Issuing Bank, the Swingline Lender or any other Indemnitee related
thereto, as the case may be, such Lender’s pro rata share (determined as if the
time that the applicable unreimbursed expense or indemnity is sought) of such
unpaid amount and; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Arrangers, the Agents, the Issuing Banks, the Swingline
Lender or such Indemnitee in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” (x) in the case of clause (i) above, shall be
determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure, outstanding Term Loans and unused Commitments at the time, and (y) in
the case of clause (ii) above, shall be determined based on its share of the sum
of the Aggregate Revolving Credit Exposure, outstanding Term Loans and unused
Revolving Credit Commitments and Term Loan Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e) The provisions of this Section 9.05 shall survive the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or the Issuing Banks. All amounts due under this Section 9.05 shall be
payable within 30 days after receipt of an invoice relating thereto setting
forth such amounts in reasonable detail.

Section 9.06. Right of Setoff; Payments Set Aside.

(a) If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, except to the extent
prohibited by law, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its subsidiaries) to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. The rights of
each Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender
agrees promptly to notify the

 

163



--------------------------------------------------------------------------------

Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set off and application.

(b) To the extent that any payment by or on behalf of the Borrower is made to
any Agent, Issuing Bank or any Lender, or any Agent, Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent, Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, then (i) to the extent of such
recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (ii) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent (or Issuing Bank), plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, AS SET FORTH IN SECTION 2.23(n).

Section 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Collateral Agent, any
Lender or any Issuing Bank in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, each Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrower or any other Loan Party therefrom shall
in any event be effective unless the same shall be permitted by clause (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

(b) Subject to Section 2.24, Section 2.27, Section 2.28, Section 2.29,
clause (d) below, the Intercreditor Agreement and except for those actions
expressly permitted to be taken by the Agents, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an

 

164



--------------------------------------------------------------------------------

agreement or agreements in writing entered into by the Required Lenders and the
Loan Parties that are party thereto and are affected by such waiver, amendment
or modification; provided, however, that no such agreement shall (i) reduce the
principal amount of, or extend or waive the final scheduled maturity date or
date for the payment of any principal or interest on, any Loan or any date for
reimbursement of an L/C Disbursement, forgive any such payment or any part
thereof, or decrease the rate of interest (or premium) on any Loan or L/C
Disbursement, without the prior written consent of each Lender directly and
adversely affected thereby (it being understood that any change to the component
definitions of the Consolidated Secured Debt Ratio affecting the determination
of interest and any waiver of default interest shall only require the consent of
the Borrower and the Required Lenders), (ii) increase or extend the Commitment
or decrease or extend the date for payment of any Fees of any Lender without the
prior written consent of such Lender (it being understood that any change to the
component definitions of the Consolidated Secured Debt Ratio affecting the
determination of any Fee shall only require the consent of the Borrower and the
Required Lenders), (iii) amend or modify the provisions of Section 9.04(j) (it
being understood that any change to Section 6.04 shall only require approval of
the Required Lenders) or the provisions of this Section (except as set forth
below) or release all or substantially all of the Guarantors or all or
substantially all of the Collateral (except as permitted under the Intercreditor
Agreement, Section 6.04 and the Guarantee and Collateral Agreement), without the
prior written consent of each Lender or (iv) reduce the percentage contained in
the definition of the terms “Required Lenders”, “Required Revolving Lenders” or
“Required Facility Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant of any consent hereunder without
the prior written consent of each Lender or each Revolving Credit Lender, as
applicable; provided, further, that (v) the Administrative Agent may, with the
consent of the Borrower, amend, modify or supplement this Agreement or any other
Loan Document to cure any ambiguity, omission, defect or inconsistency, so long
as such amendment, modification or supplement does not adversely affect the
rights of any Lender or any Issuer, (w) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, any Issuing Bank or the Swingline Lender hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, the Collateral Agent, such Issuing Bank or the Swingline Lender, as the
case may be, (x) no amendment, waiver or consent shall amend, modify, supplement
or waive any condition precedent to any extension of credit set forth in
Section 2.27 or Section 4.01 without the written consent of the Required
Revolving Lenders (it being understood that amendments, modifications,
supplements or waivers of any other provision of any Loan Document, including
any representation or warranty, any covenant or any Default, shall be deemed to
be effective for purposes of determining whether the conditions precedent set
forth in Section 4.01 have been satisfied regardless of whether the Required
Revolving Lenders shall have consented to such amendment, modification,
supplement or waiver), (y) the consent of (i) the applicable Required Facility
Lenders shall be required with respect to any amendment that by its terms
adversely affects the rights of Lenders under any Other Term Facility, Other
Revolving Credit Facility or any facility in respect of a Credit Increase in
respect of payments hereunder in a manner different than such amendment affects
such other facilities and (ii) solely the Required Revolving Lenders and the
Borrower shall be required with respect to any amendment, waiver, consent or
approval with respect to the financial covenant set forth in Section 6.10 or any
defined term used

 

165



--------------------------------------------------------------------------------

therein to the extent used in the calculation thereof (but the definition of
“Financial Covenant Level” and the defined terms used in the determination
thereof, including the definition of “Consolidated Secured Debt Ratio” and terms
used therein, in each case to the extent used in the determination thereof,
shall be amended, waived, consented to or approved by the Required Lenders and
the Borrower, except with respect to the definition of “Financial Covenant
Level” for purposes of Section 4.01(d) for which solely the consent of the
Required Revolving Lenders and the Borrower shall be required) and
(z) Section 9.04(i) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, but subject to the terms of the Intercreditor
Agreement and Section 2.26, in addition to any credit extensions and related
Incremental Amendments effectuated without the consent of Lenders in accordance
with Section 2.24, this Agreement (including this Section 9.08 and Section 2.17)
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and Fees in respect thereof, (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new credit facilities and (iii) to
provide class protection for any additional credit facilities in a manner
consistent with those provided herein for the Classes of Lenders contemplated by
this Agreement as in effect on the Closing Date.

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche denominated in dollars (“Replacement Term Loans”)
hereunder; provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (ii) the Applicable Percentage for such Replacement Term Loans shall
not be higher than the Applicable Percentage for such Refinanced Term Loans,
(iii) the Weighted Average Life to Maturity of such Replacement Term Loans shall
not be shorter than the Weighted Average Life to Maturity of such Refinanced
Term Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the Refinanced Term Loans) and (iv) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.

(e) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Agents and all future holders
of the Loans and Commitments.

 

166



--------------------------------------------------------------------------------

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount shall have
been received by such Lender.

Section 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of any Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Indemnitees, the
Arrangers, the Related Parties of each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or

 

167



--------------------------------------------------------------------------------

impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic transmission (including “.pdf” or “.tif”
format) shall be as effective as delivery of a manually signed counterpart of
this Agreement.

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Issuing Banks or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower or its properties in
the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

168



--------------------------------------------------------------------------------

Section 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), the Loan Documents and the terms and
substance thereof, except that the Information and the Loan Documents may be
disclosed (a) to its and its Affiliates’ trustees, officers, directors,
employees, members, partners and agents, including accountants, legal counsel
and other advisors on a “need-to-know” basis (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
in connection with the transactions contemplated or permitted hereby, (b) to the
extent requested by any Governmental Authority having or purporting to have
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (provided that the
Administrative Agent, the Collateral Agent, such Issuing Bank or such Lender
that discloses any Information pursuant to this clause(c) shall provide the
Borrower with prompt notice of such disclosure to the extent permitted by
applicable law), (d) to the extent reasonably necessary in connection with the
exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as or at least as restrictive as those of this Section 9.16 (or as
otherwise may be acceptable to the Borrower), to (i) any actual or prospective
assignee of or participant (including any pledgee referred to in
Section 9.04(h)) in any of its rights or obligations under this Agreement and
the other Loan Documents or (ii) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower, any subsidiary or any Affiliate thereof or any of their respective
obligations, (f) with the written consent of the Borrower, (g) to any Rating
Agency when required by it (it being understood that, prior to any such
disclosure, such Rating Agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such Person)
or (h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.16. For the purposes of this Section,
“Information” shall mean all information received from the Borrower and related
to the Borrower or its business, other than any such information that is
publicly available to the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender, other than by reason of disclosure by Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in breach of this
Section 9.16.

Section 9.17. Release of Collateral.

(a) The Lenders and each Issuing Bank irrevocably authorize the Agents to:

(i) to release any Lien on any property granted to or held by the Collateral
Agent or the Administrative Agent under any Loan Document (w) upon the
Termination Date (and, concurrently therewith, to release all the Loan Parties
from their obligations under the Loan Documents (other than those that
specifically survive the Termination Date)), (x) that is sold (or disposed of)
or to be sold (or disposed of) as part of or in connection with any sale or
disposition permitted hereunder or under any other Loan Document to any Person
other than a Loan Party, (y) subject to Section 9.01, if approved, authorized or
ratified in writing by the Required Lenders, or (z) owned by a Guarantor upon
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (iii) below;

 

169



--------------------------------------------------------------------------------

(ii) at the request of the Borrower, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clauses (f) and (i) of
Section 6.02 or, to the extent securing Capitalized Lease Obligations, purchase
money Indebtedness, industrial revenue bonds, industrial development bonds or
similar financings, clause (s) of Section 6.02; and

(iii) to release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Junior Financing and any Refinancing Indebtedness in respect
thereof unless and until such Guarantor is (or is being simultaneously) released
from its guarantee with respect to such Junior Financing and any Refinancing
Indebtedness in respect thereof.

(b) Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents pursuant to this Section 9.17. In each case
as specified in this Section 9.17, the relevant Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Loan Documents, or to release such Loan Party from its obligations under the
Loan Documents, in each case, in accordance with the terms of the Loan Documents
and this Section 9.17.

Section 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each of the Loan Parties, which
information includes the name and address of each of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each of the Loan Parties in accordance with the USA
PATRIOT Act.

Section 9.19. Terms of Intercreditor Agreement; Etc.

(a) EACH LENDER AUTHORIZES AND INSTRUCTION THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF SUCH
LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.

(b) THE PROVISIONS OF THIS SECTION 9.19 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR

 

170



--------------------------------------------------------------------------------

AGREEMENT, THE FORM OF WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.
REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE INTERCREDITOR AGREEMENT.

Section 9.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other property of
any such Loan Party, without the prior written consent of the Administrative
Agent; provided that if at any time there is no Person acting as Administrative
Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 8.09 and (ii) subject to Section 2.18, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders. The provision of this
Section 9.20 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

Section 9.21. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its Affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

 

171



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BULLDOG ACQUISITION SUB, INC. By:  

  /s/ John E. Kinzer

  Name:    John E. Kinzer   Title:    Chief Financial Officer BLACKBOARD INC.
By:  

  /s/ John E. Kinzer

  Name:    John E. Kinzer   Title:    Chief Financial Officer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Bank of America, N.A.,
as Administrative Agent, Collateral
Agent, Issuing Bank, Swingline Lender
and Lender

By:  

  /s/ Keri Shull

  Name:    Keri Shull   Title:    Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas By:  

  /s/ Catherine Madigan

  Name:    Catherine Madigan   Title:    Managing Director By:   /s/ Patrick W.
Dowling   Name:    Patrick W. Dowling   Title:    Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc. By:  

  /s/ John H. Whitehouse

  Name:    John H. Whitehouse   Title:    Authorized Signatory

[SIGNATURE PAGE TO CREDIT AGREEMENT]